


EXECUTION VERSION


CREDIT AGREEMENT

dated as of December 20, 2007

among

RUDDICK CORPORATION
as Borrower,

THE LENDERS PARTIES HERETO,

and

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent

____________________

WACHOVIA CAPITAL MARKETS, LLC,
as Lead Arranger and Book Runner

BRANCH BANKING AND TRUST COMPANY,
as Syndication Agent

and

BANK OF AMERICA, N.A and REGIONS BANK,
as Co-Documentation Agents

 

 


--------------------------------------------------------------------------------

TABLE OF CONTENTS

    Page  ARTICLE I  DEFINITIONS  1                     Section 1.1    
        Defined Terms  1                     Section 1.2             Other
Definitional Provisions  15                     Section 1.3 
            Accounting Terms  15  ARTICLE II  THE LOANS; AMOUNT AND TERMS  16 
                   Section 2.1               The Credit Facilities  16 
                   Section 2.2              Letter of Credit Subfacility  18 
                   Section 2.3              Swingline Loan Subfacility  21 
                   Section 2.4              Fees  23 
                   Section 2.5              Reduction of the Revolving
Commitments  24                     Section 2.6               Minimum Borrowing
Amounts and Principal Amounts of Tranches  24                     Section 2.7 
            Prepayments  25                     Section 2.8 
            Interest Payments; Default Interest; Interest Payment Dates  25 
                   Section 2.9              Computation of Interest and Fees 
26                     Section 2.10              Conversion Options  27 
                   Section 2.11              Pro Rata Treatment and Payments 
29                     Section 2.12              Non-Receipt of Funds by the
Administrative Agent  29                     Section 2.13              Inability
to Determine Interest Rate  30                     Section 2.14 
            Illegality  31                     Section 2.15 
            Requirements of Law  31                     Section 2.16 
            Indemnity  33                     Section 2.17              Taxes 
33                     Section 2.18              Waiver of Notice  35 
                   Section 2.19              Defaulting Lenders; Limitation on
Claims  36                     Section 2.21              Indemnification; Nature
of Issuing Lender’s Duties  37                     Section 2.22 
            Additional Loans  38                     Section 2.23 
            Extension of Termination Date  39  ARTICLE III  REPRESENTATIONS AND
WARRANTIES  41  ARTICLE IV  CONDITIONS PRECEDENT  43 


i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

    Page                     Section 4.1              Conditions to Closing Date
and Initial Loans  43                     Section 4.2              Conditions to
All Extensions of Credit  43  ARTICLE V  AFFIRMATIVE COVENANTS  44  ARTICLE VI 
NEGATIVE COVENANTS  47  ARTICLE VII  EVENTS OF DEFAULT  50 
                   Section 7.1              Events of Default  50 
                   Section 7.2              Acceleration; Remedies  51  ARTICLE
VIII  THE AGENT  52                     Section 8.1              Appointment 
52                     Section 8.2              Delegation of Duties  52 
                   Section 8.3              Exculpatory Provisions  53 
                   Section 8.4              Reliance by Administrative Agent 
53                     Section 8.5              Notice of Default  53 
                   Section 8.6              Non-Reliance on Administrative Agent
and Other Lenders  54                     Section 8.7 
            Indemnification  54                     Section 8.8 
            Administrative Agent in Its Individual Capacity  55 
                   Section 8.9              Successor Administrative Agent  55 
ARTICLE IX  MISCELLANEOUS  55                     Section 9.1 
            Amendments and Waivers  55                     Section 9.2 
            Notices  57                     Section 9.3              No Waiver;
Cumulative Remedies  58                     Section 9.5              Payment of
Expenses and Taxes  58                     Section 9.6              Successors
and Assigns; Participations; Purchasing Lenders  59 
                   Section 9.7              Adjustments; Set-off  61 
                   Section 9.8              Table of Contents and Section
Headings  62                     Section 9.9              Counterparts  62 
                   Section 9.10              Effectiveness  62 
                   Section 9.11              Severability  63 
                   Section 9.12              Integration  63 
                   Section 9.13              Governing Law  63 


ii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

    Page                     Section 9.14              Consent to Jurisdiction
and Service of Process  63                     Section 9.15 
            Arbitration  64                     Section 9.16 
            Waivers of Jury Trial  66                     Section 9.17 
            Confidentiality  66 


Schedules    


Schedule 1.1(a)    Account Designation Letter  Schedule 1.1(b)  Existing Letters
of Credit  Schedule 2.1(a)  Lenders and Commitments  Schedule 2.1(b)(i)  Form of
Notice of Borrowing for Revolving Loans  Schedule 2.1(b)(iv)     Form of
Revolving Note  Schedule 2.1(c)(ii)  Form of Term Note  Schedule 2.3(b)(i)  Form
of Notice of Borrowing for Swingline Loans  Schedule 2.3(d)  Form of Swingline
Note  Schedule 2.10  Form of Notice of Conversion/Extension  Schedule 2.17 
Section 2.17 Certificate  Schedule 3.1(e)  Tax Matters  Schedule 9.2  Lenders’
Lending Offices  Schedule 9.6(c)  Form of Commitment Transfer Supplement 


iii

--------------------------------------------------------------------------------

     CREDIT AGREEMENT, dated as of December 20, 2007, among RUDDICK CORPORATION,
a North Carolina corporation (the “Borrower”), the several banks and other
financial institutions as may from time to time become parties to this Agreement
(collectively, the “Lenders”; and individually, a “Lender”), and WACHOVIA BANK,
NATIONAL ASSOCIATION, a national banking association, as administrative agent
for the Lenders hereunder (in such capacity, the “Agent” or the “Administrative
Agent”).

W I T N E S S E T H:

     WHEREAS, the Borrower has requested that the Lenders make loans and other
financial accommodations to the Borrower as more particularly described herein;

     WHEREAS, the Lenders have agreed to make such loans and other financial
accommodations to the Borrower on the terms and conditions contained herein;

     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto hereby agree as follows:

ARTICLE I

DEFINITIONS

     Section 1.1 Defined Terms.

     As used in this Agreement, terms defined in the preamble to this Agreement
have the meanings therein indicated, and the following terms have the following
meanings:

     “A&E” shall mean American & Efird, Inc.

     “Account Designation Letter” shall mean the Notice of Account Designation
Letter dated the Closing Date from the Borrower to the Administrative Agent
substantially in the form attached hereto as Schedule 1.1(a).

     “Administrative Agent” shall have the meaning set forth in the first
paragraph of this Agreement and any successors in such capacity.

     “Affiliate” shall mean as to any Person, any other Person (excluding any
Subsidiary) which, directly or indirectly, is in control of, is controlled by,
or is under common control with, such Person. For purposes of this definition, a
Person shall be deemed to be “controlled by” another Person if such other Person
possesses, directly or indirectly, power either (a) to vote 10% or more of the
securities having ordinary voting power for the election of directors of such
Person or (b) to direct or cause the direction of the management and policies of
such Person whether by contract or otherwise.

     “Agreement” shall mean this Credit Agreement, as amended, modified or
supplemented from time to time in accordance with its terms.

--------------------------------------------------------------------------------

     “Alternate Base Rate” shall mean, for any day, a rate per annum equal to
the greater of (a) the Federal Funds Effective Rate in effect on such day plus
1/2 of 1% and (b) the Prime Rate in effect on such day. For purposes hereof:
“Prime Rate” shall mean, at any time, the rate of interest per annum publicly
announced from time to time by Wachovia Bank, National Association at its
principal office in Charlotte, North Carolina as its prime commercial lending
rate. Each change in the Prime Rate shall be effective as of the opening of
business on the day such change in the Prime Rate occurs. The parties hereto
acknowledge that the rate announced publicly by Wachovia Bank, National
Association as its Prime Rate is an index or base rate and shall not necessarily
be its lowest or best rate charged to its customers or other banks; and “Federal
Funds Effective Rate” shall mean, for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published on the next succeeding Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it. If for any reason
the Administrative Agent shall have determined (which determination shall be
conclusive in the absence of manifest error) that it is unable to ascertain the
Federal Funds Effective Rate, for any reason, including the inability or failure
of the Administrative Agent to obtain sufficient quotations in accordance with
the terms thereof, the Alternate Base Rate shall be determined without regard to
clause (b) of the first sentence of this definition, as appropriate, until the
circumstances giving rise to such inability no longer exist. Any change in the
Alternate Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the opening of business on the date of such
change.

     “Alternate Base Rate Loans” shall mean Loans that bear interest at an
interest rate based on the Alternate Base Rate.

     “Applicable Margin” shall mean, for the purposes of calculating (i) the
applicable interest rate for the Interest Period for any LIBOR Rate Loan, (ii)
the applicable interest rate for any Alternate Base Rate Loan or any LIBOR
Market Index Rate Loan, (iii) the applicable rate for the Commitment Fee for
purposes of Section 2.4(a) hereof and (iv) the applicable rates for Standby
Letter of Credit Fees and Trade Letter of Credit Fees, the percentages per annum
set forth below. Such Applicable Margin shall be (A) determined as of the last
day of each fiscal quarter of the Borrower (the “Determination Date”) based upon
the Consolidated Leverage Ratio as of the last day of each such fiscal quarter
(such calculation to be made based upon the financial statements as of such date
and for the period then ended delivered pursuant to Section 5.1(a) hereof and
applied retroactively to such Determination Date) and (B) applicable to all
LIBOR Rate Loans made, renewed or converted, all LIBOR Market Index Rate Loans
and Alternate Base Rate Loans outstanding and any Commitment Fee, Standby Letter
of Credit Fee and Trade Letter of Credit Fee accruing, as the case may be, on or
after the most recent Determination Date to occur, as specified below:

2

--------------------------------------------------------------------------------


Applicable Margin   for LIBOR Market Index Rate Loans,   LIBOR Rate Loans,
Applicable Applicable Applicable Swingline Loans Margin for Margin for Margin
for Consolidated and Standby Letter Trade Letter of Alternate Base Commitment
Leverage Ratio of Credit Fees Credit Fees Rate Loans Fees > 3.75 1.250% 0.625%
0.00% 0.200% > 3.25 but < 3.75 1.000% 0.500% 0.00% 0.150% > 2.75 but < 3.25
0.750% 0.375% 0.00% 0.120% > 2.25 but < 2.75 0.625% 0.3125% 0.00% 0.090% < 2.25
0.500% 0.250% 0.00% 0.070%


     “Authorized Officer” shall mean any of the President, Vice
President-Finance and Principal Accounting Officer (for Securities and Exchange
Commission reporting purposes) of the Borrower.

     “Bankruptcy Code” shall mean the Bankruptcy Code in Title 11 of the United
States Code, as amended, modified, succeeded or replaced from time to time.

     “Borrowing Date” shall mean, in respect of any Loan, the date such Loan is
made.

     “Business Day” shall mean a day other than a Saturday, Sunday or other day
on which commercial banks in Charlotte, North Carolina are authorized or
required by law to close; provided, however, that when used in connection with a
rate determination, borrowing or payment in respect of a LIBOR Rate Loan, the
term “Business Day” shall also exclude any day on which banks in London, England
are not open for dealings in Dollar deposits in the London interbank market.

     “Capital Lease” shall mean any lease of property, real or personal, the
obligations with respect to which are required to be capitalized on a balance
sheet of the lessee in accordance with GAAP.

     “Change in Control” shall mean (i) the acquisition by any person, entity or
“group,” within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act,
(excluding, for this purpose, the Borrower or its Restricted Subsidiaries, or
any employee benefit plan of the Borrower or its Restricted Subsidiaries which
acquires beneficial ownership of voting securities of the Borrower) of
beneficial ownership (within the meaning of Rule 13d 3 promulgated under the
Exchange Act) of 35% or more of either the then outstanding shares of common
stock of the Borrower or the combined voting power of the Borrower’s then
outstanding voting securities entitled to vote generally in the election of
directors; or (ii) individuals who, as of the Closing Date, constitute the Board
of Directors of the Borrower (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors of the Borrower,
provided that any person becoming a director subsequent to the Closing Date
whose election, or nomination for election by the Borrower’s stockholders, was
approved by a vote of at least a majority of the directors then comprising the
Incumbent Board shall be considered as though such person were a member of the
Incumbent Board; or (iii) approval by the stockholders of the Borrower of a
reorganization, merger or consolidation of the Borrower, in each case with
respect to which Persons who were the stockholders of the Borrower immediately
prior to such reorganization, merger or consolidation do not, immediately
thereafter, own more than 50% of the combined voting power entitled to vote
generally in the election of directors of the reorganized, merged or
consolidated company’s then outstanding voting securities.

3

--------------------------------------------------------------------------------

     “Closing Date” shall mean the date of this Agreement.

     “Code” shall mean the Internal Revenue Code of 1986, as amended from time
to time.

     “Commitment” shall mean the Revolving Commitment, the Term Loan Commitment,
the Swingline Commitment and the LOC Commitment, individually or collectively,
as appropriate.

     “Commitment Percentage” shall mean the Revolving Commitment Percentage, the
Term Loan Commitment Percentage and/or the LOC Commitment Percentage, as
appropriate.

     “Commitment Period” shall mean the period from and including the Closing
Date to but not including the Termination Date.

     “Commitment Transfer Supplement” shall mean a Commitment Transfer
Supplement, substantially in the form of Schedule 9.6(c).

     “Consolidated Adjusted Funded Debt” shall mean, as of any date of
computation, the sum of (i) Consolidated Funded Debt as of such date plus (ii)
the product of consolidated rent expense for the four consecutive fiscal
quarters then ending times eight.

     “Consolidated Current Liabilities” shall mean, as of any date of
computation, the current liabilities of the Borrower and its Subsidiaries on a
consolidated basis.

     “Consolidated EBITDA” shall mean, with respect to the Borrower and its
Subsidiaries for any period of computation thereof, the sum of, without
duplication, (i) Consolidated Net Income, (ii) consolidated net interest
expense, (iii) taxes accrued on income, (iv) amortization, and (v) depreciation,
all determined on a consolidated basis in accordance with GAAP.

     “Consolidated EBITDAR” shall mean, with respect to the Borrower and its
Subsidiaries for any period of computation thereof, the sum of, without
duplication, (i) Consolidated Net Income, (ii) consolidated net interest
expense, (iii) taxes accrued on income, (iv) amortization, (v) depreciation, and
(vi) rent expense, all determined on a consolidated basis in accordance with
GAAP.

     “Consolidated Fixed Charge Ratio” shall mean, as of the last day of any
fiscal quarter of the Borrower, the ratio of (i) the sum of Consolidated Net
Income, plus Consolidated Fixed Charges plus income taxes (each computed for the
four consecutive fiscal quarterly periods then ending), to (ii) Consolidated
Fixed Charges (computed for the four consecutive fiscal quarter periods then
ending).

4

--------------------------------------------------------------------------------

     “Consolidated Fixed Charges” shall mean, for any applicable period of
computation, consolidated net interest expense plus consolidated rent expense
under operating leases for the period of the Borrower and its Subsidiaries.

     “Consolidated Funded Debt” shall mean, as of any date of computation, all
Indebtedness which constitutes consolidated long term debt of the Borrower and
its Subsidiaries, including (a) any Indebtedness with a maturity more than one
year after the creation of such Indebtedness and (b) any portion thereof
included in Consolidated Current Liabilities.

     “Consolidated Leverage Ratio” shall mean, as of the last day of any fiscal
quarter of the Borrower, the ratio of (a) Consolidated Adjusted Funded Debt as
of such date to (b) Consolidated EBITDAR for the four consecutive quarterly
periods then ending.

     “Consolidated Minority Interest” shall mean as of any date of computation,
minority interest in the Borrower and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.

     “Consolidated Net Income” shall mean, for any applicable period of
computation, the consolidated net income of the Borrower and its Subsidiaries,
after provision for taxes.

     “Consolidated Shareholders’ Equity” shall mean, as of any date of
computation, shareholders’ equity of the Borrower and its Subsidiaries
determined on a consolidated basis in accordance with GAAP.

     “Consolidated Tangible Net Worth” shall mean, as of any date of
computation, Consolidated Shareholders’ Equity reduced by the recorded net
balances of copyrights, patents, trademarks, goodwill, capitalized advertising
costs, organization costs, licenses, franchises, exploration permits and import
and export permits.

     “Consolidated Total Assets” shall mean, as of any date of computation, the
aggregate amount of all assets or resources of the Borrower and its Subsidiaries
on a consolidated basis.

     “Consolidated Total Capitalization” shall mean, as of any date of
computation, the total of Consolidated Funded Debt, Consolidated Minority
Interest and Consolidated Shareholders’ Equity of the Borrower and its
Subsidiaries.

     “Credit Documents” shall mean this Agreement, each of the Notes, the
Letters of Credit and the LOC Documents.

     “Default” shall mean any of the events specified in Section 7.1, whether or
not any requirement for the giving of notice or the lapse of time, or both, has
been satisfied.

     “Defaulting Lender” shall mean, at any time, any Lender that, at such time
(a) has failed to make a Loan required pursuant to the terms of this Credit
Agreement, has failed to pay to the Administrative Agent or any other Lender an
amount owed by such Lender pursuant to the terms of this Credit Agreement, or
(b) has been deemed insolvent by its principal regulator or has become subject
to a bankruptcy or insolvency proceeding or to a receiver, trustee or similar
official.

5

--------------------------------------------------------------------------------

     “Dollars” and “$” shall mean dollars in lawful currency of the United
States of America.

     “Domestic Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s Domestic Lending Office shown on Schedule 9.2; and
thereafter, such other office of such Lender as such Lender may from time to
time specify in a notice to the Administrative Agent and the Borrower as the
office of such Lender at which Alternate Base Rate Loans and LIBOR Market Index
Rate Loans of such Lender are to be made.

     “Engagement Letter” shall mean the letter agreement dated November 2, 2007
addressed to the Borrower from Wachovia Capital Markets, LLC, as amended,
modified or otherwise supplemented.

     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

     “Eurodollar Reserve Percentage” shall mean for any day, the percentage
(expressed as a decimal and rounded upwards, if necessary, to the next higher
1/100th of 1%) which is in effect for such day as prescribed by the Federal
Reserve Board (or any successor) for determining the maximum reserve requirement
(including without limitation any basic, supplemental or emergency reserves) in
respect of Eurocurrency liabilities, as defined in Regulation D of such Board as
in effect from time to time, or any similar category of liabilities for a member
bank of the Federal Reserve System in New York City.

     “Event of Default” shall mean any of the events specified in Section 7.1.

     “Existing Letters of Credit” shall mean each of the letters of credit
issued by Wachovia Bank, National Association prior to the Closing Date and
listed on Schedule 1.1(b).

     “Extension of Credit” shall mean, as to any Lender, the making of a Loan by
such Lender or the issuance of, or participation in, a Letter of Credit by such
Lender.

     “Federal Funds Effective Rate” shall have the meaning set forth in the
definition of “Alternate Base Rate”.

     “Fiscal Year” shall mean the 52/53-week fiscal period of the Borrower
ending on the Sunday closest to September 30 of each calendar year.

     “Fiscal Year End” shall mean the last day of the Borrower’s Fiscal Year.

     “GAAP” shall mean generally accepted accounting principles in effect in the
United States of America applied on a consistent basis, subject, however, in the
case of determination of compliance with the financial covenants set forth in
Section 5.1 to the provisions of Section 1.3.

     “Governmental Authority” shall mean any nation or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government.

6

--------------------------------------------------------------------------------

     “Indebtedness” shall mean all obligations for borrowed money or the
deferred purchase price of property or services, obligations in connection with
letters of credit, capitalized lease obligations determined in accordance with
Statement No. 13 of the Financial Accounting Standards Board as in effect as of
the date of this Agreement, and guarantees of the foregoing, but shall exclude
any such obligations or guarantees of an Unrestricted Subsidiary or any such
obligations or guarantees of or by the Borrower to an Unrestricted Subsidiary
unless such obligations of or by the Borrower to an Unrestricted Subsidiary are
deemed to be material with regard to financial reporting in accordance with
GAAP.

     “Insolvency” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is insolvent within the meaning of such term as used in
Section 4245 of ERISA.

     “Insolvent” shall mean being in a condition of Insolvency.

     “Interest Payment Date” shall mean (a) as to any Alternate Base Rate Loan
or any LIBOR Market Index Rate Loan, the last day of each March, June, September
and December and on the applicable Termination Date, (b) as to any LIBOR Rate
Loan having an Interest Period of three months or less, the last day of such
Interest Period, and (c) as to any LIBOR Rate Loan having an Interest Period
longer than three months, the day which is three months after the first day of
such Interest Period and the last day of such Interest Period.

     “Interest Period” shall mean, with respect to any LIBOR Rate Loan,

     (i) initially, the period commencing on the Borrowing Date or conversion
date, as the case may be, with respect to such LIBOR Rate Loan and ending one,
two, three or six months thereafter, as selected by the Borrower in the Notice
of Borrowing or Notice of Conversion given with respect thereto; and

     (ii) thereafter, each period commencing on the last day of the immediately
preceding Interest Period applicable to such LIBOR Rate Loan and ending one,
two, three or six months thereafter, as selected by the Borrower by irrevocable
notice to the Administrative Agent not less than three Business Days prior to
the last day of the then current Interest Period with respect thereto;

     provided that the foregoing provisions are subject to the following:

     (A) if any Interest Period pertaining to a LIBOR Rate Loan would otherwise
end on a day that is not a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless the result of such extension would be
to carry such Interest Period into another calendar month in which event such
Interest Period shall end on the immediately preceding Business Day;

     (B) any Interest Period pertaining to a LIBOR Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the relevant calendar month;

7

--------------------------------------------------------------------------------

     (C) if the Borrower shall fail to give notice as provided above, the
Borrower shall be deemed to have selected a LIBOR Market Index Rate Loan to
replace the affected LIBOR Rate Loan;

     (D) no Interest Period shall extend beyond the Termination Date; and

     (E) no more than six (6) LIBOR Rate Loans may be in effect at any time. For
purposes hereof, LIBOR Rate Loans with different Interest Periods shall be
considered as separate LIBOR Rate Loans, even if they shall begin on the same
date and have the same duration, although borrowings, extensions and conversions
may, in accordance with the provisions hereof, be combined at the end of
existing Interest Periods to constitute a new LIBOR Rate Loan with a single
Interest Period.

     “Issuing Lender” shall mean (i) Wachovia Bank, National Association or (ii)
such other Lender reasonably acceptable to the Administrative Agent selected by
the Borrower from time to time to issue a Letter of Credit.

     “Issuing Lender Fees” shall have the meaning set forth in Section 2.4(c).

     “Letters of Credit” shall mean the Existing Letters of Credit and any
letter of credit issued by an Issuing Lender pursuant to the terms hereof, as
such Letters of Credit may be amended, modified, extended, renewed or replaced
from time to time.

     “LIBOR” shall mean, for any LIBOR Rate Loan for any Interest Period
therefor, the rate per annum (rounded upwards, if necessary, to the nearest
1/100 of 1%) appearing on Dow Jones Telerate Page 3750 (or any successor page)
as the London interbank offered rate for deposits in Dollars at approximately
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period. If for any reason
such rate is not available, the term “LIBOR” shall mean, for any LIBOR Rate Loan
for any Interest Period therefor, the rate per annum (rounded upwards, if
necessary, to the nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as
the London interbank offered rate for deposits in Dollars at approximately 11:00
a.m. (London time) two Business Days prior to the first day of such Interest
Period for a term comparable to such Interest Period; provided, however, if more
than one rate is specified on Reuters Screen LIBO Page, the applicable rate
shall be the arithmetic mean of all such rates (rounded upwards, if necessary,
to the nearest 1/100 of 1%). If, for any reason, neither of such rates is
available, then “LIBOR” shall mean the rate per annum at which, as determined by
the Administrative Agent, Dollars in an amount comparable to such LIBOR Rate
Loan are being offered to leading banks at approximately 11:00 a.m. London time,
two (2) Business Days prior to the commencement of the applicable Interest
Period for settlement in immediately available funds by leading banks in the
London interbank market for a period equal to the Interest Period selected.

     “LIBOR Lending Office” shall mean, initially, the office of each Lender
designated as such Lender’s LIBOR Lending Office shown on Schedule 9.2; and
thereafter, such other office of such Lender as such Lender may from time to
time specify to the Administrative Agent and the Borrower as the office of such
Lender at which the LIBOR Rate Loans of such Lender are to be made.

8

--------------------------------------------------------------------------------

     “LIBOR Market Index Rate” shall mean, for any day, the rate per annum
(rounded upwards, if necessary, to the nearest 1/100 of 1%) equal to the London
interbank offered rate for one (1) month Dollar deposits as reported on Dow
Jones Telerate page 3750 (or any successor page) at approximately 11:00 a.m.
(London time), on such day, or if such day is not a Business Day, then the
immediately preceding Business Day. If for any reason such rate is not
available, the term “LIBOR Market Index Rate” shall mean, for any LIBOR Market
Index Rate Loan, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) appearing on Reuters Screen LIBO Page as the London
interbank offered rate for deposits in Dollars at approximately 11:00 a.m.
(London time) on such day, or if such day is not a Business Day, then the
immediately preceding Business Day, for one (1) month Dollar deposits; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates (rounded upwards,
if necessary, to the nearest 1/100 of 1%). If, for any reason, neither of such
rates is available, then “LIBOR Market Index Rate” shall mean the rate per annum
at which, as determined by the Administrative Agent, Dollars in an amount
comparable to such LIBOR Market Index Rate Loan are being offered to leading
banks at approximately 11:00 a.m. London time, on such day, or if such day is
not a Business Day, then the immediately preceding Business Day, for settlement
in immediately available funds by leading banks in the London interbank market
for one (1) month Dollar deposits.

     “LIBOR Market Index Rate Loan” shall mean Loans the rate of interest
applicable to which is based on the LIBOR Market Index Rate.

     “LIBOR Rate” shall mean a rate per annum (rounded upwards, if necessary, to
the next higher 1/100th of 1%) determined by the Administrative Agent pursuant
to the following formula:

LIBOR Rate =  LIBOR    1.00 - Eurodollar Reserve Percentage 


     “LIBOR Rate Loan” shall mean Loans the rate of interest applicable to which
is based on the LIBOR Rate.

     “Lien” shall mean any mortgage, pledge, hypothecation, assignment,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any Capital Lease having
substantially the same economic effect as any of the foregoing).

     “Loan” or “Loans” shall mean a Revolving Loan, a Swingline Loan and/or the
Term Loan, as appropriate.

     “LOC Commitment” shall mean the commitment of the Issuing Lender(s) to
issue Letters of Credit and with respect to each Lender, the commitment of such
Lender to purchase participation interests in the Letters of Credit up to such
Lender’s LOC Committed Amount as specified in Schedule 2.1(a), as such amount
may be reduced from time to time in accordance with the provisions hereof.

9

--------------------------------------------------------------------------------

     “LOC Commitment Percentage” shall mean, for each Lender, the percentage
identified as its LOC Commitment Percentage on Schedule 2.1(a), as such
percentage may be modified in accordance with Section 2.22 or in connection with
any assignment made in accordance with the provisions of Section 9.6(b).

     “LOC Committed Amount” shall mean, collectively, the aggregate amount of
all of the LOC Commitments of the Lenders to issue and participate in Letters of
Credit as referenced in Section 2.2 and, individually, the amount of each
Lender’s LOC Commitment as specified in Schedule 2.1(a).

     “LOC Documents” shall mean, with respect to any Letter of Credit, such
Letter of Credit, any amendments thereto, any documents delivered in connection
therewith, any application therefor, and any agreements, instruments, guarantees
or other documents (whether general in application or applicable only to such
Letter of Credit) governing or providing for (i) the rights and obligations of
the parties concerned or (ii) any collateral security for such obligations.

     “LOC Obligations” shall mean, at any time, the sum of (i) the maximum
amount which is, or at any time thereafter may become, available to be drawn
under Letters of Credit then outstanding, assuming compliance with all
requirements for drawings referred to in such Letters of Credit plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by the Issuing
Lender(s) but not theretofore reimbursed.

     “Mandatory Borrowing” shall have the meaning set forth in Section 2.2(e).

     “Mandatory Swingline Borrowing” shall have the meaning set forth in Section
2.3(b)(ii).

     “Multiemployer Plan” shall mean a Plan which is a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.

     “Note” or “Notes” shall mean the Revolving Notes, the Swingline Note and/or
the Term Notes, collectively, separately or individually, as appropriate.

     “Notice of Borrowing” shall mean the written notice of a Revolving Loan
borrowing as referenced and defined in Section 2.1(b)(i) or a Swingline Loan
borrowing as referenced and defined in Section 2.3(b).

     “Notice of Conversion” shall mean the written notice of extension or
conversion as referenced and defined in Section 2.10.

     “Obligations” shall mean, without duplication, all of the obligations of
the Borrower to the Lenders (including the Issuing Lenders) and the
Administrative Agent, whenever arising, under this Agreement, the Notes or any
of the other Credit Documents (including, but not limited to, any interest
accruing after the occurrence of a filing of a petition of bankruptcy under the
Bankruptcy Code with respect to any Borrower, regardless of whether such
interest is an allowed claim under the Bankruptcy Code).

10

--------------------------------------------------------------------------------

     “Participation Interest” shall mean the purchase by a Lender of a
participation interest in Letters of Credit as provided in Section 2.2 and
Swingline Loans as provided in Section 2.3.

     “PBGC” shall mean the Pension Benefit Guaranty Corporation established
pursuant to Subtitle A of Title IV of ERISA.

     “Person” shall mean an individual, partnership, corporation, limited
liability company, business trust, joint stock company, trust, unincorporated
association, joint venture, Governmental Authority or other entity of whatever
nature.

     “Plan” shall mean, at any particular time, any employee benefit plan which
is covered by Title IV of ERISA and in respect of which the Borrower or a
Commonly Controlled Entity is (or, if such plan were terminated at such time,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

     “Prime Rate” shall have the meaning set forth in the definition of
Alternate Base Rate.

     “Property or Equipment” shall mean any interest in any kind of property,
equipment, or asset, whether real, personal, or mixed, or tangible or
intangible.

     “Purchasing Lenders” shall have the meaning set forth in Section 9.6(b).

     “Real Estate Subsidiary” shall mean any Restricted Subsidiary that owns or
leases, or is formed for the purpose of owning or leasing, interests in real
property upon which a Harris Teeter store is, or is intended to be, located.

     “Register” shall have the meaning set forth in Section 9.6(c).

     “Reorganization” shall mean, with respect to any Multiemployer Plan, the
condition that such Plan is in reorganization within the meaning of such term as
used in Section 4241 of ERISA.

     “Reportable Event” shall mean any of the events set forth in Section
4043(c) of ERISA, other than those events as to which the thirty-day notice
period is waived under PBGC Reg. §4043.

     “Required Lenders” shall mean Lenders holding in the aggregate more than
50.0% of the sum of (a) all Revolving Loans and LOC Obligations then outstanding
at such time plus the aggregate unused Revolving Commitments at such time
(treating for purposes hereof in the case of LOC Obligations, in the case of any
Issuing Lender, only the portion of the LOC Obligations of such Issuing Lender
which is not subject to the Participation Interests of the other Lenders and, in
the case of the Lenders other than such Issuing Lender, the Participation
Interests of such Lenders in LOC Obligations hereunder) and (b) the principal
amount of the Term Loan then outstanding at such time; provided, however, that
if any Lender shall be a Defaulting Lender at such time, then there shall be
excluded from the determination of Required Lenders, Obligations owing to such
Defaulting Lender and such Defaulting Lender’s Commitments, or after termination
of the Commitments, the principal balance of the Obligations owing to such
Defaulting Lender; provided, further, if at any time there are four or more
Lenders, to constitute “Required Lenders” there must be at least three Lenders.

11

--------------------------------------------------------------------------------

     “Requirement of Law” shall mean, as to any Person, the Certificate of
Incorporation and By-laws or other organizational or governing documents of such
Person, and each law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

     “Restricted Payment” shall mean the declaration or payment of any dividend
(other than dividends payable solely in common stock of the Borrower) on, or the
making of any payment or distribution on account of, or setting apart assets for
a sinking or other analogous fund for, the purchase, redemption, defeasance,
retirement or other acquisition of any class of capital stock of the Borrower or
any Restricted Subsidiary or any warrants or options to purchase any such
capital stock, whether now or hereafter outstanding, or the making of any other
distribution in respect thereof, either directly or indirectly, whether in cash
or property, obligations of the Borrower or any Restricted Subsidiary or
otherwise.

     “Restricted Subsidiary” shall mean any Subsidiary that is not an
Unrestricted Subsidiary.

     “Revolving Commitment” shall mean, with respect to each Revolving Lender,
the commitment of such Revolving Lender to make Revolving Loans in an aggregate
principal amount at any time outstanding up to such Revolving Lender’s Revolving
Commitment Percentage of the Revolving Committed Amount as specified in Schedule
2.1(a), as such amount may be increased or reduced from time to time in
accordance with the provisions hereof or in connection with any assignment made
in accordance with the provisions of Section 9.6(b).

     “Revolving Commitment Percentage” shall mean, for each Revolving Lender,
the percentage identified as its Revolving Commitment Percentage on Schedule
2.1(a), as such percentage may be increased or reduced pursuant to Section
2.5(a) or 2.22 or in connection with any assignment made in accordance with the
provisions of Section 9.6(b).

     “Revolving Committed Amount” shall mean, with respect to the Revolving
Lenders collectively, the aggregate amount of all Revolving Commitments as
defined in Section 2.1(a), as such amount may be increased or reduced from time
to time in accordance with the provisions hereof, and, with respect to each
Revolving Lender, the amount of such Revolving Lender’s Revolving Commitment as
specified on Schedule 2.1(a), as such amount may be increased or reduced from
time to time in accordance with the provisions hereof or in connection with any
assignment made in accordance with the provisions of Section 9.6(b).

     “Revolving Lender” shall mean shall mean a Lender holding a Revolving
Commitment.

     “Revolving Loan” and “Revolving Loans” shall have the meanings set forth in
Section 2.1(a).

     “Revolving Note” or “Revolving Notes” shall mean the promissory notes of
the Borrower in favor of each of the Lenders evidencing the Revolving Loans
provided pursuant to Section 2.1(b)(iv), individually or collectively, as
appropriate, as such promissory notes may be amended, modified, supplemented,
extended, renewed or replaced from time to time.

12

--------------------------------------------------------------------------------

     “Sanctioned Country” shall mean a country subject to a sanctions program
identified on the list maintained by OFAC and available at
http://www.treas.gov/offices/eotffc/ofac/sanctions/index.html, or as otherwise
published from time to time.

     “Sanctioned Person” shall mean (i) a Person named on the list of “Specially
Designated Nationals and Blocked Persons” maintained by OFAC available at
http://www.treas.gov/offices/eotffc/ofac/sdn/index.html, or as otherwise
published from time to time, or (ii) (A) an agency of the government of a
Sanctioned Country, (B) an organization controlled by a Sanctioned Country, or
(C) a person resident in a Sanctioned Country, to the extent subject to a
sanctions program administered by OFAC.

     “SEC” shall mean the Securities and Exchange Commission or any successor
thereto.

     “Single Employer Plan” shall mean any Plan which is not a Multiemployer
Plan.

     “Standby Letter of Credit Fee” shall have the meaning set forth in Section
2.4(b).

     “Subsidiary” shall mean, as to any Person, a corporation, partnership,
limited liability company or other entity of which shares of stock or other
ownership interests having ordinary voting power (other than stock or such other
ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the board of directors or other managers of
such corporation, partnership or other entity are at the time owned, directly or
indirectly, or both, by such Person. Unless otherwise qualified, all references
to a “Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a
Subsidiary or Subsidiaries of the Borrower.

     “Swingline Commitment” shall mean the commitment of the Swingline Lender to
make Swingline Loans in an aggregate principal amount at any time outstanding up
to the Swingline Committed Amount, and the commitment of the Revolving Lenders
to purchase participation interests in the Swingline Loans as provided in
Section 2.3(b)(ii), as such amounts may be reduced from time to time in
accordance with the provisions hereof.

     “Swingline Committed Amount” shall mean the amount of the Swingline
Lender’s Swingline Commitment as specified in Section 2.3(a).

     “Swingline Lender” shall mean Wachovia and any successor swingline lender.

     “Swingline Loan” and “Swingline Loans” shall have the meanings set forth in
Section 2.3(a).

     “Swingline Note” shall mean the promissory note of the Borrower in favor of
the Swingline Lender evidencing the Swingline Loans provided pursuant to Section
2.3(d), as such promissory note may be amended, modified, supplemented,
extended, renewed or replaced from time to time.

13

--------------------------------------------------------------------------------

     “Taxes” shall have the meaning set forth in Section 2.17.

     “Term Loan” shall have the meaning set forth in Section 2.1(c).

     “Term Loan Commitment” shall mean, with respect to each Term Loan Lender,
the commitment of each such Lender to make its portion of the Term Loan in a
principal amount equal to such Lender’s Term Loan Commitment Percentage of the
Term Loan Committed Amount.

     “Term Loan Commitment Percentage” shall mean, for any Term Loan Lender, the
percentage identified as its Term Loan Commitment Percentage on Schedule 2.1(a),
as such percentage may be modified in connection with any assignment made in
accordance with the provisions of Section 9.6.

     “Term Loan Committed Amount” shall have the meaning set forth in Section
2.1(c).

     “Term Loan Lender” shall mean a Lender holding a Term Loan Commitment.

     “Term Loan Maturity Date” shall mean the fifth (5th) anniversary of the
Closing Date.

     “Term Note” or “Term Notes” has the meaning set forth in Section 2.1(c)(ii)
of this Agreement.

     “Termination Date” shall mean December 20, 2012, as such date may be
extended pursuant to Section 2.23.

     “Trade Letter of Credit Fee” shall have the meaning set forth in Section
2.4(b).

     “Tranche” shall mean the collective reference to LIBOR Rate Loans whose
Interest Periods begin and end on the same day. A Tranche may sometimes be
referred to as a “LIBOR Tranche”.

     “Transfer Effective Date” shall have the meaning set forth in each
Commitment Transfer Supplement.

     “2.17 Certificate” shall have the meaning set forth in Section 2.17.

     “Type” shall mean, as to any Loan, its nature as an Alternate Base Rate
Loan, LIBOR Rate Loan or LIBOR Market Index Rate Loan, as the case may be.

     “Unrestricted Subsidiary” shall mean (i) any Subsidiary existing, created
or acquired by the Borrower or its Restricted Subsidiaries which is incorporated
outside the United States or substantially all of the business of which is
carried on outside the United States, and (ii) any other Subsidiary permitted to
be characterized as an Unrestricted Subsidiary pursuant to this Agreement.

14

--------------------------------------------------------------------------------

     Section 1.2 Other Definitional Provisions.

     (a) Unless otherwise specified therein, all capitalized terms defined in
this Agreement shall have the defined meanings when used in the Notes or other
Credit Documents or any certificate or other document made or delivered pursuant
hereto.

     (b) The words “hereof”, “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement, and Section, subsection,
Schedule and Exhibit references are to this Agreement unless otherwise
specified.

     (c) The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

     Section 1.3 Accounting Terms.

     Unless otherwise specified herein, all accounting terms used herein shall
be interpreted, all accounting determinations hereunder shall be made, and all
financial statements required to be delivered hereunder shall be prepared in
accordance with GAAP applied on a basis consistent with the most recent audited
consolidated financial statements of the Borrower delivered to the Lenders;
provided that, if the Borrower notifies the Administrative Agent that it wishes
to amend any financial covenant in Section 5.1 or any covenant in Section 6.1 to
eliminate the effect of any change in GAAP on the operation of such covenant (or
if the Administrative Agent notifies the Borrower that the Required Lenders wish
to amend Section 5.1 or 6.1 for such purpose), then the Borrower’ compliance
with such covenant shall be determined on the basis of GAAP in effect
immediately before the relevant change in GAAP became effective, until either
such notice is withdrawn or such covenant is amended in a manner satisfactory to
the Borrower and the Required Lenders. The Borrower and the Required Lenders
shall negotiate in good faith to amend such financial covenants in Section 5.1
or covenants in Section 6.1 to eliminate the effect of such changes in GAAP on
the operation of such covenants.

The Borrower shall deliver to the Administrative Agent and each Lender at the
same time as the delivery of any annual or quarterly financial statements given
in accordance with the provisions of Section 5.1, unless disclosed in such
financial statements, (i) a description in reasonable detail of any change in
the application of accounting principles employed in the preparation of such
financial statements from those applied in the most recently preceding quarterly
or annual financial statements as to which no objection shall have been made in
accordance with the provisions above but which change in application of
accounting principles would have a material effect on the financial position of
the Borrower and (ii) if material, a reasonable estimate of the effect on the
financial statements on account of such changes in application.

     Section 1.4 Restructuring of A&E.

     In the event that the Borrower implements a change in the owners, ownership
structure or debt structure of A&E, upon written notice to the Administrative
Agent, the Borrower may characterize A&E as an Unrestricted Subsidiary and
thereafter exclude such entity from the financial covenant calculations arising
hereunder.

15

--------------------------------------------------------------------------------

ARTICLE II

THE LOANS; AMOUNT AND TERMS

     Section 2.1 The Credit Facilities.

     (a) Revolving Commitment. During the Commitment Period, subject to the
terms and conditions hereof, each Revolving Lender severally agrees to make
revolving credit loans (collectively, “Revolving Loans” and each a “Revolving
Loan”) to the Borrower from time to time for the purposes hereinafter set forth;
provided, however, that (i) with regard to each Revolving Lender individually,
the sum of such Revolving Lender’s outstanding Revolving Loans plus such
Revolving Lender’s LOC Commitment Percentage of LOC Obligations such shall not
exceed such Revolving Lender’s Revolving Commitment Percentage of the Revolving
Committed Amount and (ii) with regard to the Revolving Lenders collectively, the
sum of the aggregate amount of outstanding Revolving Loans plus LOC Obligations
plus Swingline Loans shall not exceed the Revolving Committed Amount. For
purposes hereof, the aggregate principal amount of Revolving Loans plus LOC
Obligations plus the Swingline Loans that may be outstanding at any time under
this Section 2.1 shall not exceed THREE HUNDRED FIFTY MILLION DOLLARS
($350,000,000) (as such aggregate maximum amount may be increased or reduced
from time to time as provided in Section 2.5 or 2.22, the “Revolving Committed
Amount”). Revolving Loans may consist of Alternate Base Rate Loans, LIBOR Rate
Loans or LIBOR Market Index Rate Loans, or a combination thereof, as the
Borrower may request, and may be repaid and reborrowed in accordance with the
provisions hereof. LIBOR Rate Loans shall be made by each Lender at its LIBOR
Lending Office and Alternate Base Rate Loans and LIBOR Market Index Rate Loans
at its Domestic Lending Office.

     (b) Revolving Loan Borrowings.

     (i) Notice of Borrowing. The Borrower shall request a Revolving Loan
borrowing by written notice (or telephone notice promptly confirmed in writing
which confirmation may be by fax) to the Administrative Agent not later than
1:00 p.m. (Charlotte, North Carolina time) on the date of requested borrowing in
the case of Alternate Base Rate Loans and LIBOR Market Index Rate Loans, and on
the third Business Day prior to the date of the requested borrowing in the case
of LIBOR Rate Loans. Each such request for borrowing shall be irrevocable and
shall specify (A) that a Revolving Loan is requested, (B) the date of the
requested borrowing (which shall be a Business Day), (C) the aggregate principal
amount to be borrowed, (D) whether the borrowing shall be comprised of Alternate
Base Rate Loans, LIBOR Rate Loans or LIBOR Market Index Rate Loans or a
combination thereof, and if LIBOR Rate Loans are requested, the Interest
Period(s) therefor. A form of Notice of Borrowing (a “Notice of Borrowing”) is
attached as Schedule 2.1(b)(i). If the Borrower shall fail to specify in any
such Notice of Borrowing (I) an applicable Interest Period in the case of a
LIBOR Rate Loan, then such notice shall be deemed to be a request for an
Interest Period of one month, or (II) the type of Revolving Loan requested, then
such notice shall be deemed to be a request for a LIBOR Market Index Rate Loan
hereunder. The Administrative Agent shall give notice to each Lender promptly
upon receipt of each Notice of Borrowing, the contents thereof and each such
Lender’s share thereof. LIBOR Rate Loans shall not be available hereunder until
three (3) Business Days after the Closing Date.

16

--------------------------------------------------------------------------------

     (ii) Advances. Each Revolving Lender will make its Revolving Commitment
Percentage of each Revolving Loan borrowing available to the Administrative
Agent for the account of the Borrower at the office of the Administrative Agent
specified in Schedule 9.2, or at such other office as the Administrative Agent
may designate in writing, by 2:00 p.m. (Charlotte, North Carolina time) on the
date specified in the applicable Notice of Borrowing in Dollars and in funds
immediately available to the Administrative Agent. Such borrowing will then be
made available to the Borrower by the Administrative Agent by crediting the
account of the Borrower on the books of such office with the aggregate of the
amounts made available to the Administrative Agent by the Lenders and in like
funds as received by the Administrative Agent.

     (iii) Repayment. The principal amount of all Revolving Loans shall be due
and payable in full on the Termination Date.

     (iv) Revolving Notes. Each Revolving Lender’s Revolving Commitment
Percentage of the Revolving Loans shall be evidenced by a duly executed
promissory note of the Borrower to such Revolving Lender in substantially the
form of Schedule 2.1(b)(iv).

     (c) Term Loan Commitment. Subject to the terms and conditions hereof and in
reliance upon the representations and warranties set forth herein, each Term
Loan Lender severally agrees to make available to the Borrower on the Closing
Date such Lender’s Term Loan Commitment Percentage of a term loan in Dollars
(“Term Loan”) in the aggregate principal amount of ONE HUNDRED MILLION DOLLARS
($100,000,000) (the “Term Loan Committed Amount”) for the purposes hereinafter
set forth. The Term Loan may consist of Alternate Base Rate Loans, LIBOR Rate
Loans or LIBOR Market Index Rate Loans, or a combination thereof, as the
Borrower may request. LIBOR Rate Loans shall be made by each Lender at its LIBOR
Lending Office and Alternate Base Rate Loans and LIBOR Market Index Rate Loans
at its Domestic Lending Office. Amounts repaid on the Term Loan may not be
reborrowed.

     (i) Repayment. The principal amount of the Term Loan shall be due and
payable in full on the Term Loan Maturity Date.

     (ii) Term Notes. Each Term Lender’s Term Loan Committed Amount of the Term
Loan shall be evidenced by a duly executed promissory note of the Borrower to
such Lender in substantially the form of Schedule 2.1(c)(ii).

17

--------------------------------------------------------------------------------

     Section 2.2 Letter of Credit Subfacility.

     (a) Issuance. In reliance upon the other Lenders’ obligation to participate
therein, and subject to the terms and conditions hereof and of the LOC
Documents, if any, and any other terms and conditions which the applicable
Issuing Lender may reasonably require, during the Commitment Period the
applicable Issuing Lender shall issue, and the Lenders shall participate in,
Letters of Credit for the account of the Borrower from time to time upon request
in a form acceptable to the applicable Issuing Lender; provided, however, that
(i) the aggregate amount of LOC Obligations shall not at any time exceed the
lesser of (A) ONE HUNDRED MILLION DOLLARS ($100,000,000) and (B) the Revolving
Committed Amount (the “LOC Committed Amount”), (ii) the sum of the aggregate
outstanding principal amount of Revolving Loans plus the outstanding Swingline
Loans plus LOC Obligations shall not at any time exceed the Revolving Committed
Amount, (iii) all Letters of Credit shall be denominated in Dollars and (iv)
Letters of Credit shall be issued for lawful corporate purposes and may be
issued as standby letters of credit, including, without limitation, in
connection with workers’ compensation and other insurance programs, and trade
letters of credit. Except as otherwise expressly agreed upon by the applicable
Issuing Lender and the Administrative Agent, no Letter of Credit shall have an
original expiry date beyond the Termination Date; provided, however, the expiry
date of Letters of Credit may be extended from time to time by operation of the
terms of the applicable Letter of Credit, and so long as no Default or Event of
Default has occurred and is continuing and subject to the other terms and
conditions to the issuance of Letters of Credit hereunder, the expiry dates of
Letters of Credit may be extended periodically from time to time on the request
of the Borrower; provided, further, that no Letter of Credit, as originally
issued or as extended, shall have an expiry date extending beyond the
Termination Date unless the Borrower shall have established a cash collateral
account in favor of the Agent for the benefit of the Lenders and deposited
therein cash and cash equivalents satisfactory to the Administrative Agent in a
sufficient amount to adequately secure the LOC Obligations which extend beyond
the Termination Date. Each Letter of Credit shall comply with the related LOC
Documents. The issuance and expiry date of each Letter of Credit shall be a
Business Day. Any Letters of Credit issued hereunder shall be in a minimum
original face amount of $50,000.

     (b) Notice and Reports. The request for the issuance of a Letter of Credit
shall be submitted to the applicable Issuing Lender at least five (5) Business
Days prior to the requested date of issuance. Each Issuing Lender will promptly
upon request provide to the Administrative Agent for dissemination to the
Lenders a detailed report specifying the Letters of Credit issued by such
Issuing Lender which are then issued and outstanding and any activity with
respect thereto which may have occurred since the date of any prior report, and
including therein, among other things, the account party, the beneficiary, the
face amount, expiry date as well as any payments or expirations which may have
occurred. Each Issuing Lender will further provide to the Administrative Agent
promptly upon request copies of the Letters of Credit issued by such Issuing
Lender. Each Issuing Lender will provide to the Administrative Agent promptly
upon request a summary report of the nature and extent of LOC Obligations of
such Issuing Lender then outstanding.

18

--------------------------------------------------------------------------------

     (c) Participations. Each Lender upon issuance of a Letter of Credit shall
be deemed to have purchased without recourse a risk participation from the
applicable Issuing Lender in such Letter of Credit and the obligations arising
thereunder and any collateral relating thereto, in each case in an amount equal
to its LOC Commitment Percentage of the obligations under such Letter of Credit
and shall absolutely, unconditionally and irrevocably assume, as primary obligor
and not as surety, and be obligated to pay to the applicable Issuing Lender
therefor and discharge when due, its LOC Commitment Percentage of the
obligations arising under such Letter of Credit. Without limiting the scope and
nature of each Lender’s participation in any Letter of Credit, to the extent
that an Issuing Lender has not been reimbursed as required hereunder or under
any LOC Document, each such Lender shall pay to such Issuing Lender its LOC
Commitment Percentage of such unreimbursed drawing in same day funds on the day
of notification by such Issuing Lender of an unreimbursed drawing pursuant to
the provisions of subsection (d) below if such notice is received at or before
2:00 p.m. (Charlotte, North Carolina time), otherwise such payment shall be made
at or before 12:00 noon (Charlotte, North Carolina time) on the Business Day
next succeeding the day such notice is received. The obligation of each Lender
to so reimburse the applicable Issuing Lender shall be absolute and
unconditional and shall not be affected by the occurrence of a Default, an Event
of Default or any other occurrence or event. Any such reimbursement shall not
relieve or otherwise impair the obligation of the Borrower to reimburse the
applicable Issuing Lender under any Letter of Credit, together with interest as
hereinafter provided.

     (d) Reimbursement. In the event of any drawing under any Letter of Credit,
the applicable Issuing Lender will promptly notify the Borrower and the
Administrative Agent. The Borrower shall reimburse the applicable Issuing Lender
on the day of drawing under any Letter of Credit (with the proceeds of a
Revolving Loan obtained hereunder or otherwise) in same day funds as provided
herein or in the LOC Documents. If the Borrower shall fail to reimburse the
applicable Issuing Lender as provided herein, the unreimbursed amount of such
drawing shall bear interest at a per annum rate equal to the LIBOR Market Index
Rate plus the Applicable Percentage. Unless the Borrower shall immediately
notify the applicable Issuing Lender and the Administrative Agent of its intent
to otherwise reimburse the applicable Issuing Lender, the Borrower shall be
deemed to have requested a Revolving Loan in the amount of the drawing as
provided in subsection (e) below, the proceeds of which will be used to satisfy
the reimbursement obligations. The Borrower’s reimbursement obligations
hereunder shall be absolute and unconditional under all circumstances
irrespective of any rights of set-off, counterclaim or defense to payment the
Borrower may claim or have against the applicable Issuing Lender, the
Administrative Agent, the Lenders, the beneficiary of the Letter of Credit drawn
upon or any other Person, including without limitation any defense based on any
failure of the Borrower to receive consideration or the legality, validity,
regularity or unenforceability of the Letter of Credit. The applicable Issuing
Lender will promptly notify the other Lenders of the amount of any unreimbursed
drawing and each Lender shall promptly pay to the Administrative Agent for the
account of the applicable Issuing Lender in Dollars and in immediately available
funds, the amount of such Lender’s LOC Commitment Percentage of such
unreimbursed drawing. Such payment shall be made on the day such notice is
received by such Lender from the applicable Issuing Lender if such notice is
received at or before 2:00 p.m. (Charlotte, North Carolina time), otherwise such
payment shall be made at or before 12:00 noon (Charlotte, North Carolina time)
on the Business Day next succeeding the day such notice is received.

19

--------------------------------------------------------------------------------

If such Lender does not pay such amount to the applicable Issuing Lender in full
upon such request, such Lender shall, on demand, pay to the Administrative Agent
for the account of the applicable Issuing Lender interest on the unpaid amount
during the period from the date of such drawing until such Lender pays such
amount to the applicable Issuing Lender in full at a rate per annum equal to, if
paid within two (2) Business Days of the date of drawing, the Federal Funds
Effective Rate and thereafter at a rate equal to the Alternate Base Rate. Each
Lender’s obligation to make such payment to the applicable Issuing Lender, and
the right of the applicable Issuing Lender to receive the same, shall be
absolute and unconditional, shall not be affected by any circumstance whatsoever
and without regard to the termination of this Agreement or the Commitments
hereunder, the existence of a Default or Event of Default or the acceleration of
the Obligations hereunder and shall be made without any offset, abatement,
withholding or reduction whatsoever.

     (e) Repayment with Revolving Loans. On any day on which the Borrower shall
have requested, or been deemed to have requested a Revolving Loan to reimburse a
drawing under a Letter of Credit, the Administrative Agent shall give notice to
the Revolving Lenders that a Revolving Loan has been requested or deemed
requested in connection with a drawing under a Letter of Credit, in which case a
Revolving Loan borrowing comprised entirely of LIBOR Market Index Rate Loans
(each such borrowing, a “Mandatory Borrowing”) shall be immediately made
(without giving effect to any termination of the Commitments pursuant to Section
7.2) pro rata based on each Revolving Lender’s respective Revolving Commitment
Percentage (determined before giving effect to any termination of the
Commitments pursuant to Section 7.2) and the proceeds thereof shall be paid
directly to the applicable Issuing Lender for application to the respective LOC
Obligations. Each Revolving Lender hereby irrevocably agrees to make such
Revolving Loans immediately upon any such request or deemed request on account
of each Mandatory Borrowing in the amount and in the manner specified in the
preceding sentence and on the same such date notwithstanding (i) the amount of
Mandatory Borrowing may not comply with the minimum amount for borrowings of
Revolving Loans otherwise required hereunder, (ii) whether any conditions
specified in Section 4.2 are then satisfied, (iii) whether a Default or an Event
of Default then exists, (iv) failure for any such request or deemed request for
Revolving Loans to be made by the time otherwise required in Section 2.1(b), (v)
the date of such Mandatory Borrowing, or (vi) any reduction in the Revolving
Committed Amount after any such Letter of Credit may have been drawn upon. In
the event that any Mandatory Borrowing cannot for any reason be made on the date
otherwise required above (including, without limitation, as a result of the
commencement of a proceeding under the Bankruptcy Code with respect to the
Borrower), then each such Revolving Lender hereby agrees that it shall forthwith
fund (as of the date the Mandatory Borrowing would otherwise have occurred, but
adjusted for any payments received from the Borrower on or after such date and
prior to such purchase) its Participation Interests in the outstanding LOC
Obligations; provided, further, that in the event any Revolving Lender shall
fail to fund its Participation Interest on the day the Mandatory Borrowing would
otherwise have occurred, then the amount of such Revolving Lender’s unfunded
Participation Interest therein shall bear interest payable to the applicable
Issuing Lender upon demand, at the rate equal to, if paid within two (2)
Business Days of such date, the Federal Funds Effective Rate, and thereafter at
a rate equal to the Alternate Base Rate.

20

--------------------------------------------------------------------------------

     (f) Designation of Subsidiaries as Account Parties. Notwithstanding
anything to the contrary set forth in this Agreement, including without
limitation Section 2.2(a), a Letter of Credit issued hereunder may contain a
statement to the effect that such Letter of Credit is issued for the account of
a Subsidiary, provided that notwithstanding such statement, the Borrower shall
be the actual account party for all purposes of this Agreement for such Letter
of Credit and such statement shall not affect the Borrower’s reimbursement
obligations hereunder with respect to such Letter of Credit.

     (g) Modification, Extension. The issuance of any supplement, modification,
amendment, renewal, or extension to any Letter of Credit shall, for purposes
hereof, be treated in all respects the same as the issuance of a new Letter of
Credit hereunder.

     (h) Uniform Customs and Practices/International Standby Practices 1998. The
applicable Issuing Lender shall have the Letters of Credit be subject to The
Uniform Customs and Practice for Documentary Credits (the “UCP”) or the
International Standby Practices 1998 (the “ISP98”), in either case as published
as of the date of issue by the International Chamber of Commerce, in which case
the UCP or ISP98, as applicable, may be incorporated therein and deemed in all
respects to be a part thereof.

Section 2.3 Swingline Loan Subfacility.

     (a) Swingline Commitment. During the Commitment Period, subject to the
terms and conditions hereof, the Swingline Lender, in its individual capacity,
agrees to make certain revolving credit loans to the Borrower (each a “Swingline
Loan” and, collectively, the “Swingline Loans”) for the purposes hereinafter set
forth; provided, however, (i) the aggregate amount of Swingline Loans
outstanding at any time shall not exceed THIRTY-FIVE MILLION DOLLARS
($35,000,000) (the “Swingline Committed Amount”), and (ii) the sum of the
outstanding Revolving Loans plus outstanding Swingline Loans plus outstanding
LOC obligations shall not exceed the Revolving Committed Amount. Swingline Loans
hereunder may be repaid and reborrowed in accordance with the provisions hereof.

     (b) Swingline Loan Borrowings.

     (i) Notice of Borrowing and Disbursement. The Swingline Lender will make
Swingline Loans available to the Borrower on any Business Day upon delivery of a
Notice of Borrowing by the Borrower to the Administrative Agent not later than
2:00 p.m. on such Business Day. A form of Notice of Borrowing for Swingline
Loans is attached as Schedule 2.3(b)(i). Swingline Loan borrowings hereunder
shall be made in minimum amounts of $50,000 and in integral amounts of $10,000
in excess thereof. Notwithstanding the foregoing, if the Borrower and the
Administrative Agent have entered into a “Wachovia Sweep Plus Loan Service
Agreement” and such agreement has not been terminated, then Swingline Loans
shall be made automatically in accordance with the terms of such agreement.

21

--------------------------------------------------------------------------------

     (ii) Repayment of Swingline Loans. Each Swingline Loan borrowing shall be
due and payable on the Termination Date. The Swingline Lender may, at any time,
in its sole discretion, by written notice to the Borrower and the Administrative
Agent, demand repayment of its Swingline Loans by way of a Revolving Loans
borrowing, and such repayment demand and Revolving Loans borrowing (unless given
earlier) shall be deemed to have been given and in effect five (5) Business Days
from the date of each Swingline Loan borrowing, and the Borrower shall be deemed
to have requested a Revolving Loans borrowing comprised entirely of Alternative
Base Rate Loans in the amount of such Swingline Loan; provided, however, that,
in the following circumstances, any such demand shall be deemed to have been
given one (1) Business Day prior to each of (a) the Termination Date, (b) the
occurrence of any Event of Default described in Section 7.1(e), (c) upon
acceleration of the credit party obligations hereunder, whether on account of an
Event of Default described in Section 7.1(e) or any other Event of Default, and
(d) the exercise of remedies in accordance with the provisions of Section 7.2
hereof (each such Revolving Loans borrowing made on account of any such deemed
request therefor as provided herein being hereinafter referred to as “Mandatory
Swingline Borrowing”). Each Revolving Lender hereby irrevocably agrees to make
such Revolving Loans promptly upon any such request or deemed request on account
of each Mandatory Swingline Borrowing in the amount and in the manner specified
in the preceding sentence and on the same such date notwithstanding (1) the
amount of Mandatory Swingline Borrowing may not comply with the minimum amount
for borrowings of Revolving Loans otherwise required hereunder, (2) whether any
conditions specified in Section 4.2 are then satisfied, (3) whether a Default or
an Event of Default then exists, (4) failure of any such request or deemed
request for Revolving Loans to be made by the time otherwise required in Section
2.1(b)(i), (5) the date of such Mandatory Swingline Borrowing, or (6) any
reduction in the Revolving Committed Amount or termination of the Revolving
Commitments immediately prior to such Mandatory Swingline Borrowing or
contemporaneously therewith. In the event that any Mandatory Swingline Borrowing
cannot for any reason be made on the date otherwise required above (including,
without limitation, as a result of the commencement of a proceeding under the
Bankruptcy Code), then each Revolving Lender hereby agrees that it shall
forthwith purchase (as of the date the Mandatory Swingline Borrowing would
otherwise have occurred, but adjusted for any payments received from the
Borrower on or after such date and prior to such purchase) from the Swingline
Lender such participations in the outstanding Swingline Loans as shall be
necessary to cause each such Revolving Lender to share in such Swingline Loans
ratably based upon its respective Revolving Commitment Percentage (determined
before giving effect to any termination of the Commitments pursuant to Section
7.2); provided that (x) all interest payable on the Swingline Loans shall be for
the account of the Swingline Lender until the date as of which the respective
participation is purchased, and (y) at the time any purchase of participations
pursuant to this sentence is actually made, the purchasing Revolving Lender
shall be required to pay to the Swingline Lender interest on the principal
amount of such participation purchased for each day from and including the day
upon which the Mandatory Swingline Borrowing would otherwise have occurred to
but excluding the date of payment for such participation, at the rate equal to,
if paid within two (2) Business Days of the date of the Mandatory Swingline
Borrowing, the Federal Funds Effective Rate, and thereafter at a rate equal to
the Alternative Base Rate.

22

--------------------------------------------------------------------------------

     (c) Interest on Swingline Loans. Subject to the provisions of Section
2.8(b), Swingline Loans shall bear interest at a per annum rate equal to the
LIBOR Market Index Rate plus the Applicable Percentage for Revolving Loans that
are LIBOR Rate Loans. Interest on Swingline Loans shall be payable in arrears on
each Interest Payment Date.

     (d) Swingline Note. The Swingline Loans shall be evidenced by a duly
executed promissory note of the Borrower to the Swingline Lender in the original
amount of the Swingline Committed Amount and substantially in the form of
Schedule 2.3(d).

Section 2.4 Fees.

     (a) Commitment Fee. The Borrower will pay to each Revolving Lender a
commitment fee (the “Commitment Fee”) equal in amount to the product of the
Applicable Margin with respect to the Commitment Fee multiplied by the average
daily amount by which each Revolving Lender’s Revolving Committed Amount exceeds
the average daily principal amount outstanding under such Revolving Lender’s
Revolving Note for the fiscal quarter (or portion thereof) then ended, payable
in arrears on the last day of each March, June, September and December and on
the Termination Date. For purposes of computation of the Commitment Fee,
Swingline Loans shall not be considered usage of the Revolving Committed Amount.

     (b) Letter of Credit Fees. In consideration of issuance of standby Letters
of Credit hereunder, the Borrower agrees to pay to the applicable Issuing Lender
(i) a fee (the “Standby Letter of Credit Fee”) on such Lender’s Revolving
Commitment Percentage of the average daily maximum amount available to be drawn
under each such standby Letter of Credit computed at a per annum rate for each
day from the date of issuance to the date of expiration equal to the Applicable
Percentage and (ii) a fee (the “Trade Letter of Credit Fee”) on such Lender’s
Revolving Commitment Percentage of the average daily maximum amount available to
be drawn under each such trade Letter of Credit computed at a per annum rate for
each day from the date of issuance to the date of expiration equal to the
Applicable Percentage. In addition to such Standby Letter of Credit Fee and such
Trade Letter of Credit Fee, the Borrower agrees to pay to the Issuing Lender,
for its own account without sharing by the other Lenders, an additional fronting
fee of 0.125% per annum on the average daily maximum amount available to be
drawn under each such Letter of Credit issued by it. The applicable Issuing
Lender shall promptly pay over to the Administrative Agent for the ratable
benefit of the Revolving Lenders (including the applicable Issuing Lender) the
Standby Letter of Credit Fee and the Trade Letter of Credit Fee. The Standby
Letter of Credit Fee, the Trade Letter of Credit Fee and the fronting fees for
Letters of Credit shall be payable quarterly in arrears on the 15th day
following the last day of each calendar quarter for the prior calendar quarter.

23

--------------------------------------------------------------------------------

     (c) Issuing Lender Fees. In addition to the Standby Letter of Credit Fees
and Trade Letter of Credit Fees payable pursuant to subsection (b) above, the
Borrower shall pay to the applicable Issuing Lender for its own account without
sharing by the other Lenders the reasonable and customary charges from time to
time of the applicable Issuing Lender with respect to the amendment, transfer,
administration, cancellation and conversion of, and drawings under, such Letters
of Credit (collectively, the “Issuing Lender Fees”).

     (d) Administrative Fee. The Borrower agrees to pay to the Administrative
Agent the annual administrative fee as described in the Engagement Letter.

Section 2.5 Reduction of the Revolving Commitments.

     (a) Voluntary Reductions. The Borrower shall have the right to terminate or
permanently reduce the Revolving Committed Amount at any time or from time to
time upon not less than three (3) Business Days’ prior notice to the
Administrative Agent (which shall notify the Lenders thereof as soon as
practicable) of each such termination or reduction, which notice shall specify
the effective date thereof and the amount of any such reduction which shall be
in a minimum amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof and shall be irrevocable and effective upon receipt by the
Administrative Agent, provided that no such reduction or termination shall be
permitted if after giving effect thereto, and to any prepayments of the
Revolving Loans made on the effective date thereof, the sum of the then
outstanding aggregate principal amount of the Revolving Loans would exceed the
Revolving Committed Amount after such proposed reduction.

     (b) Termination Date. The Revolving Commitments, the Swingline Commitment
and the LOC Commitments shall automatically terminate on the Termination Date.

Section 2.6 Minimum Borrowing Amounts and Principal Amounts of Tranches.

     (a) Each Alternate Base Rate Loan borrowing shall be in a minimum amount of
$250,000 and whole multiples of $100,000 in excess thereof.

     (b) Each LIBOR Rate Loan borrowing and each LIBOR Market Index Rate Loan
borrowed shall be in a minimum amount of $500,000 and whole multiples of
$100,000 in excess thereof.

     (c) All borrowings, payments and prepayments in respect of Loans shall be
in such amounts and be made pursuant to such elections so that after giving
effect thereto the aggregate principal amount of the Loans comprising any LIBOR
Rate Loan shall either be zero or shall not be less than $500,000 or a whole
multiple of $100,000 in excess thereof.

24

--------------------------------------------------------------------------------

Section 2.7 Prepayments.

     (a) Optional Prepayments. The Borrower shall have the right to prepay the
Loans in whole or in part from time to time; provided, however, that each
partial prepayment of any Loan shall be in a minimum principal amount of
$1,000,000 and integral multiples of $100,000, and each partial prepayment of
any Swingline Loans shall be in a minimum principal amount of $50,000 and
integral multiples of $10,000 in excess thereof. The Borrower shall give
irrevocable written notice (or telephone notice promptly confirmed in writing
which confirmation may be by fax) to the Administrative Agent (which shall
notify the Lenders thereof as soon as practicable) not later than 1:00 p.m.
(Charlotte, North Carolina time) on the date of the requested prepayment in the
case of Alternate Base Rate Loans or LIBOR Market Index Rate Loans, and on the
third Business Day prior to the date of the requested prepayment in the case of
LIBOR Rate Loans. Subject to the foregoing terms, amounts prepaid under this
Section 2.7(a) shall be applied as the Borrower may elect; provided, that each
Lender shall receive its pro rata share of any such prepayment based on its
Revolving Commitment Percentage or Term Loan Commitment Percentage, as
applicable. Except to the extent otherwise specified by the Borrower,
prepayments shall be applied first to Alternate Base Rate Loans, second to LIBOR
Market Index Rate Loans and then to LIBOR Rate Loans in direct order of Interest
Period maturities. All prepayments under this Section 2.7(a) shall be subject to
Section 2.16, but otherwise without premium or penalty. Interest on the
principal amount prepaid accrued to the date of such prepayment shall be payable
on the next occurring Interest Payment Date that would have occurred had such
loan not been prepaid or, in the case of LIBOR Rate Loans at the request of the
Administrative Agent, interest on the principal amount prepaid shall be payable
on any date that a prepayment is made hereunder to the date of prepayment.
Amounts prepaid on the Revolving Loans and Swingline Loans may be reborrowed in
accordance with the terms hereof. Amounts prepaid on the Term Loan may not be
reborrowed.

     (b) Mandatory Prepayments. If at any time after the Closing Date, the sum
of the aggregate principal amount of outstanding Revolving Loans plus LOC
Obligations plus the outstanding Swingline Loans shall exceed the Revolving
Committed Amount, the Borrower immediately shall prepay the Revolving Loans and
(after the Revolving Loans have been repaid) cash collateralize the LOC
Obligations, in an amount sufficient to eliminate such excess. Such prepayments
shall be applied first to Alternate Base Rate Loans, second to LIBOR Market
Index Rate Loans and then to LIBOR Rate Loans in direct order of Interest Period
maturities. All prepayments under this Section 2.7(b) shall be subject to
Section 2.16 and be accompanied by interest on the principal amount prepaid to
the date of prepayment. Amounts prepaid on Revolving Loans may be reborrowed in
accordance with the terms hereof.

Section 2.8 Interest Payments; Default Interest; Interest Payment Dates.

     (a) Interest Payments. Subject to the provisions of Section 2.8(b), all
Loans shall bear interest as follows:

25

--------------------------------------------------------------------------------

     (i) Alternate Base Rate Loans. During such periods as Loans shall be
comprised of Alternate Base Rate Loans, each such Alternate Base Rate Loan shall
bear interest at a per annum rate equal to the sum of the Alternate Base Rate
plus the Applicable Margin;

     (ii) LIBOR Market Index Rate Loans. During such periods as Loans shall be
comprised of LIBOR Market Index Rate Loans, each such LIBOR Market Index Rate
Loan shall bear interest at a per annum rate equal to the sum of the LIBOR
Market Index Rate plus the Applicable Margin; and

     (iii) LIBOR Rate Loans. During such periods as Loans shall be comprised of
LIBOR Rate Loans, each such LIBOR Rate Loan shall bear interest at a per annum
rate equal to the sum of the LIBOR Rate plus the Applicable Margin.

     (b) Default Interest. Upon the occurrence, and during the continuance, of a
Default or an Event of Default, the principal of and, to the extent permitted by
law, interest on the Loans and any other amounts owing hereunder or under the
other Credit Documents shall (at the option of the Required Lenders) bear
interest, payable on demand, at a per annum rate 2% greater than the applicable
rate then in effect or, if no rate is then in effect, at a per annum rate 2%
greater than the Alternate Base Rate. Upon and during the continuance of an
Event of Default, all LIBOR Market Index Rate Loans and LIBOR Rate Loans shall
be automatically converted to Alternate Base Rate Loans, to take effect
immediately in the case of LIBOR Market Index Rate Loans and in the case of
LIBOR Rate Loans, on the last day of the applicable Interest Period for any such
LIBOR Rate Loans.

     (c) Interest Payment Date. Interest on Loans shall be payable in arrears on
each Interest Payment Date, subject to Section 2.11.

Section 2.9 Computation of Interest and Fees.

     (a) Interest payable hereunder with respect to Alternate Base Rate Loans
based on the Prime Rate shall be calculated on the basis of a year of 365 days
(or 366 days, as applicable) for the actual days elapsed. All other interest and
fees and all other interest amounts payable hereunder shall be calculated on the
basis of a 360 day year for the actual days elapsed. The Administrative Agent
shall as soon as practicable notify the Borrower and the Lenders of each
determination of a LIBOR Rate on the Business Day of the determination thereof.
Any change in the interest rate on a Loan resulting from a change in the
Alternate Base Rate shall become effective as of the opening of business on the
day on which such change in the Alternate Base Rate shall become effective. Any
change in the interest rate on an LIBOR Market Index Rate Loan resulting from a
change in the LIBOR Market Index Rate shall become effective as of the opening
of business on the day on which such change in the LIBOR Market Index Rate shall
become effective. The Administrative Agent shall as soon as practicable notify
the Borrower and the Lenders of the effective date and the amount of each such
change.

26

--------------------------------------------------------------------------------

     (b) Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the computations used by the Administrative Agent
in determining any interest rate.

     (c) It is the intent of the Lenders and the Borrower to conform to and
contract in strict compliance with applicable usury law from time to time in
effect. All agreements between the Lenders and the Borrower are hereby limited
by the provisions of this paragraph which shall override and control all such
agreements, whether now existing or hereafter arising and whether written or
oral. In no way, nor in any event or contingency (including but not limited to
prepayment or acceleration of the maturity of any obligation), shall the
interest taken, reserved, contracted for, charged, or received under this Credit
Agreement, under the Notes or otherwise, exceed the maximum nonusurious amount
permissible under applicable law. If, from any possible construction of any of
the Credit Documents or any other document, interest would otherwise be payable
in excess of the maximum nonusurious amount, any such construction shall be
subject to the provisions of this paragraph and such interest shall be
automatically reduced to the maximum nonusurious amount permitted under
applicable law, without the necessity of execution of any amendment or new
document. If any Lender shall ever receive anything of value which is
characterized as interest on the Loans under applicable law and which would,
apart from this provision, be in excess of the maximum nonusurious amount, an
amount equal to the amount which would have been excessive interest shall,
without penalty, be applied to the reduction of the principal amount owing on
the Loans and not to the payment of interest, or refunded to the Borrower or the
other payor thereof if and to the extent such amount which would have been
excessive exceeds such unpaid principal amount of the Loans. The right to demand
payment of the Loans or any other Indebtedness evidenced by any of the Credit
Documents does not include the right to receive any interest which has not
otherwise accrued on the date of such demand, and the Lenders do not intend to
charge or receive any unearned interest in the event of such demand. All
interest paid or agreed to be paid to the Lenders with respect to the Loans
shall, to the extent permitted by applicable law, be amortized, prorated,
allocated, and spread throughout the full stated term (including any renewal or
extension) of the Loans so that the amount of interest on account of such
indebtedness does not exceed the maximum nonusurious amount permitted by
applicable law.

Section 2.10 Conversion Options.

     (a) The Borrower may elect from time to time to convert Alternate Base Rate
Loans or LIBOR Market Index Rate Loans to LIBOR Rate Loans by giving irrevocable
written notice (or telephone notice promptly confirmed in writing which
confirmation may be by fax) to the Administrative Agent not later than 1:00 p.m.
(Charlotte, North Carolina time) on the third Business Day prior to the date of
the requested conversion. A form of Notice of Conversion/ Extension is attached
as Schedule 2.10.

27

--------------------------------------------------------------------------------

If the date upon which an Alternate Base Rate Loan or LIBOR Market Index Rate
Loan is to be converted to a LIBOR Rate Loan is not a Business Day, then such
conversion shall be made on the next succeeding Business Day and during the
period from such last day of an Interest Period to such succeeding Business Day
such Loan shall bear interest as if it were an Alternate Base Rate Loan or LIBOR
Market Index Rate Loan, as applicable. All or any part of outstanding Alternate
Base Rate Loans or LIBOR Market Index Rate Loans may be converted as provided
herein, provided that (i) at the Administrative Agent’s discretion, no Loan may
be converted into a LIBOR Rate Loan when any Default or Event of Default has
occurred and is continuing and (ii) partial conversions shall be in an aggregate
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof.

     (b) The Borrower may elect from time to time to convert Alternate Base Rate
Loans to LIBOR Market Index Rate Loans and LIBOR Market Index Rate Loans to
Alternate Base Rate Loans by giving irrevocable written notice (or telephone
notice promptly confirmed in writing which confirmation may be by fax) to the
Administrative Agent not later than 1:00 p.m. (Charlotte, North Carolina time)
on the date of the requested conversion provided that partial conversions to
Alternate Base Rate Loans shall be in an aggregate principal amount of $250,000
or a whole multiple of $100,000 in excess thereof and partial conversions to
LIBOR Market Index Rate Loans shall be in an aggregate principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof. If the date upon
which an Alternate Base Rate Loan is to be converted to a LIBOR Market Index
Rate Loan or a LIBOR Market Index Rate Loan is to be converted to an Alternate
Base Rate Loan is not a Business Day, then such conversion shall be made on the
next succeeding Business Day.

     (c) The Borrower may elect from time to time to convert LIBOR Rate Loans to
LIBOR Market Index Rate Loans or Alternate Base Rate Loans by giving irrevocable
written notice (or telephone notice promptly confirmed in writing which
confirmation may be by fax) to the Administrative Agent not later than 1:00 p.m.
(Charlotte, North Carolina time) on the date of the requested conversion
provided that (i) partial conversions to Alternate Base Rate Loans shall be in
an aggregate principal amount of $250,000 or a whole multiple of $100,000 in
excess thereof and partial conversions to LIBOR Market Index Rate Loans shall be
in an aggregate principal amount of $500,000 or a whole multiple of $100,000 in
excess thereof and (ii) the Borrower pays the Lenders all amounts required by
Section 2.16 hereof in connection with such conversion. If the date upon which a
LIBOR Rate Loan is to be converted to a LIBOR Market Index Rate Loan or an
Alternate Base Rate Loan is not a Business Day, then such conversion shall be
made on the next succeeding Business Day.

     (d) Any LIBOR Rate Loans may be continued as such upon the expiration of an
Interest Period with respect thereto by compliance by the Borrower with the
notice provisions contained in Section 2.10(a); provided, that, at the
Administrative Agent’s discretion, no LIBOR Rate Loan may be continued as such
when any Default or Event of Default has occurred and is continuing, in which
case such Loan shall be automatically converted to a LIBOR Market Index Rate
Loan at the end of the applicable Interest Period with respect thereto. If the
Borrower shall fail to give timely notice of an election to continue a LIBOR
Rate Loan, or the continuation of LIBOR Rate Loans is not permitted hereunder,
such LIBOR Rate Loans shall be automatically converted to LIBOR Market Index
Rate Loans at the end of the applicable Index Period with respect thereto.

28

--------------------------------------------------------------------------------

     Section 2.11 Pro Rata Treatment and Payments.

     Each borrowing of Revolving Loans and any reduction of the Revolving
Commitments (other than a reduction of Revolving Commitments pursuant to Section
2.23) shall be made pro rata according to the respective Revolving Commitment
Percentages of the Revolving Lenders. Each payment under this Agreement or any
Note shall be applied, first, to any fees then due and owing by the Borrower
pursuant to Section 2.4(a), second, to interest then due and owing in respect of
the Notes of the Borrower and, third, to principal then due and owing hereunder
and under the Notes of the Borrower. Each payment on account of any fees
pursuant to Sections 2.4(a), (b) and (c) shall be made pro rata in accordance
with the respective amounts of such fees due and owing. Each payment (other than
payments pursuant to Section 2.23 or prepayments) by the Borrower on account of
principal of and interest on the Loans shall be made pro rata according to the
respective amounts due and owing in accordance with Section 2.7(a) hereof. Each
optional prepayment on account of principal of the Loans shall be applied to
such of the Loans as the Borrower may designate (to be applied pro rata among
the Lenders); provided, that prepayments made pursuant to Section 2.14 shall be
applied in accordance with such section, and payments pursuant to Section 2.23
shall be applied in accordance with such section. Each mandatory prepayment
(other than payments pursuant to Section 2.23) on account of principal of the
Loans shall be applied in accordance with Section 2.7(b). All payments
(including prepayments) to be made by the Borrower on account of principal,
interest and fees shall be made without defense, set-off or counterclaim (except
as provided in Section 2.17(b)) and shall be made to the Administrative Agent
for the account of the Lenders at the Administrative Agent’s office specified on
Schedule 9.2 in Dollars and in immediately available funds not later than 1:00
p.m. (Charlotte, North Carolina time) on the date when due. The Administrative
Agent shall distribute such payments to the Lenders entitled thereto promptly
upon receipt in like funds as received. If any payment hereunder (other than
payments on the LIBOR Rate Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day, and, with respect to payments of principal, interest thereon shall be
payable at the then applicable rate during such extension. If any payment on a
LIBOR Rate Loan becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day unless
the result of such extension would be to extend such payment into another
calendar month, in which event such payment shall be made on the immediately
preceding Business Day.

     Section 2.12 Non-Receipt of Funds by the Administrative Agent.

     (a) Unless the Administrative Agent shall have been notified in writing by
a Lender prior to the date a Loan is to be made by such Lender (which notice
shall be effective upon receipt) that such Lender does not intend to make the
proceeds of such Loan available to the Administrative Agent, the Administrative
Agent may assume that such Lender has made such proceeds available to the
Administrative Agent on such date, and the Administrative Agent may in reliance
upon such assumption (but shall not be required to) make available to the
Borrower a corresponding amount. If such corresponding amount is not in fact
made available to the Administrative Agent, the Administrative Agent shall be
able to recover such corresponding amount from such Lender.

29

--------------------------------------------------------------------------------

If such Lender does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent will promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent. The Administrative Agent shall also be
entitled to recover from the Lender or the Borrower, as the case may be,
interest on such corresponding amount in respect of each day from the date such
corresponding amount was made available by the Administrative Agent to the
Borrower to the date such corresponding amount is recovered by the
Administrative Agent at a per annum rate equal to (i) from the Borrower at the
applicable rate for the applicable borrowing pursuant to the Notice of Borrowing
and (ii) from a Lender at the Federal Funds Effective Rate.

     (b) Unless the Administrative Agent shall have been notified in writing by
the Borrower, prior to the date on which any payment is due from it hereunder
(which notice shall be effective upon receipt) that the Borrower does not intend
to make such payment, the Administrative Agent may assume that the Borrower has
made such payment when due, and the Administrative Agent may in reliance upon
such assumption (but shall not be required to) make available to each Lender on
such payment date an amount equal to the portion of such assumed payment to
which such Lender is entitled hereunder, and if the Borrower has not in fact
made such payment to the Administrative Agent, such Lender shall, on demand,
repay to the Administrative Agent the amount made available to such Lender. If
such amount is repaid to the Administrative Agent on a date after the date such
amount was made available to such Lender, such Lender shall pay to the
Administrative Agent on demand interest on such amount in respect of each day
from the date such amount was made available by the Administrative Agent to such
Lender to the date such amount is recovered by the Administrative Agent at a per
annum rate equal to the Federal Funds Effective Rate.

     (c) A certificate of the Administrative Agent submitted to the Borrower or
any Lender with respect to any amount owing under this Section 2.12 shall be
conclusive in the absence of manifest error.

     Section 2.13 Inability to Determine Interest Rate.

     Notwithstanding any other provision of this Agreement, if (i) the
Administrative Agent shall reasonably determine (which determination shall be
conclusive and binding absent manifest error) that, by reason of circumstances
affecting the relevant market, reasonable and adequate means do not exist for
ascertaining LIBOR for an Interest Period, or (ii) the Required Lenders shall
reasonably determine (which determination shall be conclusive and binding absent
manifest error) that the LIBOR Rate does not adequately and fairly reflect the
cost to such Lenders of funding LIBOR Rate Loans that the Borrower has requested
be outstanding as a LIBOR Tranche during an Interest Period, the Administrative
Agent shall forthwith give telephone notice of such determination, confirmed in
writing, to the Borrower, and the Lenders at least two Business Days prior to
the first day of such Interest Period. Unless the Borrower shall have notified
the Administrative Agent upon receipt of such telephone notice that it wishes to
rescind or modify its request regarding such LIBOR Rate Loans, any Loans that
were requested to be made as LIBOR Rate Loans shall be made as LIBOR Market
Index Rate Loans and any Loans that were requested to be converted into or
continued as LIBOR Rate Loans shall be converted into LIBOR Market Index Rate
Loans. Until any such notice has been withdrawn by the Administrative Agent, no
further Loans shall be made as, continued as, or converted into, LIBOR Rate
Loans for the Interest Periods so affected.

30

--------------------------------------------------------------------------------

     Section 2.14 Illegality.

Notwithstanding any other provision of this Agreement, if the adoption of or any
change in any Requirement of Law or in the interpretation or application thereof
by the relevant Governmental Authority to any Lender shall make it unlawful for
such Lender or its LIBOR Lending Office to make or maintain LIBOR Rate Loans as
contemplated by this Agreement or to obtain in the interbank eurodollar market
through its LIBOR Lending Office the funds with which to make such Loans, (a)
such Lender shall promptly notify the Administrative Agent and the Borrower
thereof, (b) the commitment of such Lender hereunder to make LIBOR Rate Loans or
continue LIBOR Rate Loans as such shall forthwith be suspended until the
Administrative Agent shall give notice that the condition or situation which
gave rise to the suspension shall no longer exist, and (c) such Lender’s Loans
then outstanding as LIBOR Rate Loans, if any, shall be converted on the last day
of the Interest Period for such Loans or within such earlier period as required
by law as LIBOR Market Index Rate Loans. The Borrower hereby agrees promptly to
pay any Lender, upon its demand, any additional amounts necessary to compensate
such Lender for actual and direct costs (but not including anticipated profits)
reasonably incurred by such Lender in making any repayment in accordance with
this Section including, but not limited to, any interest or fees payable by such
Lender to lenders of funds obtained by it in order to make or maintain its LIBOR
Rate Loans hereunder. A certificate as to any additional amounts payable
pursuant to this Section submitted by such Lender, through the Administrative
Agent, to the Borrower shall be conclusive in the absence of manifest error.
Each Lender agrees to use reasonable efforts (including reasonable efforts to
change its LIBOR Lending Office) to avoid or to minimize any amounts which may
otherwise be payable pursuant to this Section; provided, however, that such
efforts shall not cause the imposition on such Lender of any additional costs or
legal or regulatory burdens deemed by such Lender in its sole discretion to be
material.

     Section 2.15 Requirements of Law.

     (a) If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

     (i) shall subject such Lender to any tax of any kind whatsoever with
respect to any Letter of Credit or any application relating thereto, any LIBOR
Rate Loan made by it, or change the basis of taxation of payments to such Lender
in respect thereof (except for changes in the rate of tax on the overall net
income, profits or gross receipts of such Lender or in the rate of any franchise
tax applicable to such Lender);

     (ii) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender which
is not otherwise included in the determination of the LIBOR Rate hereunder; or

31

--------------------------------------------------------------------------------

     (iii) shall impose on such Lender any other condition;

and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining LIBOR Rate Loans or to reduce any amount receivable
hereunder or under any Note, in each case in connection with any LIBOR Rate
Loans, then, in any such case, the Borrower shall promptly pay such Lender, upon
its demand, any additional amounts necessary to compensate such Lender for such
additional cost or reduced amount receivable which such Lender reasonably deems
to be material as determined by such Lender with respect to its LIBOR Rate
Loans. A certificate as to any additional amounts payable pursuant to this
Section submitted by such Lender, through the Administrative Agent, to the
Borrower shall be conclusive in the absence of manifest error. Each Lender
agrees to use reasonable efforts (including reasonable efforts to change its
Domestic Lending Office or LIBOR Lending Office, as the case may be) to avoid or
to minimize any amounts which might otherwise be payable pursuant to this
paragraph of this Section; provided, however, that such efforts shall not cause
the imposition on such Lender of any additional costs or legal or regulatory
burdens deemed by such Lender to be material.

     (b) If any Lender shall have reasonably determined that the adoption of or
any change in any Requirement of Law regarding capital adequacy or in the
interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy (whether or not having the force of law) from any central bank
or Governmental Authority made subsequent to the date hereof does or shall have
the effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration such Lender’s or such
corporation’s policies with respect to capital adequacy) by an amount reasonably
deemed by such Lender to be material, then from time to time, within fifteen
(15) days after demand by such Lender, the Borrower shall pay to such Lender
such additional amount as shall be certified by such Lender as being required to
compensate it for such reduction. Such a certificate as to any additional
amounts payable under this Section submitted by a Lender (which certificate
shall include a description of the basis for the computation), through the
Administrative Agent, to the Borrower shall be conclusive absent manifest error.

     (c) The agreements in this Section 2.15 shall survive the termination of
this Agreement and payment of the Notes and all other amounts payable hereunder.

32

--------------------------------------------------------------------------------

     Section 2.16 Indemnity.

     The Borrower hereby agrees to indemnify each Lender and to hold such Lender
harmless from any funding loss or expense which such Lender may sustain or incur
as a consequence of (a) default by the Borrower in payment of the principal
amount of or interest on any LIBOR Rate Loan by such Lender in accordance with
the terms hereof, (b) default by the Borrower in accepting a LIBOR Rate Loan
after the Borrower has given a notice in accordance with the terms hereof, (c)
default by the Borrower in making any prepayment of a LIBOR Rate Loan after the
Borrower has given a notice in accordance with the terms hereof, and/or (d) the
making by the Borrower of a prepayment of a LIBOR Rate Loan, or the conversion
thereof, on a day which is not the last day of the Interest Period with respect
thereto, in each case including, but not limited to, any such loss or expense
arising from interest or fees payable by such Lender to lenders of funds
obtained by it in order to maintain its LIBOR Rate Loans hereunder. A
certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender, through the Administrative Agent, to the Borrower
(which certificate must be delivered to the Administrative Agent within thirty
days following such default, prepayment or conversion) shall be conclusive in
the absence of manifest error. The agreements in this Section shall survive
termination of this Agreement and payment of the Notes and all other amounts
payable hereunder.

     Section 2.17 Taxes.

     (a) All payments made by the Borrower hereunder or under any Note will be,
except as provided in Section 2.17(b), made free and clear of, and without
deduction or withholding for, any present or future taxes, levies, imposts,
duties, fees, assessments or other charges of whatever nature now or hereafter
imposed by any Governmental Authority or by any political subdivision or taxing
authority thereof or therein with respect to such payments (but excluding any
tax imposed on or measured by the net income, profits or gross receipts of a
Lender or any franchise tax) and all interest, penalties or similar liabilities
with respect thereto (all such non-excluded taxes, levies, imposts, duties,
fees, assessments or other charges being referred to collectively as “Taxes”).
If any Taxes are so levied or imposed, the Borrower agrees to pay the full
amount of such Taxes, and such additional amounts as may be necessary so that
every payment of all amounts due under this Agreement or under any Note, after
withholding or deduction for or on account of any Taxes, will not be less than
the amount provided for herein or in such Note. The Borrower will furnish to the
Administrative Agent as soon as practicable after the date the payment of any
Taxes is due pursuant to applicable law certified copies (to the extent
reasonably available and required by law) of tax receipts evidencing such
payment by the Borrower. The Borrower agrees to indemnify and hold harmless each
Lender, and reimburse such Lender upon its written request, for the amount of
any Taxes so levied or imposed and paid by such Lender but excluding any
interest or penalties caused by such Lender’s failure to pay any such taxes when
due.

     (b) Each Lender that is not a United States person (as such term is defined
in Section 7701(a)(30) of the Code) agrees to deliver to the Borrower and the
Administrative Agent on or prior to the Closing Date, or in the case of a Lender
that is an assignee or transferee of an interest under this Agreement pursuant
to Section 9.6(b) (unless the respective Lender was already a Lender hereunder
immediately prior to such assignment or transfer), on the date of such
assignment or transfer to such Lender, (i) if the Lender is a “bank” within the
meaning of Section 881(c)(3)(A) of the Code, two accurate and complete original
signed copies of Internal Revenue Service Form 4224 or 1001 (or successor forms)
certifying such Lender’s entitlement to a complete exemption from United States
withholding tax with respect to payments to be made under this Agreement and
under any Note, or (ii) if the Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, either Internal Revenue Service Form 1001 or
4224 as set forth in clause (i) above, or (x) a certificate substantially in the
form of Schedule 2.17 (any such certificate, a “2.17 Certificate”) and (y) two
accurate and complete original signed copies of Internal Revenue Service Form
W-8 (or successor form) certifying such Lender’s entitlement to an exemption
from United States withholding tax with respect to payments of interest to be
made under this Agreement and under any Note.

33

--------------------------------------------------------------------------------

In addition, each Lender agrees that it will deliver upon the Borrower’s request
updated versions of the foregoing, as applicable, whenever the previous
certification has become obsolete or inaccurate in any material respect,
together with such other forms as may be required in order to confirm or
establish the entitlement of such Lender to a continued exemption from or
reduction in United States withholding tax with respect to payments under this
Agreement and any Note. Notwithstanding anything to the contrary contained in
Section 2.17(a), but subject to the immediately succeeding sentence, (x) the
Borrower shall be entitled, to the extent it is required to do so by law, to
deduct or withhold Taxes imposed by the United States (or any political
subdivision or taxing authority thereof or therein) from interest, fees or other
amounts payable hereunder for the account of any Lender which is not a United
States person (as such term is defined in Section 7701(a)(30) of the Code) for
U.S. Federal income tax purposes to the extent that such Lender has not provided
to the Borrower U.S. Internal Revenue Service Forms that establish a complete
exemption from such deduction or withholding and (y) the Borrower shall not be
obligated pursuant to Section 2.17(a) hereof to gross-up payments to be made to
a Lender in respect of Taxes imposed by the United States if (I) such Lender has
not provided to the Borrower the Internal Revenue Service Forms required to be
provided to the Borrower pursuant to this Section 2.17(b) or (II) in the case of
a payment, other than interest, to a Lender described in clause (ii) above, to
the extent that such Forms do not establish a complete exemption from
withholding of such Taxes. Notwithstanding anything to the contrary contained in
the preceding sentence or elsewhere in this Section 2.17, the Borrower agrees to
pay additional amounts and to indemnify each Lender in the manner set forth in
Section 2.17(a) (without regard to the identity of the jurisdiction requiring
the deduction or withholding) in respect of any amounts deducted or withheld by
it as described in the immediately preceding sentence as a result of any changes
after the Closing Date in any applicable law, treaty, governmental rule,
regulation, guideline or order, or in the interpretation thereof, relating to
the deducting or withholding of Taxes.

     (c) Each Lender agrees to use reasonable efforts (including reasonable
efforts to change its Domestic Lending Office or LIBOR Lending Office, as the
case may be) to avoid or to minimize any amounts which might otherwise be
payable pursuant to this Section; provided, however, that such efforts shall not
cause the imposition on such Lender of any additional costs or legal or
regulatory burdens deemed by such Lender in its sole discretion to be material.

     (d) If the Borrower pays any additional amount pursuant to this Section
2.17 with respect to a Lender, such Lender shall use reasonable efforts to
obtain a refund of tax or credit against its tax liabilities on account of such
payment; provided that such Lender shall have no obligation to use such
reasonable efforts if either (i) it is in an excess foreign tax credit position
or (ii) it believes in good faith, in its sole discretion, that claiming a
refund or credit would cause adverse tax consequences to it. In the event that
such Lender receives such a refund or credit, such Lender shall pay to the
Borrower an amount that such Lender reasonably determines is equal to the net
tax benefit obtained by such Lender as a result of such payment by the Borrower.
In the event that no refund or credit is obtained with respect to the Borrower’s
payments to such Lender pursuant to this Section 2.17(d), then such Lender shall
upon request provide a certification that such Lender has not received a refund
or credit for such payments. Nothing contained in this Section 2.17(d) shall
require a Lender to disclose or detail the basis of its calculation of the
amount of any tax benefit or any other amount or the basis of its determination
referred to in the proviso to the first sentence of this Section 2.17(d) to the
Borrower or any other party.

34

--------------------------------------------------------------------------------

     (e) The agreements in this Section 2.17 shall survive the termination of
this Agreement and the payment of the Notes and all other amounts payable
hereunder.

Section 2.18 Waiver of Notice.

     (a) Except as otherwise expressly provided herein, the Borrower hereby
waives notice of occurrence of any Default or Event of Default or of any demand
for any payment under this Credit Agreement (in each case except to the extent
such notice or such demand is expressly required to be given pursuant to the
terms of this Credit Agreement), notice of any action at any time taken or
omitted by the Administrative Agent or the Lenders under or in respect of any of
the Obligations hereunder, any requirement of diligence and, generally, all
demands, notices and other formalities of every kind in connection with this
Credit Agreement. The Borrower hereby assents to, and waives notice of, any
extension or postponement of the time for the payment of any of the Obligations
hereunder, the acceptance of any partial payment thereon, any waiver, consent or
other action or acquiescence by the Administrative Agent or the Lenders at any
time or times in respect of any default by the Borrower in the performance or
satisfaction of any term, covenant, condition or provision of this Credit
Agreement or any other Credit Document, any and all other indulgences whatsoever
by the Administrative Agent or the Lenders in respect of any of the Obligations
hereunder, and the taking, addition, substitution or release, in whole or in
part, at any time or times, of any security for any of such Obligations or the
addition, substitution or release, in whole or in part, of any Borrower. Without
limiting the generality of the foregoing, the Borrower assents to any other
action or delay in acting or any failure to act on the part of the
Administrative Agent or the Lenders, including, without limitation, any failure
strictly or diligently to assert any right or to pursue any remedy or to comply
fully with applicable laws or regulations thereunder which might, but for the
provisions of this Section 2.18, afford grounds for terminating, discharging or
relieving the Borrower, in whole or in part, from any of its obligations under
this Section 2.18, it being the intention of the Borrower that, so long as any
of the Obligations remain unsatisfied, the obligations of the Borrower under
this Section 2.18 shall not be discharged except by performance and then only to
the extent of such performance. The obligations of the Borrower under this
Section 2.18 shall not be diminished or rendered unenforceable by any winding
up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any reconstruction or similar proceeding with respect
to the Borrower or any Lender.

35

--------------------------------------------------------------------------------

     (b) The provisions of this Section 2.18 are made for the benefit of the
Administrative Agent and the Lenders and their respective successors and
assigns, and may be enforced by any such Person from time to time against the
Borrower as often as occasion therefor may arise and without requirement on the
part of any Lender first to marshal any of its claims or to resort to any other
source or means of obtaining payment of any of the Obligations or to elect any
other remedy. Without limiting the generality of the foregoing, the Borrower
hereby specifically waives the benefits of N.C. Gen. Stat. §§26-7 through 26-9,
inclusive, to the extent applicable. The provisions of this Section 2.18 shall
remain in effect until all the Obligations hereunder shall have been paid in
full or otherwise fully satisfied. If at any time, any payment, or any part
thereof, made in respect of any of the Obligations, is rescinded or must
otherwise be restored or returned by the Lenders upon the insolvency, bankruptcy
or reorganization of the Borrower, or otherwise, the provisions of this Section
2.18 will forthwith be reinstated and in effect as though such payment had not
been made.

Section 2.19 Defaulting Lenders; Limitation on Claims.

     (a) Generally. In addition to the rights and remedies that may be available
to the Administrative Agent or the Borrower under this Agreement or applicable
law, if at any time a Lender is a Defaulting Lender such Defaulting Lender’s
right to participate in the administration of the Loans, this Agreement and the
other Credit Documents, including without limitation, any right to vote in
respect of, to consent to or to direct any action or inaction of the
Administrative Agent or to be taken into account in the calculation of the
Required Lenders, shall be suspended during the pendency of such failure or
refusal. If a Lender is a Defaulting Lender because it has failed to make timely
payment to the Administrative Agent of any amount required to be paid to the
Administrative Agent hereunder (without giving effect to any notice or cure
periods), in addition to other rights and remedies which the Administrative
Agent or the Borrower may have under the immediately preceding provisions or
otherwise, the Administrative Agent shall be entitled (i) to collect interest
from such Defaulting Lender on such delinquent payment for the period from the
date on which the payment was due until the date on which the payment is made at
the Federal Funds Effective Rate, (ii) to withhold or setoff and to apply in
satisfaction of the defaulted payment and any related interest, any amounts
otherwise payable to such Defaulting Lender under this Agreement or any other
Credit Document until such defaulted payment and related interest has been paid
in full and such default no longer exists and (iii) to bring an action or suit
against such Defaulting Lender in a court of competent jurisdiction to recover
the defaulted amount and any related interest. Any amounts received by the
Administrative Agent in respect of a Defaulting Lender’s Loans shall not be paid
to such Defaulting Lender and shall be held uninvested by the Administrative
Agent and either applied against the purchase price of such Loans under the
following subsection (b) or paid to such Defaulting Lender upon the default of
such Defaulting Lender being cured.

     (b) Purchase of Defaulting Lender’s Commitment. Any Lender who is not a
Defaulting Lender shall have the right, but not the obligation, in its sole
discretion, to acquire all of a Defaulting Lender’s Commitment. If more than one
Lender exercises such right, each such Lender shall have the right to acquire
such proportion of such Defaulting Lender’s Commitment on a pro rata basis.

36

--------------------------------------------------------------------------------

Upon any such purchase, the Defaulting Lender’s interest in the Loans and its
rights hereunder (but not its liability in respect thereof or under the Credit
Documents or this Agreement to the extent the same relate to the period prior to
the effective date of the purchase) shall terminate on the date of purchase, and
the Defaulting Lender shall promptly execute all documents reasonably requested
to surrender and transfer such interest to the purchaser thereof subject to and
in accordance with the requirements set forth in Section 9.6, including an
appropriate Commitment Transfer Supplement. The purchase price for the
Commitment of a Defaulting Lender shall be equal to the sum of the amount of the
principal balance of the Loans outstanding and owed by the Borrower to the
Defaulting Lender, plus any accrued interest with respect thereto, plus any fees
or other amounts owed by the Borrower to the Defaulting Lender. Prior to payment
of such purchase price to a Defaulting Lender, the Administrative Agent shall
apply against such purchase price any amounts retained by the Administrative
Agent pursuant to the last sentence of the immediately preceding subsection (a).
The Defaulting Lender shall be entitled to receive all amounts owed to it by the
Borrower on account of principal of and interest on the Loans and the Notes, and
fees and other amounts due under the Credit Documents which accrued prior to the
date of the default by the Defaulting Lender, to the extent the same are
received by the Administrative Agent from or on behalf of the Borrower. The
Defaulting Lender shall have no recourse against any Lender or the
Administrative Agent for the payment of such sums by the Borrower except to the
extent of the receipt of payments from any other party or in respect of the
Loans.

Section 2.20 [Intentionally Left Blank.]

Section 2.21 Indemnification; Nature of Issuing Lender’s Duties.

     (a) In addition to its other obligations under Section 2.2, the Borrower
hereby agrees to protect, indemnify, pay and save the applicable Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees) that
the applicable Issuing Lender may incur or be subject to as a consequence,
direct or indirect, of (i) the issuance of any Letter of Credit or (ii) the
failure of the applicable Issuing Lender to honor a drawing under a Letter of
Credit as a result of any act or omission, whether rightful or wrongful, of any
present or future de jure or de facto government or governmental authority (all
such acts or omissions, herein called “Government Acts”).

     (b) As between the Borrower and the applicable Issuing Lender, the Borrower
shall assume all risks of the acts, omissions or misuse of any Letter of Credit
by the beneficiary thereof. The applicable Issuing Lender shall not be
responsible: (i) for the form, validity, sufficiency, accuracy, genuineness or
legal effect of any document submitted by any party in connection with the
application for and issuance of any Letter of Credit, even if it should in fact
prove to be in any or all respects invalid, insufficient, inaccurate, fraudulent
or forged; (ii) for the validity or sufficiency of any instrument transferring
or assigning or purporting to transfer or assign any Letter of Credit or the
rights or benefits thereunder or proceeds thereof, in whole or in part, that may
prove to be invalid or ineffective for any reason; (iii) for failure of the
beneficiary of a Letter of Credit to comply fully with conditions required in
order to draw upon a Letter of Credit; (iv) for errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise, whether or not they be in cipher; (v) for errors
in interpretation of technical terms; (vi) for any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under a Letter of Credit or of the proceeds thereof; and (vii) for any
consequences arising from causes beyond the control of the applicable Issuing
Lender, including, without limitation, any Government Acts. None of the above
shall affect, impair, or prevent the vesting of the applicable Issuing Lender’s
rights or powers hereunder.

37

--------------------------------------------------------------------------------

     (c) In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by the applicable
Issuing Lender, under or in connection with any Letter of Credit or the related
certificates, if taken or omitted in good faith, shall not put such applicable
Issuing Lender under any resulting liability to the Borrower. It is the
intention of the parties that this Agreement shall be construed and applied to
protect and indemnify the applicable Issuing Lender against any and all risks
involved in the issuance of the Letters of Credit, all of which risks are hereby
assumed by the Borrower, including, without limitation, any and all risks of the
acts or omissions, whether rightful or wrongful, of any Government Authority.
The applicable Issuing Lender shall not, in any way, be liable for any failure
by the applicable Issuing Lender or anyone else to pay any drawing under any
Letter of Credit as a result of any Government Acts or any other cause beyond
the control of the applicable Issuing Lender.

     (d) Nothing in this Section 2.21 is intended to limit the reimbursement
obligation of the Borrower contained in Section 2.2(d) hereof. The obligations
of the Borrower under this Section 2.21 shall survive the termination of this
Agreement. No act or omissions of any current or prior beneficiary of a Letter
of Credit shall in any way affect or impair the rights of the applicable Issuing
Lender to enforce any right, power or benefit under this Agreement.

     (e) Notwithstanding anything to the contrary contained in this Section
2.21, the Borrower shall have no obligation to indemnify the applicable Issuing
Lender in respect of any liability incurred by the applicable Issuing Lender
arising out of the gross negligence or willful misconduct of the applicable
Issuing Lender (including action not taken by the applicable Issuing Lender), as
determined by a court of competent jurisdiction.

Section 2.22 Additional Loans.

     Subject to the terms and conditions set forth herein, so long as no Default
or Event of Default shall have occurred and be continuing, the Borrower shall
have the right during the period from the Closing Date until the date one
Business Day prior to the Termination Date, to incur additional Indebtedness
(the “Additional Loans”) under this Agreement in the form of one or more
increases to the Revolving Committed Amount by an aggregate amount of up to
$100,000,000. The following terms and conditions shall apply to all Additional
Loans: (a) the loans made under any such Additional Loan shall constitute
Obligations, (b) such Additional Loan shall have the same terms (including
interest rate) as the existing Revolving Loans, (c) any such Additional Loan
shall be entitled to the same voting rights as the existing Revolving Loans and
shall be entitled to receive proceeds of prepayments on the same basis as
comparable Revolving Loans, (d) any such Additional Loan shall be obtained from
existing Revolving Lenders or from other banks, financial institutions or
investment funds, in each case in accordance with the terms set forth below, (e)
such increase in the Revolving Committed Amount shall be in a minimum principal
amount of $20,000,000 and integral multiples of $5,000,000 in excess thereof,
(f) the proceeds of any Additional Loan will be used to finance working capital
and other general corporate purposes, (g) the Borrower shall execute such
promissory notes as are necessary and requested by the Revolving Lenders to
reflect the Additional Loans, (h) the conditions to Extensions of Credit in
Section 4.2 shall have been satisfied and (i) the Administrative Agent shall
have received from the Borrower an officer’s certificate in form and substance
satisfactory to the Administrative Agent, demonstrating that, after giving
effect to any such Additional Loan, the Borrower will be in compliance with the
financial covenants set forth in Sections 5.1(l) and (m).

38

--------------------------------------------------------------------------------

Participation in any Additional Loan shall be offered first to each of the
existing Revolving Lenders, but each such Revolving Lender shall have no
obligation to provide all or any portion of any such Additional Loan. If the
amount of any Additional Loan requested by the Borrower shall exceed the
commitments which the existing Revolving Lenders are willing to provide with
respect to such Additional Loan, then the Borrower may invite other banks,
financial institutions and investment funds reasonably acceptable to the
Administrative Agent to join this Credit Agreement as Revolving Lenders
hereunder for the portion of such Additional Loan not taken by existing
Revolving Lenders, provided that such other banks, financial institutions and
investment funds shall enter into such joinder agreements to give effect thereto
as the Administrative Agent and the Borrower may reasonably request, provided
further that (i) the existing Revolving Lenders shall make such assignments
(which assignments shall not be subject to the requirements set forth in Section
9.6(b)) of the outstanding Revolving Loans and Participation Interests to the
Additional Loan Lenders so that, after giving effect to such assignments, each
Revolving Lender holding a Revolving Commitment (including such Additional Loan
Lenders) will hold Revolving Loans and Participation Interests equal to its
Commitment Percentage of all outstanding Revolving Loans and LOC Obligations and
(ii) such assignments and the transactions relating thereto shall be subject to
Section 2.16. The Administrative Agent is authorized to enter into, on behalf of
the Lenders, any amendment to this Agreement or any other Credit Document as may
be necessary to incorporate the terms of any Additional Loan. Any increase in
the Revolving Committed Amount pursuant to this Section 2.22 shall be permanent,
except to the extent such Revolving Committed Amount is subsequently reduced
pursuant to Section 2.5(a). At the time of any such increase in the Revolving
Committed Amount, the Revolving Commitment Percentages of existing Revolving
Lenders and new Revolving Lenders shall be adjusted accordingly.

Section 2.23 Extension of Termination Date.

     (a) Up to two times prior to the Termination Date (as it may be extended
pursuant to this Section 2.23), the Borrower may request a one-year extension of
the Termination Date by submitting a request for an extension to the
Administrative Agent (an “Extension Request”) at least 6 months prior to the
then scheduled Termination Date. Promptly upon receipt of an Extension Request,
the Administrative Agent shall notify each Lender thereof and shall request each
Lender to approve the Extension Request.

39

--------------------------------------------------------------------------------

Each Lender may, by a notice (a “Consent Notice”) to the Borrower and the
Administrative Agent given within 15 Business Days following receipt of such
notice from the Administrative Agent (the “Consent Period”), consent to such
extension of the Termination Date, which consent may be given or withheld by
each Lender in its absolute and sole discretion; provided, however, that such
extension shall not be effective with respect to a Lender which either (a) by a
notice (a “Withdrawal Notice”) to the Borrower and the Administrative Agent
during the Consent Period, declines to consent to such extension, or (b) has
failed to respond to the Borrower and the Administrative Agent within the
Consent Period (each such Lender giving a Withdrawal Notice or failing to
respond in a timely manner being called a “Withdrawing Lender” and each Lender
other than a Withdrawing Lender being a “Continuing Lender”); provided further,
that such extension shall be effective only if, as of the day after the end of
the Consent Period for each Lender, the sum of the Commitments of the Continuing
Lenders is greater than 50% of the Commitments of the Withdrawing Lenders and
the Continuing Lenders. The Commitment of each Withdrawing Lender shall
terminate on the Termination Date without giving any effect to such proposed
extension; provided, however, so long as no Default or Event of Default exists,
the Borrower may, at any time within 10 Business Days of delivery of the
Withdrawal Notice and by not less than three Business Days’ prior written notice
to the Administrative Agent and such Lender, cancel such Lender’s Commitment and
thereupon prepay all Loans made by such Lender, together with interest and fees
accrued to the date of such prepayment and breakage costs due under Section
2.16, if any, whereupon such Lender shall cease to be obliged to make further
Loans hereunder, its Commitment shall be reduced to zero and it shall be
released from all its obligations under this Agreement.

     (b) A Withdrawing Lender shall be obliged, at the request of the Borrower
and subject to the Withdrawing Lender receiving payment in full of all amounts
owing to it under this Agreement prior to completion of an assignment, to
assign, without recourse or warranty and by an assignment agreement in
substantially the form of Schedule 9.6(c) attached hereto, all of its rights and
obligations hereunder to another bank or financial institution nominated by the
Borrower and willing to participate in the facility through the extended
Termination Date in the place of such Withdrawing Lender; provided that such
transferee satisfies all the requirements of Section 9.6(b) (other than Section
9.6(b)(ii)) to be a Purchasing Lender, including the requirement that (unless
such transferee is an existing Lender) the Administrative Agent consent to such
assignment, such consent not to be unreasonably withheld.

     (c) If the Termination Date shall have been extended in respect of
Continuing Lenders in accordance with this Section 2.23, any Notice of Borrowing
specifying a Borrowing Date occurring after the Termination Date applicable to a
Withdrawing Lender or requesting an Interest Period extending beyond such date
(i) shall have no effect in respect of such Withdrawing Lender, and (ii) shall
not specify a requested aggregate principal amount exceeding, when combined with
all then outstanding Loans to the Borrower, the aggregate of the Commitments of
the Continuing Lenders.

     (d) If the Termination Date shall have been extended in respect of
Continuing Lenders in accordance with this Section 2.23, all references in this
Agreement and the other Loan Documents to the “Termination Date” shall, with
respect to all parties hereto other than Withdrawing Lenders, refer to the
Termination Date as so extended. Without limitation of the generality of the
preceding sentence, “Termination Date,” in the case of Letters of Credit, shall
mean the Termination Date as so extended.

40

--------------------------------------------------------------------------------

     (e) Notwithstanding the foregoing, no extension or request for extension of
the Termination Date pursuant to this Section 2.23 shall extend or otherwise
modify the Term Loan Maturity Date or any Term Loan Commitment.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

     Section 3.1 To induce the Lenders to enter into this Agreement and to make
the Loans herein provided for, the Borrower hereby represents and warrants to
the Administrative Agent and to each Lender that:

     (a) Due Incorporation, Etc. The Borrower and each Restricted Subsidiary is
a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is incorporated, and has the corporate
power and legal authority to own its property and to carry on its business as
now being conducted and is duly qualified to transact business as a foreign
corporation in every jurisdiction where such qualification is necessary. The
Borrower has the corporate power to execute and perform this Agreement, to
borrow hereunder and to execute and deliver the Notes, and to do so will not
violate its Articles of Incorporation or Bylaws, any law to which it is subject,
or any material agreement or instrument to which it is a party.

     (b) Litigation. Except as set forth in the financial statements or notes
thereto described in Section 3.1(c) hereof, there is no litigation or proceeding
pending or, to the knowledge of the Borrower, threatened which would be
reasonably expected to be decided adversely to the Borrower or any Subsidiary,
and, if decided adversely to the Borrower or such Subsidiary, would have a
material adverse effect upon the financial condition or business of the Borrower
and its Subsidiaries, taken as a whole.

     (c) Financial Condition. The consolidated balance sheet of the Borrower and
its Subsidiaries as of September 30, 2007 and related consolidated statements of
income, shareholders’ equity, comprehensive income and cash flows of the
Borrower and its Subsidiaries for the fiscal year then ended, and the notes
thereto, all of which have been delivered to the Lenders prior to the execution
of this Agreement, are correct and complete and fairly present the financial
condition of the Borrower and its Subsidiaries and the results of their
operations and their retained earnings as of the date and for the period
referred to. All such financial statements have been prepared in accordance with
GAAP throughout the period involved. Since September 30, 2007, no material
adverse change in the financial condition, the business or operations of the
Borrower and its Subsidiaries, taken as a whole, has occurred. All written
financial projections concerning the Borrower and its Subsidiaries that have
been made available to the Administrative Agent and the Lenders by the Borrower
on or before the Closing Date have been prepared in good faith based upon
reasonable assumptions in the sole opinion of the Borrower’s management at the
time of the preparation thereof.

41

--------------------------------------------------------------------------------

     The real estate and other fixed assets of the Borrower and its Subsidiaries
are subject to no mortgage or lien securing an indebtedness of a material
principal amount except as shown in the balance sheets or notes thereto referred
to above or most recently delivered to the Administrative Agent pursuant to
Section 5.1(a). The Borrower and its Subsidiaries have no liabilities, direct or
contingent, except those disclosed in the financial statements or notes thereto
referred to above or most recently delivered to the Administrative Agent
pursuant to Section 5.1(a), and except those arising in the ordinary course of
business since the dates of such financial statements, having in the aggregate
no materially adverse effect on the financial condition of the Borrower and its
Subsidiaries, taken as a whole. The Borrower and its Subsidiaries have made no
investments in, advances to or guaranties of the obligations of any corporation,
individual or other entity other than Borrower in an aggregate amount material
to the consolidated financial condition of the Borrower and its Subsidiaries,
taken as a whole, except those disclosed in the financial statements or notes
thereto referred to above or most recently delivered to the Administrative Agent
pursuant to Section 5.1(a).

     (d) Governmental Contracts. The Borrower and its Subsidiaries are not
subject to the renegotiation of any government contract in any material amount.

     (e) Tax Returns. The Borrower and its Subsidiaries have filed all required
federal, state, and local tax returns and have paid all taxes as shown on such
returns as they have become due. Federal income tax returns have been audited,
or closed by the operation of applicable statutes of limitation, through fiscal
year 2001 and no claims have been assessed and are unpaid with respect to such
taxes except as set forth in Schedule 3.1(e) or as otherwise shown in the
financial statements referred to in Section 3.1(c) above.

     (f) Use of Proceeds. The proceeds of the Loans hereunder shall be used
solely by the Borrower to (i) refinance existing Indebtedness and (ii) provide
for working capital and other general corporate purposes.

     (g) Compliance with OFAC Rules and Regulations. None of the Borrower, any
Subsidiary of the Borrower or any Affiliate of the Borrower (i) is a Sanctioned
Person, (ii) has more than 15% of its assets in Sanctioned Countries, or (iii)
derives more than 15% of its operating income from investments in, or
transactions with Sanctioned Persons or Sanctioned Countries. No part of the
proceeds of any Extension of Credit hereunder will be used directly or
indirectly to fund any operations in, finance any investments or activities in
or make any payments to, a Sanctioned Person or a Sanctioned Country.

42

--------------------------------------------------------------------------------

ARTICLE IV

CONDITIONS PRECEDENT

     Section 4.1 Conditions to Closing Date and Initial Loans.

     This Agreement shall become effective upon, and the obligation of each
Lender to make the initial Extension of Credit on the Closing Date is subject
to, the satisfaction of the following conditions precedent:

     (a) Execution of Agreement. The Administrative Agent shall have received
(i) counterparts of this Agreement, executed by a duly authorized officer of
each party hereto and (ii) for the account of each Lender, Notes, in each case
conforming to the requirements of this Agreement and executed by a duly
authorized officer of the Borrower.

     (b) Resolutions. Copies of resolutions of the board of directors of the
Borrower approving the transactions contemplated herein and authorizing the
execution and delivery of the Credit Documents, certified by an officer of the
Borrower as of the Closing Date to be true and correct and in force and effect
as of such date.

     (c) Legal Opinions of Counsel. The Administrative Agent shall have received
an opinion of legal counsel for the Borrower, dated the Closing Date and
addressed to the Administrative Agent and the Lenders, in form and substance
acceptable to the Administrative Agent.

     (d) Fees. The Administrative Agent and the Lenders shall have received all
fees owing to them.

     (e) Account Designation Letter. The Administrative Agent shall have
received the executed Account Designation Letter in the form of Schedule 1.1(a)
hereto.

     (f) Patriot Act Certificate. The Administrative Agent shall have received a
certificate satisfactory thereto, for benefit of itself and the Lenders,
provided by the Borrower that sets forth information required by the Patriot Act
(as defined in Section 9.18) including, without limitation, the identity of the
Borrower, the name and address of the Borrower and other information that will
allow the Administrative Agent or any Lender, as applicable, to identify the
Borrower in accordance with the Patriot Act.

     (g) Additional Matters. All other documents and legal matters in connection
with the transactions contemplated by this Agreement shall be reasonably
satisfactory in form and substance to the Administrative Agent and its counsel.

     Section 4.2 Conditions to All Extensions of Credit.

     The obligation of each Lender to make any Extension of Credit hereunder is
subject to the satisfaction of the following conditions precedent on the date of
making such Extension of Credit:

43

--------------------------------------------------------------------------------

     (a) Representations and Warranties. The representations and warranties made
by the Borrower herein or which are contained in any certificate furnished at
any time under or in connection herewith shall be true and correct in all
material respects on and as of the date of such Extension of Credit as if made
on and as of such date (or, if any such representation or warranty is expressly
stated to have been made as of a specific date, as of such specific date),
except that for the purposes of this Section 4.2(a), the representations and
warranties contained in Section 3.1(c) shall be deemed to refer to the most
recent statements furnished pursuant to Section 5.1(a); and

     (b) No Default or Event of Default. No Default or Event of Default shall
have occurred and be continuing on such date or after giving effect to the
Extension of Credit to be made on such date unless such Default or Event of
Default shall have been waived in accordance with this Agreement.

     Each request for an Extension of Credit and each acceptance by the Borrower
of any such Extension of Credit shall be deemed to constitute a representation
and warranty by the Borrower as of the date of such Extension of Credit that the
applicable conditions in paragraphs (a) and (b) of this Section have been
satisfied.

ARTICLE V

AFFIRMATIVE COVENANTS

     Section 5.1 The Borrower covenants and agrees that from the date hereof
until the termination of the Commitments and the payment in full of the
Obligations, it will:

(a) Financial Reports and Other Data.

     (i) As soon as practicable and in any event within 45 days after the end of
each of the first three quarterly periods of each Fiscal Year of the Borrower,
deliver to the Administrative Agent and each Lender (A) a consolidated balance
sheet of the Borrower and its Subsidiaries as at the end of such quarterly
period, and related consolidated statements of income, shareholders’ equity,
comprehensive income and cash flows for such quarterly period and for the period
from the beginning of the current Fiscal Year to the end of such quarterly
period, setting forth in comparative form figures for the corresponding periods
in the preceding Fiscal Year, all to be in reasonable detail and certified by an
Authorized Officer to have been prepared in accordance with GAAP, subject only
to changes resulting from normal, recurring year end adjustments; and (B)
computations demonstrating compliance with the provisions of Sections 5.1(1),
5.1(m) and 6.1(a) hereof, certified by an Authorized Officer to be true and
correct and to have been prepared from the foregoing quarterly statements;

     (ii) As soon as practicable and in any event within 90 days after each
Fiscal Year End, deliver to the Administrative Agent and each Lender (A) a
consolidated balance sheet of the Borrower and its Subsidiaries as at such
Fiscal Year End, and related consolidated statements of income, shareholders’
equity, comprehensive income and cash flows for such Fiscal Year, setting forth
in each case in comparative form corresponding figures from the preceding annual
statements, all in reasonable detail and satisfactory in scope to the
Administrative Agent and each Lender, and audited by and containing (as to the
consolidated financial statements) an unqualified opinion of independent
certified public accountants of national standing as shall be satisfactory to
the Administrative Agent and (B) the computations required by Section
5.1(a)(i)(B) hereof;

44

--------------------------------------------------------------------------------

     (iii) Deliver to the Administrative Agent and each Lender a copy of each
report filed by the Borrower with the Securities and Exchange Commission
pursuant to Section 13(a) or 14 of the Securities Exchange Act of 1934,
including each Annual Report on Form 10 K, Quarterly Report on Form 10 Q,
Current Report on Form 8 K (except for routine quarterly earnings releases which
are available through electronic media dissemination on the internet), and
definitive proxy statement, in each case within 15 days of the filing thereof;
and

     (iv) With reasonable promptness, deliver such additional financial or other
data as the Administrative Agent or any Lender may reasonably request. Each
Lender is hereby authorized to deliver a copy of any financial statements or
other information relating to the business operations or financial condition of
the Borrower and its Subsidiaries which may be furnished to it or come to its
attention pursuant to this Agreement or otherwise, to any regulatory body or
agency having jurisdiction over such Lender.

     (b) Taxes and Liens. Promptly pay, or cause to be paid, all taxes,
assessments or other governmental charges which may lawfully be levied or
assessed upon the income or profits of the Borrower, or any Subsidiary, or upon
any property, real, personal or mixed, belonging to the Borrower or any
Subsidiary, or upon any part thereof, and also any lawful claims for labor,
material and supplies which, if unpaid, might become a lien or charge against
any such property; provided, however, neither the Borrower nor any Subsidiary
shall be required to pay any such tax, assessment, charge, levy or claim so long
as the validity thereof shall be actively contested in good faith by proper
proceedings and provided the Borrower shall, if requested by any Lender, set up
reserves therefor consistent with Financial Accounting Standards Board Statement
No. 5 and Accounting Principles Board Statement No. 11 (such reserves not
required to be separately funded); but provided further that any such tax,
assessment, charge, levy or claim shall be paid forthwith upon the commencement
of proceedings to foreclose any lien securing the same unless such proceeding
has been properly stayed.

     (c) Business and Existence. Do or cause to be done all things necessary to
preserve and to keep in full force and effect its corporate existence, rights
and franchises, trade names, patents, trademarks and permits.

     (d) Insurance on Properties. Keep its business and properties insured at
all times with responsible insurance companies and carry such types and amounts
of insurance as are usually carried by corporations engaged in the same or a
similar business similarly situated.

45

--------------------------------------------------------------------------------

     (e) Maintain Property. Maintain its properties in good order and repair
and, from time to time, make all needful and proper repairs, renewals,
replacements, additions and improvements thereto.

     (f) Right of Inspection. Permit any Lender, at its expense, to visit and
inspect any of the properties, corporate books and financial reports of the
Borrower and its Subsidiaries in the presence of a corporate officer of the
Borrower or persons designated by them and to discuss their affairs, finances
and accounts with the principal officers of the Borrower and their independent
public accountants, all at such reasonable times and as often as any Lender may
reasonably request.

     (g) Observe all Laws. Conform to and duly observe all laws, regulations and
other valid requirements of any regulatory authority with respect to the conduct
of its business, violation of which would materially adversely affect the
operations or business of the Borrower or any of its Subsidiaries.

     (h) Covenants Extended to Restricted Subsidiaries. Cause each Restricted
Subsidiary to do with respect to itself, its business and its assets, each of
the things required of the Borrower in Sections 5.1(b) through 5.1(g) hereof.

     (i) Borrower’s Knowledge of Default. Immediately give notice to each Lender
of the occurrence of any Default or Event of Default hereunder or under any
other obligation representing Indebtedness of the Borrower or any Restricted
Subsidiary, of which the Borrower or such Restricted Subsidiary has knowledge,
specifying the nature thereof, the period of existence thereof and what action
the Borrower proposes to take with respect thereto.

     (j) Judgments, etc. Immediately give each Lender written notice of any
judgment, attachment, levy, or execution against the Borrower or any assets of
the Borrower or any Subsidiary which involves (i) an amount of $2,000,000 or
more in excess of the amount covered by insurance or book reserves, or (ii) an
amount in excess of $15,000,000, and establish or cause to be established
appropriate and adequate reserves to cover any such claim, levy, attachment, or
execution in any amount satisfactory to its independent certified public
accountants.

     (k) ERISA. Comply with all requirements of ERISA applicable to it and its
Restricted Subsidiaries and furnish to each Lender as soon as possible and in
any event within 30 days after the Borrower or its Restricted Subsidiaries or
duly appointed administrator of a Plan knows or has reason to know that any
Reportable Event with respect to any Plan has occurred, a statement of an
Authorized Officer setting forth details as to such Reportable Event and any
action which the Borrower or its Restricted Subsidiaries proposes to take with
respect thereto, together with a copy of the notice of such Reportable Event
given to the PBGC or a statement that said notice will be filed with the annual
report to the United States Department of Labor with respect to such Plan if
such filing has been authorized.

46

--------------------------------------------------------------------------------

     (l) Consolidated Fixed Charge Ratio. Maintain at the end of each of the
Borrower’s fiscal quarters, a Consolidated Fixed Charge Ratio of at least 1.50
to 1.00.

     (m) Consolidated Leverage Ratio. Maintain at the end of each of the
Borrower’s fiscal quarters a Consolidated Leverage Ratio of not greater than
4.00 to 1.00.

ARTICLE VI

NEGATIVE COVENANTS

     Section 6.1 The Borrower covenants and agrees that from the date hereof
until the termination of the Commitments and the payment in full of the
Obligations, it will not, nor will it permit any Restricted Subsidiary to,
either directly or indirectly:

     (a) Consolidated Funded Debt. Incur, create, assume or guarantee, or
otherwise become or be liable in respect of any Indebtedness which would be
included in Consolidated Funded Debt except:

     (i) the Notes;

     (ii) Indebtedness existing as of the date hereof; and

     (iii) additional Indebtedness which in the aggregate when added to the
Indebtedness evidenced by the Notes or existing as of the date hereof, does not
exceed 60% of Consolidated Total Capitalization.

     (b) Restricted Subsidiary Indebtedness. Incur, create, assume or guarantee
or otherwise become liable in respect of any Indebtedness of a Restricted
Subsidiary except:

     (i) borrowings among the Borrower and the Restricted Subsidiaries;

     (ii) extensions, renewals, or replacements of Indebtedness existing as of
the date hereof (without increasing the principal amount thereof);

     (iii) Indebtedness directly related to the acquisition or construction of
Property or Equipment, but only to the extent of the purchase price or cost
thereof, or any Indebtedness assumed by imposition of law in connection with the
acquisition of an existing business; or

     (iv) other Indebtedness in an aggregate amount not exceeding 15% of
Consolidated Tangible Net Worth.

47

--------------------------------------------------------------------------------

     (c) Limitations on Liens. Incur, create, assume or permit to exist any Lien
of any kind upon any of its property now owned or hereafter acquired or assets
of any character in an aggregate amount in excess of 15% of Consolidated
Tangible Net Worth, unless the Notes are equally and ratably secured with the
Indebtedness secured by such Lien except that the following Liens shall not be
included in making a determination of the amount of Liens:

     (i) Liens for taxes or assessments or other governmental charges or levies,
either not yet due and payable or being contested in good faith or to the extent
that nonpayment thereof shall be permitted;

     (ii) Liens created by or resulting from any litigation or legal proceeding
which is currently being contested in good faith by appropriate proceedings;

     (iii) other Liens incidental to the normal conduct of the business of the
Borrower or any Restricted Subsidiary or the ownership of its property which are
not incurred in connection with the incurrence of Indebtedness and which do not
in the aggregate materially impair the use of such property in the operation of
the business of the Borrower, and the Borrower and its Restricted Subsidiaries
taken as a whole or the value of such property for the purposes of such
business;

     (iv) Liens existing at the time of the issuance of the Notes;

     (v) the extension, renewal or replacement of any Lien permitted by the
foregoing subparagraph (iv) in respect of the same property theretofore subject
thereto or the extension, renewal or replacement thereof (without increase of
principal amount of the Indebtedness secured);

     (vi) Liens granted by the Restricted Subsidiaries in favor of the Borrower;
and

     (vii) (A) any Lien on Property or Equipment granted with respect to such
Property or Equipment in connection with the provision of all or a part of the
purchase price or cost of the construction of such Property or Equipment (but
not in excess of the amount of such purchase price or cost) created
contemporaneously with, or within 120 days after, such acquisition or the
completion of such construction, or (B) any Lien on Property or Equipment
existing in such Property or Equipment at the time of acquisition thereof,
whether or not the debt secured thereby is assumed by the Borrower or such
Restricted Subsidiary, or (C) any Lien existing on the Property or Equipment of
a corporation at the time such corporation is merged into or consolidated with
the Borrower or a Restricted Subsidiary, or at the time of a sale, lease or
other disposition of the Properties or Equipment of a corporation or firm as an
entirety or substantially as an entirety to the Borrower or a Restricted
Subsidiary; provided however that the amount of any Lien permitted under this
subparagraph (vii) shall not exceed the fair market value of the Property or
Equipment covered by such Lien.

48

--------------------------------------------------------------------------------

     (d) Consolidation, Merger or Reorganization. Enter into any transaction of
merger or consolidation except that (i) a Restricted Subsidiary may merge into
the Borrower or another Restricted Subsidiary, and (ii) the Borrower may merge
or consolidate with any corporation organized under the laws of any state in the
United States so long as (A) the resulting or surviving entity expressly assumes
the obligations of the Borrower under this Agreement and the Notes, (B) no
Default or Event of Default exists hereunder after giving effect to such merger
or consolidation, (C) the Borrower will be in compliance with the financial
covenants set forth in Sections 5.1 (l) and (m) on a pro forma basis after
giving effect to such merger or consolidation and (D) each Lender consents to
such merger or consolidation (such consent not to be unreasonably withheld).

     (e) Sale of Assets, Dissolution, Etc. Sell, assign, lease or otherwise
dispose of all or substantially all of its properties or assets (other than
inventory), or any of its notes, accounts or contract rights, or any assets or
properties necessary or desirable for the proper conduct of its business, or
wind up, liquidate or dissolve, or agree to any of the foregoing, or permit any
Restricted Subsidiary to do so, except, as to any such transaction, to the
extent the total assets involved do not exceed, together with any other assets
involved in such transactions during the same Fiscal Year, 10% of Consolidated
Total Assets determined as of the end of the last fiscal quarter prior to such
transaction.

Notwithstanding the foregoing, (x) any Restricted Subsidiary may sell, lease,
transfer, or otherwise dispose of its assets to the Borrower or any other
Restricted Subsidiary and such assets shall not be included in the foregoing
calculations, (y) the Borrower or any Restricted Subsidiary may sell, lease,
transfer or otherwise dispose of any investment that is not a Subsidiary and
such investment shall not be included in the foregoing calculations, and (z)
upon the Borrower’s giving notice to the Lenders of the intention of the
Borrower or any Restricted Subsidiary to sell, lease, transfer or otherwise
dispose of assets, for value, in an amount up to 25% of Consolidated Total
Assets as of the last fiscal quarter end prior to such notice, and to reinvest
the proceeds within one year following such transaction, the Borrower or any
Restricted Subsidiary may effect such transactions and the assets involved shall
not be included in any calculation set forth in the first paragraph of this
Section 6.1(e), unless (A) the Required Lenders fail to consent to the proposed
transactions within 10 days following the giving of said notice, provided that
such consent may not be unreasonably withheld, or (B) proceeds are not
reinvested within the one year period, in which case the assets involved in the
transaction shall be deemed transferred as of the expiration of such one year
period and included in the calculation set forth in the first paragraph of this
Section 6.1(e). Any breach of the covenant expressed in this Section 6.1(e) may
be cured by the prepayment, without penalty, of an amount of the outstanding
amount of the Notes as bears the same proportion to the total outstanding amount
of such Note as the net book value of the assets conveyed in violation of this
section shall be to the Consolidated Total Assets of the Borrower as of the last
fiscal quarter end prior to such transaction.

     (f) Fiscal Year. Change its Fiscal Year End.

49

--------------------------------------------------------------------------------

     (g) Acquisitions. Acquire (whether pursuant to an acquisition of stock,
assets or otherwise) all or substantially all of the capital stock or assets of
any Person except that (i) the Borrower or a Restricted Subsidiary may acquire
all or substantially all of the capital stock or assets of any Restricted
Subsidiary and (ii) the Borrower or a Restricted Subsidiary may make any other
acquisition of all or substantially all of the capital stock or assets of any
other Person so long as (A) such acquisition has been approved by the Board of
Directors (or other comparable board or body) and/or shareholders of such other
Person, (B) no Event of Default exists hereunder after giving effect to such
acquisition and (C) the Borrower will be in compliance with the financial
covenants set forth in Sections 5.1(l) and (m) on a pro forma basis after giving
effect to such acquisition.

     (h) Restricted Payment. Permit the Borrower to make any Restricted Payment,
except the Borrower may make a Restricted Payment so long as (i) no Event of
Default exists hereunder after giving effect to such Restricted Payment and (ii)
the Borrower will be in compliance with the financial covenants set forth in
Sections 5.1(l) and (m) on a pro forma basis after giving effect to such
Restricted Payment.

     (i) Restricted Subsidiaries. Create or permit to exist any Restricted
Subsidiary except (i) a Restricted Subsidiary that is wholly-owned, directly or
indirectly, by the Borrower, or (ii) a Real Estate Subsidiary.

ARTICLE VII

EVENTS OF DEFAULT

     Section 7.1 Events of Default.

     An Event of Default shall exist upon the occurrence of any of the following
specified events (each an “Event of Default”):

     (a) (i) Non payment when due, whether by acceleration or otherwise, of any
principal payment on any Note or (ii) failure to reimburse the applicable
Issuing Lender for any LOC Obligations after receipt of notice by the Borrower
from the Issuer that such LOC Obligations are due and payable, whether by
acceleration or otherwise;

     (b) Non payment, within five Business Days after the due date, of interest
on any Note, or of any premium, fee or other charge under this Agreement;

     (c) A breach or failure of performance by the Borrower or any Subsidiary of
any provision of this Agreement which is not remedied within 30 days after
written notice from any Lender;

     (d) A representation or warranty by the Borrower is false or erroneous in
any material respect on the date as of which made;

     (e) The Borrower or a Restricted Subsidiary: (i) files a petition or has a
petition filed against it under the Bankruptcy Code or any proceeding for the
relief of insolvent debtors; (ii) generally fails to pay its debts as such debts
become due; (iii) has a custodian appointed for it or its assets; (iv) benefits
from or is subject to the entry of an order for relief by any court of
insolvency; (v) makes an admission of insolvency seeking the relief provided in
the Bankruptcy Code or any other insolvency law; (vi) makes an assignment for
the benefit of creditors; (vii) has a receiver appointed, voluntarily or
otherwise, for its property; (viii) suspends business; (ix) permits a judgment
in the amount of $2,000,000 or more to be obtained against it which is not
subject to payment by applicable insurance coverage or is not promptly paid or
promptly appealed and secured pending appeal; or (x) becomes insolvent, however
otherwise evidenced;

50

--------------------------------------------------------------------------------

     (f) Failure by the Borrower or a Restricted Subsidiary to pay when due, or
within any applicable grace period, any amount owing on account of Indebtedness
in an aggregate amount in excess of $5,000,000 at any one time or the failure by
the Borrower or a Restricted Subsidiary to observe or perform any covenant or
undertaking on its part to be observed or performed in any agreement or
agreements evidencing, securing or relating to such Indebtedness, resulting in
any such case in an event of default or acceleration by the holder of such
Indebtedness of the date on which such Indebtedness would otherwise be due and
payable;

     (g) Any Restricted Subsidiary of the Borrower is directly or indirectly
restricted, limited or prohibited from making any dividends, distributions or
advances to the Borrower which restriction, limitation or prohibition is not
remedied within 30 days after notice from any Lender; provided, however, that
this clause (g) shall not prohibit any negative pledge or transfer restriction
incurred or provided in favor of any holder or holders of any Lien permitted by
Section 6.1(c) solely to the extent such negative pledge or transfer restriction
relates to (i) the property subject to such Lien or (ii) the proceeds of such
property;

     (h) If the Borrower or a Restricted Subsidiary shall become a party to
merger, consolidation or other reorganization with any other Person (including a
de facto merger by which all or substantially all of the property or assets of
another Person are acquired) which results in a Change in Control of the
Borrower except:

     (i) a merger with a Restricted Subsidiary or other domestic Subsidiary in
which the Borrower is the surviving or continuing corporation,

     (ii) a merger between or among Restricted Subsidiaries, and

     (iii) a merger, consolidation or other reorganization through which the
Borrower acquires a business which becomes a Subsidiary of the Borrower,
provided that no Event of Default exists hereunder after giving effect to such
merger, consolidation or other reorganization.

     Section 7.2 Acceleration; Remedies.

     Upon the occurrence of an Event of Default, then, and in any such event,
(a) if such event is an Event of Default specified in Section 7.1(e)(i) above,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon), and all other amounts under the Credit Documents
shall immediately become due and payable, the Administrative Agent shall have
the right to enforce any and all other rights and interests created and existing
under the Credit Documents, including, without limitation, all rights of set-off
(subject to Section 9.7(c)), and the Administrative Agent shall have the right
to enforce any and all other rights and remedies of a creditor under applicable
law, and (b) if such event is any other Event of Default, with the written
consent of the Required Lenders, the Administrative Agent may, or upon the
written request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower, take any or all of the following actions:

51

--------------------------------------------------------------------------------

(i) declare the Commitments to be terminated forthwith, whereupon the
Commitments shall immediately terminate; (ii) declare the Loans (with accrued
interest thereon) and all other amounts owing under this Agreement and the Notes
to be due and payable forthwith and direct the Borrower to pay to the
Administrative Agent cash collateral as security for the LOC Obligations for
subsequent drawings under then outstanding Letters of Credit in an amount equal
to the maximum amount of which may be drawn under Letters of Credit then
outstanding, whereupon the same shall immediately become due and payable; (iii)
enforce any and all other rights and interests created and existing under the
Credit Documents, including, without limitation, all rights of set-off; and (iv)
enforce any and all other rights and remedies of a creditor under applicable
law. Except as expressly provided above in this Section 7.2, presentment,
demand, protest and all other notices of any kind are hereby expressly waived.

ARTICLE VIII

THE AGENT

     Section 8.1 Appointment.

     Each Lender hereby irrevocably designates and appoints Wachovia Bank,
National Association as the Administrative Agent of such Lender under this
Agreement, and each such Lender irrevocably authorizes Wachovia Bank, National
Association, as the Administrative Agent for such Lender, to take such action on
its behalf under the provisions of this Agreement and to exercise such powers
and perform such duties as are expressly delegated to the Administrative Agent
by the terms of this Agreement, together with such other powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
elsewhere in this Agreement, the Administrative Agent shall not have any duties
or responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Administrative Agent.

     Section 8.2 Delegation of Duties.

     The Administrative Agent may execute any of its duties under this Agreement
by or through agents or attorneys-in-fact and shall be entitled to advice of
counsel concerning all matters pertaining to such duties. The Administrative
Agent shall not be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care. Without limiting the
foregoing, the Administrative Agent may appoint one of its Affiliates as its
agent to perform the functions of the Administrative Agent hereunder relating to
the advancing of funds to the Borrower and distribution of funds to the Lenders
and to perform such other related functions of the Administrative Agent
hereunder as are reasonably incidental to such functions.

52

--------------------------------------------------------------------------------

     Section 8.3 Exculpatory Provisions.

     Neither the Administrative Agent nor any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates shall be (i) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement (except for its or such Person’s own gross
negligence or willful misconduct) or (ii) responsible in any manner to any of
the Lenders for any recitals, statements, representations or warranties made by
any Borrower or any officer thereof contained in this Agreement or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of any of the Credit Documents or for any failure of any Borrower
to perform its obligations hereunder or thereunder. The Administrative Agent
shall not be under any obligation to any Lender to ascertain or to inquire as to
the observance or performance by the Borrower of any of the agreements contained
in, or conditions of, this Agreement, or to inspect the properties, books or
records of the Borrower.

     Section 8.4 Reliance by Administrative Agent.

     The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document or conversation believed by it in
good faith to be genuine and correct and to have been signed, sent or made by
the proper Person or Persons and upon advice and statements of legal counsel
(including, without limitation, counsel to the Borrower), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent may deem and treat the payee of any Note as the owner
thereof for all purposes unless (a) a written notice of assignment, negotiation
or transfer thereof shall have been filed with the Administrative Agent and (b)
the Administrative Agent shall have received the written agreement of such
assignee to be bound hereby as fully and to the same extent as if such assignee
were an original Lender party hereto, in each case in form satisfactory to the
Administrative Agent. The Administrative Agent shall be fully justified in
failing or refusing to take any action under this Agreement unless it shall
first receive such advice or concurrence of the Required Lenders as it deems
appropriate or it shall first be indemnified to its satisfaction by the Lenders
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action. The Administrative Agent shall
in all cases be fully protected in acting, or in refraining from acting, under
any of the Credit Documents in accordance with a request of the Required Lenders
or all of the Lenders, as may be required under this Agreement, and such request
and any action taken or failure to act pursuant thereto shall be binding upon
all the Lenders and all future holders of the Notes.

     Section 8.5 Notice of Default.

     The Administrative Agent shall not be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless the
Administrative Agent has received written notice from a Lender or the Borrower
referring to this Agreement, describing such Default or Event of Default and
stating that such notice is a “notice of default”. In the event that the
Administrative Agent receives such a notice, the Administrative Agent shall give
prompt notice thereof to the Lenders.

53

--------------------------------------------------------------------------------

The Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders;
provided, however, that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders except to the extent that this Credit Agreement
expressly requires that such action be taken, or not taken, only with the
consent or upon the authorization of the Required Lenders, or all of the
Lenders, as the case may be.

     Section 8.6 Non-Reliance on Administrative Agent and Other Lenders.

     Each Lender expressly acknowledges that neither the Administrative Agent
nor any of its officers, directors, employees, agents, attorneys-in-fact or
affiliates has made any representation or warranty to it and that no act by the
Administrative Agent hereinafter taken, including any review of the affairs of
the Borrower, shall be deemed to constitute any representation or warranty by
the Administrative Agent to any Lender. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Borrower and made its own decision to make
its Loans hereunder and enter into this Agreement. Each Lender also represents
that it will, independently and without reliance upon the Administrative Agent
or any other Lender, and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement,
and to make such investigation as it deems necessary to inform itself as to the
business, operations, property, financial and other condition and
creditworthiness of the Borrower and its Subsidiaries. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, operations, property, condition (financial
or otherwise), prospects or creditworthiness of the Borrower which may come into
the possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates.

     Section 8.7 Indemnification.

     The Lenders agree to indemnify the Administrative Agent in its capacity
hereunder (to the extent not reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so), ratably according to their respective
Commitment Percentages in effect on the date on which indemnification is sought
under this Section, from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever which may at any time (including, without
limitation, at any time following the payment of the Notes) be imposed on,
incurred by or asserted against the Administrative Agent in any way relating to
or arising out of any Credit Document or any documents contemplated by or
referred to herein or therein or the transactions contemplated hereby or thereby
or any action taken or omitted by the Administrative Agent under or in
connection with any of the foregoing; provided, however, that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
to the extent resulting from the Administrative Agent’s gross negligence or
willful misconduct, as determined by a court of competent jurisdiction. The
agreements in this Section 8.7 shall survive the termination of this Agreement
and payment of the Notes and all other amounts payable hereunder.

54

--------------------------------------------------------------------------------

     Section 8.8 Administrative Agent in Its Individual Capacity.

     The Administrative Agent and its affiliates may make loans to, accept
deposits from and generally engage in any kind of business with the Borrower as
though the Administrative Agent were not the Administrative Agent hereunder.
With respect to its Loans made or renewed by it and any Note issued to it, the
Administrative Agent shall have the same rights and powers under this Agreement
as any Lender and may exercise the same as though it were not the Administrative
Agent, and the terms “Lender” and “Lenders” shall include the Administrative
Agent in its individual capacity.

     Section 8.9 Successor Administrative Agent.

     The Administrative Agent may resign as Administrative Agent upon 30 days’
prior notice to the Borrower and the Lenders. If the Administrative Agent shall
resign as Administrative Agent under this Agreement and the Notes, then the
Required Lenders shall appoint from among the Lenders a successor agent for the
Lenders, which successor agent shall be approved by the Borrower, so long as no
Default or Event of Default has occurred and is continuing, whereupon such
successor agent shall succeed to the rights, powers and duties of the
Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Notes. If no successor Administrative Agent has accepted
appointment as Administrative Agent within sixty (60) days after the retiring
Administrative Agent’s giving notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless become effective and the Lenders shall
perform all duties of the Administrative Agent hereunder until such time, if
any, as the Required Lenders appoint a successor Administrative Agent as
provided for above. After any retiring Administrative Agent’s resignation as
Administrative Agent, the provisions of this Section 8.9 shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent under this Agreement.

ARTICLE IX

MISCELLANEOUS

     Section 9.1 Amendments and Waivers.

     Neither this Agreement, nor any of the Notes, nor any of the other Credit
Documents, nor any terms hereof or thereof may be amended, supplemented, waived
or modified except in accordance with the provisions of this Section nor may be
released except as specifically provided herein or in accordance with the
provisions of this Section 9.1.

55

--------------------------------------------------------------------------------

The Required Lenders may, or, with the written consent of the Required Lenders,
the Administrative Agent may, from time to time, (a) enter into with the
Borrower written amendments, supplements or modifications hereto and to the
other Credit Documents for the purpose of adding any provisions to this
Agreement or the other Credit Documents or changing in any manner the rights or
obligations of the Lenders or of the Borrower hereunder or thereunder or (b)
waive, on such terms and conditions as the Required Lenders may specify in such
instrument, any of the requirements of this Agreement or the other Credit
Documents or any Default or Event of Default and its consequences; provided,
however, that no such waiver and no such amendment, waiver, supplement or
modification shall:

     (i) reduce the amount or extend the scheduled date of maturity of any Loan
or Note (other than in accordance with Section 2.22), or any installment
thereon, or reduce the stated rate of any interest or fee payable hereunder
(other than interest at the increased post-default rate) or extend the scheduled
date of any payment thereof or increase the amount or extend the expiration date
of any Lender’s Commitment, in each case without the written consent of each
Lender directly affected thereby; or

     (ii) amend, modify or waive any provision of this Section 9.1, or reduce
the percentage specified in the definition of Required Lenders, without the
written consent of all the Lenders; or

     (iii) amend, modify or waive any provision of Article VIII without the
written consent of the then Administrative Agent; or

     (iv) amend, modify or waive the requirement that any issue be resolved or
determined with the consent, approval or upon the request of the Required
Lenders or all Lenders, without the written consent of all of the Lenders to the
change of such voting requirement and, provided, further, that no amendment,
waiver or consent affecting the rights or duties of the Administrative Agent
under any Credit Document shall in any event be effective, unless in writing and
signed by the Administrative Agent, as applicable, in addition to the Lenders
required hereinabove to take such action.

     Any such waiver, any such amendment, supplement or modification and any
such release shall apply equally to each of the Lenders and shall be binding
upon the Borrower, the Lenders, the Administrative Agent and all future holders
of the Notes. In the case of any waiver, the Borrower, the Lenders and the
Administrative Agent shall be restored to their former position and rights
hereunder and under the outstanding Loans and Notes and other Credit Documents,
and any Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.

     Notwithstanding any of the foregoing to the contrary, the consent of the
Borrower shall not be required for any amendment, modification or waiver of the
provisions of Article VIII (other than the provisions of Section 8.9 or any such
amendment, modification or waiver which adversely impacts the Borrower);
provided, however, that the Administrative Agent will provide written notice to
the Borrower of any such amendment, modification or waiver.

56

--------------------------------------------------------------------------------

In addition, the Borrower and the Lenders hereby authorize the Administrative
Agent to modify this Credit Agreement by unilaterally amending or supplementing
Schedule 2.1(a) from time to time in the manner requested by the Borrower, the
Administrative Agent or any Lender in order to reflect any assignments or
transfers of the Loans as provided for hereunder; provided, however, that the
Administrative Agent shall promptly deliver a copy of any such modification to
the Borrower and each Lender.

     Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersede the unanimous consent provisions set forth herein.

     Section 9.2 Notices.

     Except as otherwise provided in Article II, all notices, requests and
demands to or upon the respective parties hereto to be effective shall be in
writing (including by telecopy), and, unless otherwise expressly provided
herein, shall be deemed to have been duly given or made (a) when delivered by
hand, (b) when transmitted via telecopy (or other facsimile device) to the
number set out herein, (c) the day following the day on which the same has been
delivered prepaid or pursuant to an invoice arrangement to a reputable national
overnight air courier service, or (d) the fifth Business Day following the day
on which the same is sent by certified or registered mail, postage prepaid, in
each case, addressed as follows in the case of the Borrower and the
Administrative Agent, and as set forth on Schedule 9.2 in the case of the
Lenders, or to such other address as may be hereafter notified by the respective
parties hereto and any future holders of the Notes:

      The Borrower:    Ruddick Corporation 301
South Tryon Street
Suite 1800
Charlotte, NC 28202
Attention: Vice President and Treasurer
Telecopier: (704) 372-6409
Telephone: (704) 372-5404         The Administrative Agent:

Wachovia Bank, National Association
301 South College Street
NC 5562
Charlotte, NC 28288
Attn. Jorge Gonzalez
Telecopier: (704) 383-8461
Telephone: (704) 383-6647

57

--------------------------------------------------------------------------------

     Section 9.3 No Waiver; Cumulative Remedies.

     No failure to exercise and no delay in exercising, on the part of the
Administrative Agent or any Lender, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.

     Section 9.4 Survival of Representations and Warranties.

     All representations and warranties made hereunder and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the Notes and the
making of the Loans, provided that all such representations and warranties shall
terminate on the date upon which the Commitments have been terminated and all
amounts owing hereunder and under any Notes have been paid in full.

     Section 9.5 Payment of Expenses and Taxes.

     The Borrower agrees (a) to pay or reimburse the Administrative Agent and
each Lender for all their respective reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation, negotiation, printing
and execution of, and any amendment, supplement or modification to, this
Agreement and the other Credit Documents and any other documents prepared in
connection herewith or therewith, and the consummation and administration of the
transactions contemplated hereby and thereby, together with the reasonable fees
and disbursements of counsel to the Administrative Agent and each Lender, (b) to
pay or reimburse each Lender and the Administrative Agent for all its reasonable
costs and expenses incurred in connection with the enforcement or preservation
of any rights under this Agreement, the Notes and any such other documents,
including, without limitation, the reasonable fees and disbursements of counsel
to the Administrative Agent and to the Lenders (including reasonable allocated
costs of in-house legal counsel), (c) on demand, to pay, indemnify, and hold
each Lender and the Administrative Agent harmless from, any and all recording
and filing fees and any and all liabilities with respect to, or resulting from
any delay in paying, stamp, excise and other similar taxes, if any, which may be
payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, the Credit Documents and any such other
documents, and (d) to pay, indemnify, and hold each Lender and the
Administrative Agent and their Affiliates harmless from and against, any and all
other liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements of any kind or nature whatsoever with
respect to the execution, delivery, enforcement, performance and administration
of the Credit Documents and any such other documents and the use, or proposed
use, of proceeds of the Loans (all of the foregoing, collectively, the
“indemnified liabilities”); provided, however, that the Borrower shall not have
any obligation hereunder to the Administrative Agent, any Lender or any such
Affiliate with respect to indemnified liabilities arising from the negligence or
willful misconduct of the Administrative Agent, any such Lender or any such
Affiliate, as determined by a court of competent jurisdiction. The agreements in
this Section 9.5 shall survive repayment or assignment of the Loans, the Notes
and all other amounts payable hereunder.

58

--------------------------------------------------------------------------------

     Section 9.6 Successors and Assigns; Participations; Purchasing Lenders.

     (a) This Agreement shall be binding upon and inure to the benefit of the
Borrower, the Lenders, the Administrative Agent, all future holders of the Notes
and their respective successors and assigns, except that the Borrower may not
assign or transfer any of its rights or obligations under this Agreement or the
other Credit Documents without the prior written consent of each Lender.

     (b) Subject to the conditions set forth in the proviso below, any Lender
may, in accordance with applicable law, sell or assign to any Lender or any
affiliate thereof or special purpose entity created thereby or to one or more
additional banks or financial institutions (each a “Purchasing Lender”) all or
any part of its rights and obligations under this Agreement and the Notes
pursuant to a Commitment Transfer Supplement executed by such Purchasing Lender
and such transferor Lender (and the Administrative Agent and/or the Borrower if
the consent of the Administrative Agent and/or the Borrower is required pursuant
to the terms of the proviso set forth below) and delivered to the Administrative
Agent for its acceptance and recording in the Register; provided, however, that:

     (i) the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Borrower shall have consented to any such sale
or assignment (such consents not to be unreasonably withheld), such sales or
assignments to include any sale or assignment described in subsection (ii)
below;

     (ii) so long as no Event of Default has occurred and is continuing, (A)
each original Lender hereto may make only one such sale or assignment to a
Purchasing Lender, and the amount of such sale or assignment must be either all
of the Commitment of such selling or assigning Lender or less than 50% of the
Commitment of such selling or assigning Lender and (B) a Purchasing Lender may
subsequently sell or assign its purchased interest so long as the amount of such
sale or assignment constitutes all of the Commitment of such Purchasing Lender;

     (iii) such sales or assignments shall be in minimum amounts of $5,000,000
with respect to Commitments and Loans (or, if less, the entire amount of such
selling or assigning Lender’s obligations; and

     (iv) notwithstanding anything to the contrary contained herein, any sale or
assignment to an existing Lender (including any sale or assignment pursuant to
Section 2.18(b)) shall not require the consent of the Administrative Agent or
the Borrower nor shall any such sale or assignment be subject to the minimum
assignment amounts specified herein (except as required by Section 2.18(b)).

Upon such execution, delivery, acceptance and recording, from and after the
Transfer Effective Date specified in such Commitment Transfer Supplement, (x)
the Purchasing Lender thereunder shall be a party hereto and, to the extent
provided in such Commitment Transfer Supplement, have the rights and obligations
of a Lender hereunder with a Commitment as set forth therein, and (y) the
transferor Lender thereunder shall, to the extent provided in such Commitment
Transfer Supplement, be released from its obligations under this Agreement (and,
in the case of a Commitment Transfer Supplement covering all or the remaining
portion of a transferor Lender’s rights and obligations under this Agreement,
such transferor Lender shall cease to be a party hereto).

59

--------------------------------------------------------------------------------

Such Commitment Transfer Supplement shall be deemed to amend this Agreement to
the extent, and only to the extent, necessary to reflect the addition of such
Purchasing Lender and the resulting adjustment of Commitment Percentages arising
from the purchase by such Purchasing Lender of all or a portion of the rights
and obligations of such transferor Lender under this Agreement and the Notes. On
or prior to the Transfer Effective Date specified in such Commitment Transfer
Supplement, the Borrower, at its own expense, shall execute and deliver to the
Administrative Agent in exchange for the Notes delivered to the Administrative
Agent pursuant to such Commitment Transfer Supplement a new Note to the order of
such Purchasing Lender in an amount equal to the Commitment assumed by it
pursuant to such Commitment Transfer Supplement and, unless the transferor
Lender has not retained a Commitment hereunder, a new Note to the order of the
transferor Lender in an amount equal to the Commitment retained by it hereunder.
Such new Notes shall be dated the Closing Date and shall otherwise be in the
form of the Notes replaced thereby. The Notes surrendered by the transferor
Lender shall be returned by the Administrative Agent to the Borrower marked
“canceled”.

     (c) The Administrative Agent shall maintain at its address referred to in
Section 9.2 a copy of each Commitment Transfer Supplement delivered to it and a
register (the “Register”) for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Loans owing to, each
Lender from time to time. The entries in the Register shall be conclusive, in
the absence of manifest error, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register as the
owner of the Loan recorded therein for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

     (d) Upon its receipt of a duly executed Commitment Transfer Supplement,
together with payment to the Administrative Agent by the transferor Lender or
the Purchasing Lender, as agreed between them, of a registration and processing
fee of $3,500 for each Purchasing Lender listed in such Commitment Transfer
Supplement and the Notes subject to such Commitment Transfer Supplement, the
Administrative Agent shall (i) accept such Commitment Transfer Supplement, (ii)
record the information contained therein in the Register and (iii) give prompt
notice of such acceptance and recordation to the Lenders and the Borrower.

     (e) The Borrower authorizes each Lender to disclose to any Purchasing
Lender (each, a “Transferee”) and any prospective Transferee any and all
financial information in such Lender’s possession concerning the Borrower, its
Subsidiaries and its Affiliates which has been delivered to such Lender by or on
behalf of the Borrower pursuant to this Agreement or which has been delivered to
such Lender by or on behalf of the Borrower in connection with such Lender’s
credit evaluation of the Borrower and its Affiliates prior to becoming a party
to this Agreement, in each case subject to Section 9.17.

60

--------------------------------------------------------------------------------

     (f) At the time of each assignment pursuant to this Section 9.6 to a Person
which is not already a Lender hereunder and which is not a United States person
(as such term is defined in Section 7701(a)(30) of the Code) for Federal income
tax purposes, the respective assignee Lender shall provide to the Borrower and
the Administrative Agent the appropriate Internal Revenue Service Forms (and, if
applicable, a 2.17 Certificate) described in Section 2.17.

     (g) Nothing herein shall prohibit any Lender from pledging or assigning any
of its rights under this Agreement (including, without limitation, any right to
payment of principal and interest under any Note) to any Federal Reserve Bank in
accordance with applicable laws.

     (h) No Lender may assign any of its rights or obligations under this
Agreement or any other Credit Document except (i) in accordance with the terms
and provisions of Section 9.6(b) hereof or (ii) under the circumstances (and
subject to the restrictions) described in Section 2.18(b) or 9.6(g). No Lender
may grant any participation in any of its rights or obligations under this
Agreement or any other Credit Document except under the circumstances (and
subject to the restrictions) described in Sections 2.2(c) and 9.7(a).

     Section 9.7 Adjustments; Set-off.

     (a) Each Lender agrees that if any Lender (a “Benefited Lender”) shall at
any time receive any payment of all or part of its Loans, or interest thereon,
or receive any collateral in respect thereof (whether voluntarily or
involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 7.1(e), or otherwise) in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of such other Lender’s Loans, or interest thereon, such benefited Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of each such other Lender’s Loans, or shall provide such other Lenders
with the benefits of any such collateral, or the proceeds thereof, as shall be
necessary to cause such benefited Lender to share the excess payment or benefits
of such collateral or proceeds ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such benefited Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest. The Borrower agrees that each Lender so
purchasing a portion of another Lender’s Loans may exercise all rights of
payment (including, without limitation, rights of set-off subject to paragraph
(c) below), with respect to such portion as fully as if such Lender were the
direct holder of such portion.

     (b) In addition to any rights and remedies of the Lenders provided by law
(including, without limitation, other rights of set-off), each Lender shall have
the right, without prior notice to the Borrower, any such notice being expressly
waived by the Borrower to the extent permitted by applicable law, upon the
occurrence of any Event of Default, to setoff and appropriate and apply any and
all deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch thereof to or
for the credit or the account of the Borrower, or any part thereof in such
amounts as such Lender may elect, against and on account of the obligations and
liabilities of the Borrower to such Lender hereunder and claims of every nature
and description of such Lender against the Borrower, in any currency, whether
arising hereunder, under the Notes or under any documents contemplated by or
referred to herein or therein, as such Lender may elect, whether or not such
Lender has made any demand for payment and although such obligations,
liabilities and claims may be contingent or unmatured.

61

--------------------------------------------------------------------------------

The aforesaid right of set-off may be exercised by such Lender against the
Borrower or against any trustee in bankruptcy, debtor in possession, assignee
for the benefit of creditors, receiver or execution, judgment or attachment
creditor of the Borrower, or against anyone else claiming through or against the
Borrower or any such trustee in bankruptcy, debtor in possession, assignee for
the benefit of creditors, receiver, or execution, judgment or attachment
creditor, notwithstanding the fact that such right of set-off shall not have
been exercised by such Lender prior to the occurrence of any Event of Default.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such set-off and application made by such Lender; provided, however,
that the failure to give such notice shall not affect the validity of such
set-off and application.

     (c) Nothing contained in this Agreement or any other Credit Document shall
be deemed to give the Administrative Agent or any Lender any right of set-off or
banker’s lien against any money or property deposited with or to the account of,
or otherwise held by, (i) any Affiliate of any Lender, or (ii) any other Person
other than a Lender. Each of the Administrative Agent and each Lender hereby
waives any right of set-off or banker’s lien (whether arising under any Credit
Document, any applicable law or otherwise) against any money or property
deposited with or to the account of, or otherwise held by, (Y) any Affiliate of
any Lender, or (Z) any other Person other than a Lender, in each case to the
extent such right of set-off or banker’s lien may be deemed to secure any
Obligation.

     Section 9.8 Table of Contents and Section Headings.

     The table of contents and the Section and subsection headings herein are
intended for convenience only and shall be ignored in construing this Agreement.

     Section 9.9 Counterparts.

     This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument. A set
of the copies of this Agreement signed by all the parties shall be lodged with
the Borrower and the Administrative Agent.

     Section 9.10 Effectiveness.

     This Credit Agreement shall become effective on the date on which all of
the parties have signed a copy hereof (whether the same or different copies) and
shall have delivered the same to the Administrative Agent pursuant to Section
9.2 or, in the case of the Lenders, shall have given to the Administrative Agent
written, telecopied or telex notice (actually received) at such office that the
same has been signed and mailed to it.

62

--------------------------------------------------------------------------------

     Section 9.11 Severability.

     Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

     Section 9.12 Integration.

     This Agreement, the Notes and the other Credit Documents represent the
agreement of the Borrower, the Administrative Agent and the Lenders with respect
to the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Administrative Agent, the Borrower, or any
Lender relative to the subject matter hereof not expressly set forth or referred
to herein or in the Notes.

     Section 9.13 Governing Law.

     This Agreement and the Notes and the rights and obligations of the parties
under this Agreement and the Notes shall be governed by, and construed and
interpreted in accordance with, the law of the State of North Carolina.

     Section 9.14 Consent to Jurisdiction and Service of Process.

     All judicial proceedings brought against any party with respect to this
Agreement, any Note or any of the other Credit Documents may be brought in any
state or federal court of competent jurisdiction in the State of North Carolina,
and, by execution and delivery of this Agreement, each of the Administrative
Agent, each Lender and the Borrower accepts, for itself and in connection with
its properties, generally and unconditionally, the non-exclusive jurisdiction of
the aforesaid courts and irrevocably agrees to be bound by any final judgment
rendered thereby in connection with this Agreement from which no appeal has been
taken or is available. Each of the Borrower, the Administrative Agent and each
Lender irrevocably agrees that all service of process in any such proceedings in
any such court may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
it at its address set forth in Section 9.2 or at such other address of which the
Administrative Agent or the Borrower shall have been notified pursuant thereto,
such service being hereby acknowledged by the Administrative Agent, each Lender
and the Borrower to be effective and binding service in every respect. The
Borrower, the Administrative Agent and the Lenders irrevocably waive any
objection, including, without limitation, any objection to the laying of venue
or based on the grounds of forum non conveniens which it may now or hereafter
have to the bringing of any such action or proceeding in any such jurisdiction.
Nothing herein shall affect the right to serve process in any other manner
permitted by law or shall limit the right of any party to bring proceedings
against any other party in the court of any other jurisdiction.

63

--------------------------------------------------------------------------------

     Section 9.15 Arbitration.

     (a) Notwithstanding the provisions of Section 9.14 to the contrary, upon
demand of any party hereto, whether made before or within three (3) months after
institution of any judicial proceeding, any dispute, claim or controversy
arising out of, connected with or relating to this Agreement and other Credit
Documents (“Disputes”) between or among parties to this Agreement shall be
resolved by binding arbitration as provided herein. Institution of a judicial
proceeding by a party does not waive the right of that party to demand
arbitration hereunder. Disputes may include, without limitation, tort claims,
counterclaims, disputes as to whether a matter is subject to arbitration, claims
brought as class actions, claims arising from Credit Documents executed in the
future, or claims arising out of or connected with the transaction reflected by
this Agreement.

     Arbitration shall be conducted under and governed by the Commercial
Arbitration Rules (the “Arbitration Rules”) of the American Arbitration
Association (the “AAA”) and Title 9 of the U.S. Code provided, however, that
notwithstanding any Arbitration Rules to the contrary, the parties agree that:
(i) no claim may be pursued by any party in arbitration which is barred by the
applicable statue of limitations and the resolution of any statute of
limitations defense to any claim asserted shall be finally decided by a court
having jurisdiction thereof and not by the arbitrator(s) if timely and
appropriately asserted before said court and shall be subject to proceeding in
such court by appropriate motion prior to the award of the arbitrator or timely
and appropriate motion after the rendering of the arbitrators award; (ii) the
arbitration shall be private and any award rendered by the arbitrator(s) shall
be kept confidential by the parties, it being agreed that any claims arising out
of or relating to this obligation, or the breach thereof by any party, shall be
settled by arbitration in accordance with the terms of this Agreement; (iii)
testimony by affidavit shall not be permitted in the arbitration; (iv) if the
arbitration involves claims or counterclaims, either of which exceed $1,000,000,
the dispute shall be heard by three arbitrators; (v) hearsay evidence shall not
be presented by the parties or considered by the arbitrator(s), except that
which would be permissible by the North Carolina Rules of Evidence in effect at
the time of the arbitration; (vi) the parties shall have the right at least
sixty (60) days in advance of the arbitration hearing to inspect originals and
receive copies of all documents to be relied upon by the other party at the
arbitration and shall also have the right, upon thirty (30) days notice in
writing to the other party, to request and then inspect and copy all relevant
documents, it being agreed that the arbitrator(s) shall resolve any disputes
concerning the relevance of documents to be produced and that the documents
produced or relied upon by any party shall be subject to the same obligation of
confidentiality set forth above; (vii) in an arbitration where any claim or
counterclaim exceeds $100,000, the parties shall have the right to take the
deposition of any party or their representative(s) who have knowledge of any
facts relating to the claims or counterclaims asserted or the defenses related
thereto; (viii) where one party intends to rely upon the testimony of an expert
or experts, the expert(s) must be disclosed at least ninety (90) days in advance
of the arbitration and the other party shall have the right within thirty (30)
days thereafter to take the deposition of the expert upon payment of the
expert’s reasonable fees for the in-deposition time of the expert, it being
agreed that the other party who did not intend to use an expert until this
disclosure occurred shall have thirty (30) days after the deposition of the
expert to disclose that party’s expert and the other party shall be entitled to
a deposition of the expert upon payment of the expert’s reasonable fee for the
in-deposition time of the expert; and (ix) the arbitrator(s) shall be required
to consider the law presented by any party which that party considers to be
applicable to any claims presented, and where a legal issue exists which a party
contends would result in dismissal of a claim brought by any party, the
arbitrator(s) shall make findings and conclusions with respect to that issue
upon request of any party.

64

--------------------------------------------------------------------------------

Notwithstanding the foregoing, this arbitration provision does not apply to any
disputes under or related to swap agreements between the parties hereto, said
matter being reserved for the provisions provided for in said swap agreements.
All arbitration hearings shall be conducted in Charlotte, North Carolina. A
hearing shall begin within six months after the arbitration panel has been
selected and all hearings shall be concluded within nine months after such
selection. These time limitations may not be extended unless a party shows cause
for extension and then no more than a total extension of 90 days. All applicable
statutes of limitation shall apply to any Dispute. A judgment upon the award may
be entered in any court having jurisdiction. Arbitrators shall be licensed
attorneys selected from the Commercial Financial Dispute Arbitration Panel of
the AAA. The parties hereto do not waive applicable Federal or state substantive
law except as provided herein.

     (b) Notwithstanding the preceding binding arbitration provisions, the
Administrative Agent, the Lenders and the Borrower agree to preserve, without
diminution, certain remedies that the Administrative Agent on behalf of the
Lenders may employ or exercise freely, independently or in connection with an
arbitration proceeding or after an arbitration action is brought. The
Administrative Agent on behalf of the Lenders shall have the right to proceed in
any court of proper jurisdiction or by self-help to exercise or prosecute the
following remedies, as applicable (i) all rights to foreclose against any real
or personal property or other security by exercising a power of sale granted
under Credit Documents or under applicable law or by judicial foreclosure and
sale, including a proceeding to confirm the sale; (ii) all rights of self-help
including peaceful occupation of real property and collection of rents, set-off
(subject to Section 9.7(c)), and peaceful possession of personal property; and
(iii) obtaining provisional or ancillary remedies including injunctive relief,
sequestration, garnishment, attachment, appointment of receiver and filing an
involuntary bankruptcy proceeding. Preservation of these remedies does not limit
the power of an arbitrator to grant similar remedies that may be requested by a
party in a Dispute.

     (c) The parties hereto agree that they shall not have a remedy of punitive
or exemplary damages against the other in any Dispute and hereby waive any right
or claim to punitive or exemplary damages they have now or which may arise in
the future in connection with any Dispute whether the Dispute is resolved by
arbitration or judicially.

     (d) By execution and delivery of this Agreement, each of the parties hereto
accepts, for itself and in connection with its properties, generally and
unconditionally, the non-exclusive jurisdiction relating to any arbitration
proceedings conducted under the Arbitration Rules in Charlotte, North Carolina
and irrevocably agrees to be bound by any final judgment rendered thereby in
connection with this Agreement from which no appeal has been taken or is
available.

65

--------------------------------------------------------------------------------

     Section 9.16 Waivers of Jury Trial.

     THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVE, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

     Section 9.17 Confidentiality. Subject to the provisions of this Section
9.17, each of the Administrative Agent and the Lenders severally hereby agrees
to keep confidential all non-public information pertaining to the Borrower or
its Subsidiaries which is provided to it by the Borrower or its Subsidiaries,
and shall not intentionally disclose such information to any Person except:

     (a) to the extent such information is public when received by such Person
or becomes public thereafter due to the act or omission of any party other than
such Person;

     (b) to the extent such information is lawfully and independently obtained
from a source other than the Borrower or any of its Subsidiaries and such Person
neither knows or has reason to know that such information from such source is
subject to an obligation of confidentiality or, if such information is subject
to an obligation of confidentiality, that disclosure of such information is
permitted;

     (c) to counsel, auditors, accountants or agents retained by any such Person
or any Affiliates of any such Person provided they agree to keep such
information confidential as if such Person or Affiliate were party to this
Agreement and to financial institution regulators, including examiners of any
Lender or the Administrative Agent in the course of examinations of such
Persons;

     (d) in connection with any litigation or the enforcement or preservation of
the rights of the Administrative Agent or any Lender under the Credit Documents;
provided, however, that in connection with such litigation or enforcement or
preservation of rights, the Administrative Agent and Lenders at Borrower’s cost
and expense (i) shall use all reasonable efforts to preserve the confidentiality
of all information (including any information relating to the business of the
Borrower or any of its Subsidiaries) which, in the hands of any competitor of
the Borrower or any Subsidiary would reasonably be expected to be competitively
damaging to the Borrower or such Subsidiary, and (ii) shall support any effort
of the Borrower to intervene in any non-governmental third party litigation or
other proceeding to oppose any disclosure of information relating to the
Borrower or its Subsidiaries or to seek protective measures minimizing any such
disclosure; provided, further, there shall be no duty of confidentiality
referenced in the preceding subsection (i) or obligation to support an
intervention in such litigation by the Borrower as referenced in the preceding
subsection (ii) unless, in each case, the Administrative Agent and the Lenders
(as applicable) believe their respective positions in any such litigation would
not be compromised or hindered in any way by the actions described in such
subsections (i) and/or (ii);

66

--------------------------------------------------------------------------------

     (e) to the extent required by any applicable statute, rule or regulation or
court order (including without limitation by way of subpoena) or pursuant to the
request of any regulatory or Governmental Authority having jurisdiction over any
such Person; provided, however, that such Person at the Borrower’s cost and
expense (i) shall endeavor (if not otherwise prohibited by law) to so notify the
Borrower prior to any disclosure made pursuant to this clause (e), except that
no such person shall be subject to any liability whatsoever for any failure to
notify the Borrower and (ii) to the extent customary and reasonable within the
financial institutions industry shall support the Borrower in any effort to
intervene in any proceeding or before any such regulatory or Governmental
Authority to oppose any such disclosure or to seek protective measures
minimizing any such disclosure; provided, further, there shall be no obligation
to support an intervention in such proceeding by the Borrower as referenced in
the preceding subsection (ii) unless, in each case, the Administrative Agent and
the Lenders (as applicable) believe their respective positions in any such
litigation would not be compromised or hindered in any way by the actions
described in such subsection (ii);

     (f) the Administrative Agent may disclose such information to the Lenders;
or

     (g) to the extent disclosure to other financial institutions or other
Persons is appropriate in connection with any proposed or actual assignment by
any of the Lenders of interests in this Agreement and any Note to such other
financial institutions (to the extent permitted by this Agreement) so long as
such financial institution or other Person first agrees in writing to hold such
information in confidence in accordance with the foregoing provisions of this
Section 9.17.

     Section 9.18 Patriot Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any other party) hereby notifies the Borrower
that, pursuant to the requirements of the USA Patriot Act, Title III of Pub. L.
107-56, signed into law October 26, 2001 (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender or the Administrative Agent, as applicable, to
identify the Borrower in accordance with the Patriot Act.

67

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement
to be duly executed and delivered by its proper and duly authorized officers as
of the day and year first above written.

BORROWER

: RUDDICK CORPORATION       By:   Name: Ronald H. Volger  Title: Vice President
and Treasurer 


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement
to be duly executed and delivered by its proper and duly authorized officers as
of the day and year first above written.

AGENT

:

WACHOVIA BANK, NATIONAL ASSOCIATION,

in its capacity as Administrative Agent       By:   Name:   Title:  


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement
to be duly executed and delivered by its proper and duly authorized officers as
of the day and year first above written.

LENDERS

:

WACHOVIA BANK, NATIONAL ASSOCIATION,

      By:   Name:   Title:  



                

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Swingline Lender       By:   Name:   Title:  


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement
to be duly executed and delivered by its proper and duly authorized officers as
of the day and year first above written.

  

 

BRANCH BANKING & TRUST COMPANY

      By:   Name:   Title:  


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement
to be duly executed and delivered by its proper and duly authorized officers as
of the day and year first above written.

  

 

REGIONS BANK

      By:   Name:   Title:  


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement
to be duly executed and delivered by its proper and duly authorized officers as
of the day and year first above written.

  

 

RBC CENTURA BANK

      By:   Name:   Title:  


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement
to be duly executed and delivered by its proper and duly authorized officers as
of the day and year first above written.

  

 

BANK OF AMERICA, N.A.

      By:   Name:   Title:  


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement
to be duly executed and delivered by its proper and duly authorized officers as
of the day and year first above written.

  

 

JPMORGAN CHASE BANK, N.A.

      By:   Name:   Title:  


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement
to be duly executed and delivered by its proper and duly authorized officers as
of the day and year first above written.

  

 

COBANK

      By:   Name:   Title:  


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement
to be duly executed and delivered by its proper and duly authorized officers as
of the day and year first above written.

  

 

AGFIRST FARM CREDIT BANK

      By:   Name:   Title:  


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement
to be duly executed and delivered by its proper and duly authorized officers as
of the day and year first above written.

FARM CREDIT BANK OF TEXAS      By:    Name:   Title:   


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement
to be duly executed and delivered by its proper and duly authorized officers as
of the day and year first above written.

U.S. AGBANK, FCB, AS DISCLOSED AGENT      By:    Name:   Title:   


--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each of the parties hereto have caused this Agreement
to be duly executed and delivered by its proper and duly authorized officers as
of the day and year first above written.

GREENSTONE FARM CREDIT SERVICES, ACA      By:    Name:   Title:   


--------------------------------------------------------------------------------

Schedule 1.1(a)

NOTICE OF ACCOUNT DESIGNATION

Dated December __, 2007

Wachovia Bank, National Association, as Administrative Agent
under the Credit Agreement referred to below
One Wachovia Center
Charlotte, NC 28288

Ladies and Gentlemen:

     This Notice of Account Designation is delivered to you by RUDDICK
CORPORATION, a North Carolina corporation (the “Borrower”), under Section 4.1(e)
of the Credit Agreement dated as of December __, 2007 (as amended, restated,
supplemented or otherwise modified, the “Credit Agreement”) by and among the
Borrower, the several banks and other financial institutions from time to time
parties thereto and Wachovia Bank, National Association, as Administrative
Agent.

     The Administrative Agent is hereby authorized to disburse all Loan proceeds
into the following account, unless the Borrower shall designate in writing to
the Administrative Agent one or more other accounts:

[______________________]  ABA Routing Number [_______]  Account #[__________] 


     Notwithstanding the foregoing, on the Closing Date (as defined in the
Credit Agreement), funds borrowed under the Credit Agreement shall be sent to
the institutions and/or persons designated on the attached payment instructions.

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the undersigned has executed this Notice of Account
Designation this ____ day of December, 2007.

RUDDICK CORPORATION      By:    Name:   Title:   


--------------------------------------------------------------------------------

Schedule 1.1(b)

EXISTING LETTERS OF CREDIT

Letter of           Credit Number Amount Type Issuance Expiration Beneficiary
SM421127 $4,975,000.00 Standby 5/21/2002 5/1/2008 UNITED STATES          
FIDELITY AND           GUARANTY COMPANY LC968-085767 $15,025,000.00 Standby
6/3/2002 5/1/2008 THE TRAVELERS           INDEMNITY COMPANY SC101532U
$697,500.00 Standby 7/18/2007 2/6/2009 RADISSON SEVEN SEAS           CRUISES
IC020369U $21,761.50 Trade 9/25/2007 12/31/2007 COLOR RICH LIMITED IC020370U
$36,351.42 Trade 9/25/2007 12/31/2007 MAGIC POWER CO.           LTD.  IC020372u
$5,620.00 Trade 9/25/2007 12/31/2007 VANSON           INTERNATIONAL LTD.
IC020373U $5,406.00 Trade 9/25/2007 12/31/2007 EARTHWOOD TOYS           LIMITED
IC020469U $32,074.20 Trade 10/5/2007 12/31/2007 FINE TOY CO LTD IC020470U
$45,759.60 Trade 10/5/2007 12/31/2007 RESOURCEFUL           PRODUCTS INC.
IC020518U $36,886.00 Trade 10/12/2007 12/31/2007 BRADSHAW          
INTERNATIONAL INC. IC020756U $82,862.40 Trade 10/16/2007 2/21/2008 PROFESSIONAL
SALES           AND MARKETING IC020768U $57,733.50 Trade 10/16/2007 2/8/2008
HENG FA CASTING CO. IC020769U $11,799.00 Trade 10/16/2007 2/8/2008 RESOURCEFUL  
        PRODUCTS INC. IC020780U $11,232.00 Trade 10/16/2007 3/13/2008
SOURCEDECOR           LIMITED IC020781U $33,726.42 Trade 10/16/2007 2/8/2008
GARDEN MEADOW           COMPANY IC020782U $22,824.72 Trade  10/16/2007 2/8/2008
C.K. GROUP, INC. IC020784U $35,592.50 Trade 10/16/2007 2/23/2008 NATIONAL
CHRISTMAS           PRODUCTS, INC. IC020786U $63,446.00 Trade 10/16/2007
3/3/2008 HONG KONG STAR           INDUSTRIES LTD IC020787U $46552.68 Trade
10/16/2007 2/8/2008 DUROCRAFT           INTERNATIONAL INC. IC020788U $369,880.22
Trade 10/16/2007 2/15/2008 SINO DRAGON, INC. IC020789U $152,883.44 Trade
10/16/2007 2/8/2008 SOUTHERN SALES AND           MARKETING IC020767U $69,716.00
Trade 11/20/2007 4/28/2008 FAR EAST BROKERS           AND CONSULTANTS IC020837U
$82,722.00 Trade 11/23/2007 2/8/2008 FREE FREE           INDUSTRIAL CORP


--------------------------------------------------------------------------------


IC020838U $85,125.40 Trade 11/23/2007 2/8/2008 PACIFIC CASUAL LLC IC020840U
$16,974.46 Trade 11/23/2007 2/8/2008 ALL ALUMINUM           PRODUCTS, INC.
IC020841U $25,400.00 Trade 11/23/2007 2/8/2008 WING SING (BROS)          
LIMITED IC020861U $74,715.50 Trade 11/28/2007 2/28/2008 OSHIN IMPORTS, INC.
IC020895U $43,889.00 Trade 12/4/2007 2/8/2008 PINT SIZE HONG KONG           LTD
IC020994U $97,386.94 Trade 12/14/2007 3/30/2008 BOND           MANUFACTURING CO.


--------------------------------------------------------------------------------

Schedule 2.1(a)

LENDERS AND COMMITMENTS

Lender Revolving Revolving LOC Committed LOC Term Loan Term Loan   Committed
Commitment Amount Commitment Committed Commitment   Amount Percentage  
Percentage Amount Percentage Wachovia $66,111,109 18.89% $18,888,891 18.89%
$18,888,891 18.89% Bank, N.A.             Branch $58,333,333 16.67% $16,666,667
16.67% $16,666,667 16.67% Banking &             Trust             Company      
      Regions Bank $46,666,667 13.34% $13,333,333  13.34% $13,333,333 13.34%
Bank of $46,666,667 13.34% $13,333,333 13.34% $13,333,333 13.34% America, N.A.  
          JPMorgan $38,888,889 11.12% $11,111,111 11.12% $11,111,111 11.12%
Chase Bank,             N.A.             RBC Centura $31,111,111 8.88%
$8,888,889 8.88% $8,888,889 8.88% Bank             CoBank $15,555,556 4.44%
$4,444,444 4.44% $4,444,444 4.44% AgFirst Farm $15,555,556 4.44% $4,444,444
4.44% $4,444,444 4.44% Credit Bank             US AgBank, $15,555,556 4.44%
$4,444,444 4.44% $4,444,444 4.44% FCB             Farm Credit $7,777,778 2.22%
$2,222,222 2.22% $2,222,2222 2.22% Bank of Texas             GreenStone
$7,777,778 2.22% $2,222,222 2.22% $2,222,222 2.22% Farm Credit            
Services, ACA             Total: $350,000,000 100.00% $100,000,000 100.00%
$100,000,000 100.00%


--------------------------------------------------------------------------------

Schedule 2.1(b)(i)

FORM OF NOTICE OF BORROWING FOR REVOLVING LOANS

[Date]

Wachovia Bank, National Association, as Administrative Agent
under the Credit Agreement referred to below
One Wachovia Center
Charlotte, NC 28288

Ladies and Gentlemen:

     Pursuant to Section 2.1(b) of the Credit Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of December __, 2007 among RUDDICK CORPORATION, a North Carolina
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto, and Wachovia Bank, National Association, as
Administrative Agent, the Borrower hereby requests that the following Loans be
made on [date] as follows (the “Proposed Borrowing”):

I.    Revolving Loans requested:

(1)         Total Amount of Revolving Loans   $______________   (2)   Amount of
(1) to be allocated to LIBOR Rate Loans    $______________   (3)   Amount of (1)
to be allocated to LIBOR Market Index Rate Loans.   $______________   (4)  
Amount of (1) to be allocated to Alternate Base Rate Loans.   $______________  
(5)   Interest Periods and amounts to be allocated thereto in respect of the
LIBOR Rate Loans referenced in (2) (amounts must total (2)):      
           (i) one month.    $______________                (ii)  two months   
$______________                (iii)  three months    $______________    
           (iv)       six months    $______________                Total LIBOR
Rate Loans    $______________


--------------------------------------------------------------------------------


NOTE:        BORROWINGS MUST BE IN MINIMUM AMOUNTS OF (A) WITH RESPECT TO LIBOR
RATE LOANS AND LIBOR MARKET INDEX RATE, $500,000 AND $100,000 INCREMENTS IN
EXCESS THEREOF AND (B) WITH RESPECT TO ALTERNATE BASE RATE LOANS, $250,000 AND
$100,000 INCREMENTS IN EXCESS THEREOF.


     Terms defined in the Credit Agreement shall have the same meanings when
used herein.

     The undersigned hereby certifies that the following statements are true on
the date hereof and will be true on the date of the Proposed Borrowing:

     (A) the representations and warranties made by the Borrower in the Credit
Agreement are and will be true and correct in all material respects, both before
and after giving effect to the Proposed Borrowing and to the application of the
proceeds thereof, with the same effect as though such representations and
warranties had been made on and as of the date of such Proposed Borrowing (it
being understood that any representation or warranty which by its terms is made
as of a specified date shall be required to be true and correct in all material
respects only as of such specified date); and 

     (B) no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof.

Very truly yours,      RUDDICK CORPORATION    By:    Name:   Title:   


--------------------------------------------------------------------------------

Schedule 2.1(b)(iv)

FORM OF REVOLVING NOTE

$______________  December __, 2007      


     FOR VALUE RECEIVED, the undersigned, RUDDICK CORPORATION, a North Carolina
corporation (the “Borrower”), hereby unconditionally promises to pay, on the
Termination Date (as defined in the Credit Agreement referred to below), to the
order of ______________________ (the “Lender”) at the office of Wachovia Bank,
National Association located at Charlotte, North Carolina, in lawful money of
the United States of America and in immediately available funds, the principal
amount of (a) ____________________ DOLLARS ($_____________), or, if less, (b)
the aggregate unpaid principal amount of all Revolving Loans made by the Lender
to the undersigned pursuant to Section 2.1(a) of the Credit Agreement referred
to below. The undersigned further agrees to pay interest in like money at such
office on the unpaid principal amount hereof and, under the circumstances
described in the Credit Agreement and to the extent permitted by law, accrued
interest in respect hereof from time to time from the date hereof until payment
in full of the principal amount hereof and accrued interest hereon, at the rates
and on the dates set forth in the Credit Agreement.

     The holder of this Note is authorized to endorse the date and amount of
each Revolving Loan made pursuant to Section 2.1(a) of the Credit Agreement and
each payment of principal and interest with respect thereto and its character as
a LIBOR Rate Loan, a LIBOR Market Index Rate Loan or an Alternate Base Rate Loan
on Schedule I annexed hereto and made a part hereof, or on a continuation
thereof which shall be attached hereto and made a part hereof, which endorsement
shall constitute prima facie evidence of the accuracy of the information
endorsed; provided, however, that the failure to make any such endorsement shall
not affect the obligations of the undersigned under this Note.

     This Note is one of the Revolving Notes referred to in the Credit Agreement
dated as of December __, 2007 among the Borrower, the Lender, the other banks
and financial institutions from time to time parties thereto, and Wachovia Bank,
National Association, as administrative agent (the “Administrative Agent”) for
the Lenders (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”), and is entitled to the benefits thereof. Terms used but
not otherwise defined herein shall have the meanings provided in the Credit
Agreement.

     Upon the occurrence of any one or more of the Events of Default specified
in the Credit Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable, all as provided
therein. In the event this Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to principal and
interest, all costs of collection, including reasonable attorneys’ fees.

     All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

--------------------------------------------------------------------------------

     This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of North Carolina.

RUDDICK CORPORATION      By:    Name:   Title:   


--------------------------------------------------------------------------------

SCHEDULE 1
to
Revolving Note

LOANS AND PAYMENTS OF PRINCIPAL

            Principal       Amount   Type of     Interest   Maturity Paid or
Principal Notation Date     of Loan     Loan1     Interest Rate     Period    
Date     Converted     Balance     Made By _____ ______ _____ ________ _______
_______ _______ _______ ________ _____ ______ _____ ________ _______ _______
_______ _______ ________ _____ ______ _____ ________ _______ _______ _______
_______ ________ _____ ______ _____ ________ _______ _______ _______ _______
________ _____ ______ _____ ________ _______ _______ _______ _______ ________
_____ ______ _____ ________ _______ _______ _______ _______ ________ _____
______ _____ ________ _______ _______ _______ _______ ________ _____ ______
_____ ________ _______ _______ _______ _______ ________ _____ ______ _____
________ _______ _______ _______ _______ ________ _____ ______ _____ ________
_______ _______ _______ _______ ________ _____ ______ _____ ________ _______
_______ _______ _______ ________ _____ ______ _____ ________ _______ _______
_______ _______ ________ _____ ______ _____ ________ _______ _______ _______
_______ ________ _____ ______ _____ ________ _______ _______ _______ _______
________ _____ ______ _____ ________ _______ _______ _______ _______ ________
_____ ______ _____ ________ _______ _______ _______ _______ ________ _____
______ _____ ________ _______ _______ _______ _______ ________ _____ ______
_____ ________ _______ _______ _______ _______ ________ _____ ______ _____
________ _______ _______ _______ _______ ________

 
 
 
 
 


____________________ 1       The type of Loan may be represented by “L” for
LIBOR Rate Loans, “ABR” for Alternate Base Rate Loans or “LMIR” for LIBOR Market
Index Rate Loans.


--------------------------------------------------------------------------------

Schedule 2.1(c)(ii)

FORM OF TERM NOTE

  December __, 2007 Lender:_____________    $__________________   


     FOR VALUE RECEIVED, the undersigned, RUDDICK CORPORATION, hereby
unconditionally promises to pay, on each date specified for the payment of
principal and on the Term Loan Maturity Date (as defined in the Credit Agreement
referred to below), to the order of the above-named Lender (the “Lender”) at the
office of Wachovia Bank, National Association located at Charlotte, North
Carolina, in lawful money of the United States of America and in immediately
available funds, the principal amount of ____________________ ($_______________)
(or such portion thereof as shall be due and payable as an installment or
acceleration of principal, as provided in the Credit Agreement). The undersigned
further agrees to pay interest in like money at such office on the unpaid
principal amount of this Note from time to time from the date hereof until
payment in full of the principal amount hereof, at the rates and on the dates
set forth in the Credit Agreement.

     The holder of this Note is authorized to endorse the date and amount of its
portion of the Term Loan made pursuant to Section 2.1 of the Credit Agreement
and each payment of principal and interest with respect thereto and its
character as a LIBOR Rate Loan, a LIBOR Market Index Rate Loan or an Alternate
Base Rate Loan on Schedule I annexed hereto and made a part hereof, or on a
continuation thereof which shall be attached hereto and made a part hereof,
which endorsement shall constitute prima facie evidence of the accuracy of the
information endorsed; provided, however, that the failure to make any such
endorsement shall not affect the obligations of the undersigned under this Note.

     This Note is one of the Term Notes referred to in the Credit Agreement
dated as of December__, 2007 among Ruddick Corporation, a North Carolina
corporation (the “Borrower”), the Lenders from time to time party thereto and
Wachovia Bank, National Association, as Administrative Agent (as amended,
restated or otherwise modified, the “Credit Agreement”), and is entitled to the
benefits thereof. Terms used but not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

     Upon the occurrence and during the continuance of any one or more of the
Events of Default specified in the Credit Agreement, all amounts then remaining
unpaid on this Note shall become, or may be declared to be, immediately due and
payable, all as provided therein. In the event this Note is not paid when due at
any stated or accelerated maturity, the Borrower agrees to pay, in addition to
principal and interest, all costs of collection, including reasonable attorneys’
fees.

     All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

--------------------------------------------------------------------------------

     This Note shall be governed by, and construed and interpreted in accordance
with, the law of the State of North Carolina.

RUDDICK CORPORATION    By:      Name:  Title: 


--------------------------------------------------------------------------------

SCHEDULE 1
to
Term Note 

LOANS AND PAYMENTS OF PRINCIPAL 

 Date Amount   Type of  Interest   Interest   Maturity   Principal  Principal 
  Notation    of Loan  Loan1  Rate  Period  Date  Paid or  Balance  Made By     
        Converted                                                              
                                                                               
                                                                                
                                                                               
                                                                               
     


__________________



1       The type of Loan may be represented either by "L" for LIBOR Rate Loans,
“LM” for LIBOR Market Index Rate Loans or "ABR" for Alternate Base Rate Loans.

--------------------------------------------------------------------------------

Schedule 2.3(b)(i)

FORM OF NOTICE OF BORROWING FOR SWINGLINE LOANS

[Date]

Wachovia Bank, National Association, as Administrative Agent and Swingline
Lender
under the Credit Agreement referred to below
One Wachovia Center
Charlotte, NC 28288

Ladies and Gentlemen:

     Pursuant to Section 2.3(b) of the Credit Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of December __, 2007 among RUDDICK CORPORATION, a North Carolina
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto, and Wachovia Bank, National Association, as
Administrative Agent, the Borrower hereby requests that the following Swingline
Loan be made on [date] as follows (the “Proposed Borrowing”):

Amount of Swingline Loan           $_________

NOTE: BORROWINGS MUST BE IN MINIMUM AMOUNTS OF $50,000 AND $10,000 INCREMENTS IN
EXCESS THEREOF.

The undersigned hereby certifies that the following statements are true on the
date hereof and will be true on the date of the Proposed Borrowing:

     (A) the representations and warranties made by the Borrower in the Credit
Agreement are and will be true and correct in all material respects, both before
and after giving effect to the Proposed Borrowing and to the application of the
proceeds thereof, with the same effect as though such representations and
warranties had been made on and as of the date of such Proposed Borrowing (it
being understood that any representation or warranty which by its terms is made
as of a specified date shall be required to be true and correct in all material
respects only as of such specified date); and

     (B) no Default or Event of Default has occurred and is continuing, or would
result from such Proposed Borrowing or from the application of the proceeds
thereof.

Very truly yours,    RUDDICK CORPORATION  By:       Name:      Title:     


--------------------------------------------------------------------------------

Schedule 2.3(d)

FORM OF SWINGLINE NOTE

__________, 200_

     FOR VALUE RECEIVED, the undersigned, RUDDICK CORPORATION, hereby
unconditionally promises to pay, on each date specified for the payment of
principal and on the Termination Date (as defined in the Credit Agreement
referred to below), to the order of Wachovia Bank, National Association, as
Swingline Lender (the “Lender”) at the office of Wachovia Bank, National
Association located at Charlotte, North Carolina, in lawful money of the United
States of America and in immediately available funds, the aggregate unpaid
principal amount of all Swingline Loans made by the Lender to the undersigned
pursuant to Section 2.3 of the Credit Agreement. The undersigned further agrees
to pay interest in like money at such office on the unpaid principal amount of
this Note from time to time from the date hereof until payment in full of the
principal amount hereof, at the rates and on the dates set forth in the Credit
Agreement.

     The holder of this Note is authorized to endorse the date and amount of
each Swingline Loan made pursuant to Section 2.3 of the Credit Agreement and
each payment of principal and interest with respect thereto, which endorsement
shall constitute prima facie evidence of the accuracy of the information
endorsed; provided, however, that the failure to make any such endorsement shall
not affect the obligations of the undersigned under this Note.

     This Note is one of the Swingline Notes referred to in the Credit Agreement
dated as of December __, 2007 among Ruddick Corporation, a North Carolina
corporation (the “Borrower”), the Lenders from time to time party thereto and
Wachovia Bank, National Association, as Administrative Agent (as amended,
restated or otherwise modified, the “Credit Agreement”), and is entitled to the
benefits thereof. Terms used but not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

     Upon the occurrence of any one or more of the Events of Default specified
in the Credit Agreement, all amounts then remaining unpaid on this Note shall
become, or may be declared to be, immediately due and payable, all as provided
therein. In the event this Note is not paid when due at any stated or
accelerated maturity, the Borrower agrees to pay, in addition to principal and
interest, all costs of collection, including reasonable attorneys’ fees.

     All parties now and hereafter liable with respect to this Note, whether
maker, principal, surety, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind. 

     This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of North Carolina.

RUDDICK CORPORATION    By:      Name:      Title:     


--------------------------------------------------------------------------------

SCHEDULE 1
to
Swingline Note

LOANS AND PAYMENTS OF PRINCIPAL

Date  Amount of Loan  Principal Balance  Notation Made By                      
                                                                               
                                                                               
                             


--------------------------------------------------------------------------------

Schedule 2.10

FORM OF NOTICE OF CONVERSION/EXTENSION

[Date]

Wachovia Bank, National Association, as Administrative Agent
under the Credit Agreement referred to below
One Wachovia Center
Charlotte, NC 28288

Ladies and Gentlemen:

     Pursuant to Section 2.10 of the Credit Agreement (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”)
dated as of December __, 2007 among RUDDICK CORPORATION, a North Carolina
corporation (the “Borrower”), the several banks and other financial institutions
from time to time parties thereto, and Wachovia Bank, National Association, as
Administrative Agent, the Borrower hereby requests conversion or extension of
the following Loans be made on [date] as follows (the “Proposed
Conversion/Extension”):

     Applicable Loan to be Converted/Extended

(1)         Total Amount of Loans to be converted/extended   $______________  
(2)   Amount of (1) to be allocated to LIBOR Rate Loans    $______________   (3)
  Amount of (1) to be allocated to LIBOR Market Index Rate Loans.  
$______________   (4)   Amount of (1) to be allocated to Alternate Base Rate
Loans.   $______________   (5)   Interest Periods and amounts to be allocated
thereto in respect of the LIBOR Rate Loans referenced in (2) (amounts must total
(2)):                  (i) one month    $______________                (ii)  two
months    $______________                (iii)  three months    $______________
               (iv)       six months    $______________                Total
LIBOR Rate Loans    $______________


Terms defined in the Credit Agreement shall have the same meanings when used
herein.

The undersigned hereby certifies that, as of the date hereof and as of the date
of the Proposed Conversion/Extension, no Default or Event of Default has
occurred and is continuing, or would result from such Proposed
Conversion/Extension or from the application of the proceeds thereof.

Very truly yours,    RUDDICK CORPORATION    By:      Name:      Title:     


--------------------------------------------------------------------------------

Schedule 2.17

2.17 CERTIFICATE

     Reference is hereby made to the Credit Agreement, dated as of December __,
2007, among RUDDICK CORPORATION, a North Carolina corporation (the “Borrower”),
the several banks and other financial institutions from time to time parties
thereto, and Wachovia Bank, National Association, as Administrative Agent (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Capitalized terms used but not otherwise defined herein
shall have the meanings provided in the Credit Agreement. Pursuant to the
provisions of Section 2.17 of the Credit Agreement, the undersigned hereby
certifies that it is not a “bank” as such term is used in Section 881(c)(3)(A)
of the Internal Revenue Code of 1986, as amended.

[NAME OF LENDER]        By:      Name:      Title:     


--------------------------------------------------------------------------------

Schedule 3.1(e)

TAX MATTERS

     The Borrower’s and its Subsidiaries’ federal income tax returns for fiscal
years 1999 through 2004 are undergoing administrative appeal with the Internal
Revenue Service (IRS). The IRS has assessed certain additional taxes and
interest, and the Borrower and its Subsidiaries are appealing that assessment.
In any event, with respect to the fiscal years 1999 through 2001, the assessment
is mitigated by tax refunds due the Borrower and its Subsidiaries from amending
the returns under examination, so that (even if the IRS assessment is affirmed)
the Borrower and its Subsidiaries are currently entitled to a net aggregate
refund for those years.

--------------------------------------------------------------------------------

Schedule 9.2

LENDERS’ LENDING OFFICES

Wachovia Bank, National Association
301 South College Street
NC 5562
Charlotte, NC 28288
Attn. Jorge Gonzalez
Telecopier: (704) 383-8461
Telephone: (704) 383-6647

Branch Banking & Trust Company
200 South College Street, 2nd Floor
Charlotte, NC 28202
Attn: Stuart M. Jones
Telecopier: (704) 954-1091
Telephone: (704) 954-1138

Regions Bank
6805 Morrison Boulevard, Suite 100
Charlotte, NC 28211
Attn: Charles Stewart
Telecopier: (704) 362-3594
Telephone: (704) 362-3560

Bank of America, N.A.
40 Broad Street
Boston, MA 02109
Attn: Alexis MacElhiney, Vice President
Telecopier: (617) 434-2615
Telephone: (617) 434-3817

JPMorgan Chase Bank, N.A.
2200 Ross Avenue, 3rd Floor
Dallas, TX 75201
Attn: Michael J. Lister, Managing Director
Telecopier: (214) 965-2044
Telephone: (214) 965-2891

RBC Centura Bank
200 Providence Road, Suite 300
Charlotte, NC 28207
Attn: Trey Anglin
Telecopier: (704) 686-1394
Telephone: (704) 686-1768

--------------------------------------------------------------------------------

CoBank, ACB
550 S. Quebec Street
Greenwood Village, CO 8011
Attn: Todd Martin
Telecopier: (303) 224-6119
Telephone (316) 740 4312

AgFirst Farm Credit Bank
1401 Hampton Street
Columbia, SC 29201
Attn: Matt Jeffords
Telecopier: (803) 254-4219
Telephone (803) 254-2362

U.S. AgBank, FCB
245 North Waco
Wichita, KS 67202
Attn: Travis W. Ball
Telecopier: (316) 266-5011
Telephone (316) 266 5448

Farm Credit Bank of Texas
4801 Plaza on the Lake Drive
Austin, TX 78746
Attn: Isaac E. Bennett
Telecopier: (512) 465-1832
Telephone (512) 465-0717

GreenStone Farm Credit Services, ACA/FLCA
1760 Abbey Road
E. Lansing, Michigan 48823
Attn: Al Compton
Telecopier: (517) 318-4148
Telephone (517) 318-4128

--------------------------------------------------------------------------------

Schedule 9.6(c)

FORM OF COMMITMENT TRANSFER SUPPLEMENT

COMMITMENT TRANSFER SUPPLEMENT

     Reference is made to the Credit Agreement, dated as of December__, 2007 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among RUDDICK CORPORATION, a North Carolina corporation
(the “Borrower”), the several banks and other financial institutions from time
to time parties thereto, and Wachovia Bank, National Association, as
Administrative Agent (the “Administrative Agent”). Unless otherwise defined
herein, terms defined in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement.

     _________(the “Transferor Lender”) and _________ (the “Purchasing Lender”)
hereby agree as follows:

     1. The Transferor Lender hereby irrevocably sells and assigns to the
Purchasing Lender without recourse to the Transferor Lender, and the Purchasing
Lender hereby irrevocably purchases and assumes from the Transferor Lender
without recourse to the Transferor Lender, as of the Transfer Effective Date (as
defined below), a _____% interest (the “Assigned Interest”) in and to the
Transferor Lender’s rights and obligations under the Credit Agreement with
respect to those credit facilities contained in the Credit Agreement as are set
forth on Schedule 1 attached hereto (individually, an “Assigned Facility”;
collectively, the “Assigned Facilities”), in a principal amount for each
Assigned Facility as set forth on such Schedule 1.

     2. The Transferor Lender (a) makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Credit Agreement or with
respect to the execution, legality, validity, enforceability, genuineness,
sufficiency or value of the Credit Agreement, any other Credit Document or any
other instrument or document furnished pursuant thereto, other than that the
Transferor Lender has not created any adverse claim upon the interest being
assigned by it hereunder and that such interest is free and clear of any such
adverse claim; (b) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower, any of
their Subsidiaries or any other obligor or the performance or observance by the
Borrower, any of their Subsidiaries or any other obligor of any of their
respective obligations under the Credit Agreement or any other Credit Document
or any other instrument or document furnished pursuant hereto or thereto; and
(c) attaches any Note held by it evidencing the Assigned Facilities and (i)
requests that the Administrative Agent exchange the attached Revolving Note for
a new Note payable to the Purchasing Lender and (ii) if the Transferor Lender
has retained any interest in the Assigned Facility, requests that the
Administrative Agent exchange the attached Revolving Note for a new Note payable
to the Transferor Lender, in each case in amounts which reflect the assignment
being made hereby (and after giving effect to any other assignments which have
become effective on the Transfer Effective Date).

     3. The Purchasing Lender (a) represents and warrants that it is legally
authorized to enter into this Commitment Transfer Supplement; (b) confirms that
it has received a copy of the Credit Agreement, together with copies of the
financial statements referred to in Section 3.1 thereof, the financial
statements delivered pursuant to Section 5.1 thereof, if any, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Commitment Transfer Supplement; (c)
agrees that it will, independently and without reliance upon the Transferor
Lender, the Administrative Agent or any other Lender and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement,
the other Credit Documents or any other instrument or document furnished
pursuant hereto or thereto; (d) appoints and authorizes the Administrative Agent
to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement, the other loan documents or any other
instrument or document furnished pursuant hereto or thereto as are delegated to
the Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (e) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligations pursuant to Section 2.17
of the Credit Agreement.

--------------------------------------------------------------------------------

     4. The effective date of this Commitment Transfer Supplement shall be
___________, ____ (the “Transfer Effective Date”). Following the execution of
this Commitment Transfer Supplement, it will be delivered to the Administrative
Agent for acceptance by it and recording by the Administrative Agent pursuant to
the Credit Agreement, effective as of the Transfer Effective Date.

     5. Upon such acceptance and recording, from and after the Transfer
Effective Date, the Administrative Agent shall make all payments in respect of
the Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Purchasing Lender whether such amounts have accrued prior to the
Transfer Effective Date or accrue subsequent to the Transfer Effective Date. The
Transferor Lender and the Purchasing Lender shall make all appropriate
adjustments in payments by the Administrative Agent for periods prior to the
Transfer Effective Date or, with respect to the making of this assignment,
directly between themselves.

     6. From and after the Transfer Effective Date, (a) the Purchasing Lender
shall be a party to the Credit Agreement and, to the extent provided in this
Commitment Transfer Supplement, have the rights and obligations of a Lender
thereunder and under the other Credit Documents and shall be bound by the
provisions thereof and (b) the Transferor Lender shall, to the extent provided
in this Commitment Transfer Supplement, relinquish its rights and be released
from its obligations under the Credit Agreement.

     7. This Commitment Transfer supplement shall be governed by and construed
in accordance with the laws of the State of North Carolina.

     IN WITNESS WHEREOF, the parties hereto have caused this Commitment Transfer
Supplement to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

--------------------------------------------------------------------------------

SCHEDULE 1
TO COMMITMENT TRANSFER SUPPLEMENT
RELATING TO THE CREDIT AGREEMENT, DATED AS DECEMBER __, 2007,
AMONG
RUDDICK CORPORATION,
THE LENDERS NAMED THEREIN,
AND
WACHOVIA BANK, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT FOR THE LENDERS
(IN SUCH CAPACITY, THE “ADMINISTRATIVE AGENT”),


    Name of Transferor Lender:

     Name of Purchasing Lender:

     Transfer Effective Date of Assignment:


Credit        Principal       Commitment Percentage  Facility Assigned   
 Amount Assigned    Assigned3     $______________  ______________% 


     [NAME OF PURCHASING LENDER]       [NAME OR TRANSFEROR LENDER]            
By           By                  Name:              Name:              Title: 
            Title: 



__________________



3      Calculate the Commitment Percentage that is assigned to at least 10
decimal places and show as a percentage of the aggregate Commitments of all
Lenders.



Consented to and Accepted by:

WACHOVIA BANK,
NATIONAL ASSOCIATION,
as Administrative Agent

By:   Name:    Title:  


--------------------------------------------------------------------------------